Exhibit 10.1

Execution Copy

PURCHASE AGREEMENT

dated as of August 7, 2012

by and among

VERISK ANALYTICS, INC.

INSURANCE SERVICES OFFICE, INC.,

ARGUS INFORMATION AND ADVISORY SERVICES, LLC,

AIAS HOLDING COMPANY, LLC,

OAK INVESTMENT PARTNERS XII, LIMITED PARTNERSHIP

OAK XII ARGUS BLOCKER CORP.,

THE OTHER PERSONS SET FORTH ON EXHIBIT A

and

LEONARD LAUFER as REPRESENTATIVE



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

  DEFINITIONS      2   

1.1

  Definitions      2   

1.2

  Construction      16   

ARTICLE II

  SALE AND PURCHASE      16   

2.1

  Sale and Purchase      16   

2.2

  Consideration      17   

2.3

  Closing      20   

2.4

  Transactions to be Effected at the Closing      20   

2.5

  Adjusted Closing Amount      23   

2.6

  Withholding      26   

2.7

  Approval/Waivers      26   

2.8

  Allocation of Consideration; Section 743 Adjustment      27   

ARTICLE III

  REPRESENTATIONS AND WARRANTIES OF THE NON-OAK SELLERS      27   

3.1

  Organization      27   

3.2

  Authority and Enforceability      27   

3.3

  No Conflicts; Consents      28   

3.4

  The Units      28   

3.5

  Brokers’ Fees      29   

3.6

  U.S. Status of Non-Oak Seller      29   

3.7

  Tax Matters      29   

3.8

  Proprietary Rights Agreement      29   

3.9

  Intellectual Property      29   

3.10

  Adequate Knowledge      30   

ARTICLE IV

  REPRESENTATIONS AND WARRANTIES OF OAK AND OAK BLOCKER      30   

4.1

  Organization and Good Standing      30   

4.2

  Authority and Enforceability      30   

4.3

  No Conflicts; Consents      31   

4.4

  The Oak Shares; Books and Records      31   

4.5

  Brokers’ Fees      32   

4.6

  U.S. Status of Oak      32   

4.7

  Taxes      33   

4.8

  No Activities      35   

4.9

  Litigation      35   

ARTICLE V

  REPRESENTATIONS AND WARRANTIES CONCERNING THE ACQUIRED COMPANIES      35   

5.1

  Organization and Good Standing      35   

5.2

  Capitalization; Subsidiaries; Indebtedness; Minute Books      36   

5.3

  Authority and Enforceability      38   

5.4

  No Conflicts; Consents      38   

5.5

  Financial Statements; No Liabilities; Accounts Receivable      39   

5.6

  Taxes      41   

 

i



--------------------------------------------------------------------------------

5.7

  Compliance with Law; Orders; Permits      43   

5.8

  Properties and Assets      44   

5.9

  Real Property      45   

5.10

  Intellectual Property      45   

5.11

  Software and Information Systems      47   

5.12

  Absence of Certain Changes or Events      48   

5.13

  Contracts      50   

5.14

  Litigation      54   

5.15

  Employee Benefits      54   

5.16

  Labor and Employment Matters      56   

5.17

  Environmental      57   

5.18

  Insurance      57   

5.19

  Customers      58   

5.20

  Suppliers      58   

5.21

  Affiliate Transactions      58   

5.22

  Brokers’ Fees      59   

5.23

  FCPA      59   

5.24

  Product and Service Warranties      59   

5.25

  Bank Accounts      59   

5.26

  No Other Representations or Warranties      60   

ARTICLE VI

  REPRESENTATIONS AND WARRANTIES OF THE BUYER      60   

6.1

  Organization and Good Standing      60   

6.2

  Authority and Enforceability      60   

6.3

  No Conflicts; Consents      60   

6.4

  Availability of Funds      61   

6.5

  Brokers’ Fees      61   

6.6

  Purchase for Investment      61   

6.7

  No Litigation      61   

6.8

  Certain Arrangements      61   

6.9

  Acknowledgment      61   

6.10

  No Buyer Vote Required      62   

ARTICLE VII

  COVENANTS      62   

7.1

  Conduct of Business      62   

7.2

  Access to Information; Notification      64   

7.3

  Resignations      66   

7.4

  Permits; Orders and the HSR Act      66   

7.5

  Confidentiality      68   

7.6

  Public Announcements      68   

7.7

  Employee Matters      69   

7.8

  Tax Matters      71   

7.9

  Access to Books and Records      75   

7.10

  Further Assurances      75   

7.11

  Directors’ and Officers’ Insurance Policy      75   

7.12

  Representative      76   

7.13

  Restrictive Covenants      77   

7.14

  Sellers’ Release      78   

 

ii



--------------------------------------------------------------------------------

7.15

  Argus Services UK Limited      79   

7.16

  Seller Indebtedness      79   

7.17

  Intellectual Property      79   

ARTICLE VIII

  CONDITIONS TO CLOSING      79   

8.1

  Conditions to Obligations of the Buyer and the Sellers      79   

8.2

  Conditions to Obligations of the Buyer      80   

8.3

  Conditions to Obligations of the Sellers      82   

ARTICLE IX

  TERMINATION      83   

9.1

  Termination      83   

9.2

  Effect of Termination      84   

ARTICLE X

  INDEMNIFICATION      84   

10.1

  Survival      84   

10.2

  Indemnification by the Sellers for Representations and Warranties of Parent
and Certain Covenants      85   

10.3

  Indemnification by Oak      87   

10.4

  Indemnification by the Non-Oak Sellers      88   

10.5

  Indemnification by the Buyer      88   

10.6

  Indemnification Procedure for Third Party Claims      88   

10.7

  Indemnification Procedures for Non-Third Party Claims      90   

10.8

  Limitations of Liability; Determinations of Loss Amount; Exclusive Remedies   
  90   

10.9

  Tax Treatment of Indemnification Payments      91   

ARTICLE XI

  MISCELLANEOUS      91   

11.1

  Notices      91   

11.2

  Amendments and Waivers      93   

11.3

  Expenses      93   

11.4

  Assignment      93   

11.5

  Governing Law      93   

11.6

  Consent to Jurisdiction      94   

11.7

  Counterparts      94   

11.8

  Third Party Beneficiaries      94   

11.9

  Entire Agreement      94   

11.10

  Captions      94   

11.11

  Disclosure Schedules      95   

11.12

  Severability      95   

11.13

  Specific Performance      95   

11.14

  Interpretation      95   

11.15

  Guaranty      96   

 

iii



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A

  Holders of Series A Preferred Units, Class A Common Units and Class B Common
Units

Exhibit B

  Oak Indemnity Escrow Agreement

Exhibit C

  Non-Oak Indemnity Escrow Agreement

Exhibit D

  Opinions of Counsel

ANNEXES

 

Annex I

  Methodology for Calculating Net Working Capital

 

iv



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT (this “Agreement”) is entered into as of August 7, 2012
by and among INSURANCE SERVICES OFFICE, INC., a Delaware corporation (the
“Buyer”), VERISK ANALYTICS, INC., a Delaware corporation (“Verisk”), ARGUS
INFORMATION AND ADVISORY SERVICES, LLC, a New York limited liability company
(the “Company”), AIAS HOLDING COMPANY, LLC, a Delaware limited liability company
(“Parent”), OAK INVESTMENT PARTNERS XII, A LIMITED PARTNERSHIP, a Delaware
limited partnership (“Oak”), Oak XII Argus Blocker Corp., a Delaware corporation
(“Oak Blocker”), the holders of Class A Common Units in Parent listed on Exhibit
A attached hereto (the “Class A Common Unit Holders”), the holders of Class B
Common Units in Parent listed on Exhibit A attached hereto (the “Class B Common
Unit Holders” and, collectively with the Class A Common Unit Holders, the
“Non-Oak Sellers”) and, solely with respect to Section 2.2(e), Section 2.5,
Section 7.12, Articles X and XI, LEONARD LAUFER, as the Representative. (Oak,
the Class A Common Unit Holders and the Class B Common Unit Holders are
sometimes collectively referred to herein as the “Sellers” and individually as a
“Seller”). Capitalized terms used herein and not otherwise defined have the
meanings set forth in Section 1.1 hereof.

RECITALS

WHEREAS, Parent owns 100% of the outstanding Equity Securities of the Company;

WHEREAS, Oak owns 100% of the outstanding Equity Securities of Oak Blocker;

WHEREAS, the outstanding Equity Securities of Parent consist of (i) 3,300,000
Series A Preferred Units owned by Oak Blocker, (ii) 2,200,000 Class A Common
Units owned by the Class A Common Unit Holders and (iii) 568,652 Class B Common
Units owned by the Class B Common Unit Holders;

WHEREAS, the outstanding Equity Securities of Oak Blocker consist of 100 shares
of common stock, $.001 par value per share, owned by Oak;

WHEREAS, the Buyer wishes to acquire Parent for aggregate gross consideration
equal to $425,000,000, adjusted as provided herein, to be paid in the amounts
set forth in, and in accordance with the terms and conditions of, this Agreement
as follows:

 

  1. to Oak to purchase all of the issued and outstanding Equity Securities of
Oak Blocker (the “Oak Shares”);

 

  2. to the Class A Common Unit Holders to purchase all of the issued and
outstanding Class A Common Units;

 

  3. to the Class B Common Unit Holders to purchase all of the issued and
outstanding Class B Common Units; and

 

  4. for the other purposes and as otherwise set forth herein.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the respective covenants,
representations and warranties contained herein and intending to be legally
bound hereby, the parties hereto herby agree as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. Except as otherwise explicitly provided herein, when used in
this Agreement, the following terms shall have the meanings assigned to them in
this Section 1.1, or in the applicable Section of this Agreement to which
reference is made in this Section 1.1.

“Accounting Principles” shall have the meaning set forth in Section 5.5(a).

“Accounts Payable” means any trade accounts payable, accrued expenses and other
rights to payment owed by any Acquired Company as determined in accordance with
GAAP in a manner consistent with such Acquired Company’s customary payment
practices.

“Accounts Receivable” means any trade accounts receivable, amounts to be paid
for work in process and all other rights to payment owed to any Acquired Company
(other than from an Acquired Company) as determined in accordance with GAAP in a
manner consistent with such Acquired Company’s customary billing practices.

“Acquired Companies” means Parent and each of its Subsidiaries.

“Action” shall have the meaning set forth in Section 5.14.

“Adjusted Cash Statement” means an itemized statement, as of any relevant time,
showing (i) the Cash of the Acquired Companies less (ii) Current Liabilities of
the Acquired Companies.

“Adjusted Closing Amount” shall have the meaning set forth in Section 2.5(a)(i).

“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly Controlling, Controlled by or under common Control with
such specified Person. Notwithstanding the foregoing, with respect to Oak,
Affiliate shall not include the portfolio companies of Oak other than the
Acquired Companies.

“Aggregate Cap” shall have the meaning set forth in Section 10.2(e).

“Agreement” shall have the meaning set forth in the Preamble.

“Allocable Share” shall have the meaning set forth in Section 7.8(a)(i).

“Ancillary Agreements” means the Oak Indemnity Escrow Agreement, the Non-Oak
Sellers Indemnity Escrow Agreement, the Employment Agreements and the other
agreements, instruments and documents delivered pursuant to this Agreement or
the other Ancillary Agreements.

“Anti-Bribery Laws” shall have the meaning set forth in Section 5.23.

 

2



--------------------------------------------------------------------------------

“Applicable Survival Period” shall have the meaning set forth in
Section 10.1(c).

“Argus 401(k) Plan” shall have the meaning set forth in Section 7.7(d).

“Assigning Party” shall have the meaning set forth in Section 11.4.

“Audited Financial Statements” shall have the meaning set forth in
Section 5.5(a).

“Basket” shall have the meaning set forth in Section 10.2(b).

“Benefit Plan” means (i) any Plan currently sponsored, maintained, contributed
or required to be contributed to by any Acquired Company or any of its
Subsidiaries or with respect to which any Acquired Company or any of its
Subsidiaries has any actual or contingent Liability; and (ii) any other Plan
sponsored, maintained or contributed to, by any ERISA Affiliate of any of the
Acquired Companies or any of its Subsidiaries for the benefits of any employees,
officers, directors, independent contractors or consultants of the Acquired
Companies or any of its Subsidiaries.

“Blocker Indemnification Rights” shall have the meaning set forth in
Section 7.3(b).

“Books and Records” means minute books, stock books, stock ledgers, books of
account, manuals, general, financial, warranty and shipping records, invoices,
members, customer and supplier lists, correspondence, engineering, maintenance
and operating records, advertising and promotional materials, credit records of
customers and other documents, records and files, in each case related to the
business of the Acquired Companies, including books and records relating to, and
tangible embodiments of, Company Intellectual Property.

“Business Day” means a day other than a Saturday, Sunday or other day on which
banks located in New York City are authorized or required by Law to close.

“Buyer” shall have the meaning set forth in the Preamble.

“Buyer Indemnitees” shall have the meaning set forth in Section 10.2(a).

“Capital Stock” means (a) in the case of a corporation, its shares of capital
stock, (b) in the case of a partnership or limited liability company, its
partnership or membership units (whether general or limited, preferred or
common), and (c) any other interest that confers on a Person the right to
receive a share of the profits and losses of, or distribution of assets, of the
issuing entity.

“Cash” shall have the meaning set forth in Section 2.5(a)(ii).

“Cash Deficiency” shall have the meaning set forth in Section 2.5(g)(iii).

“Class A Common Units” means the Class A Voting Membership Units of Parent with
the rights, privileges and preferences set forth in the Parent LLC Agreement.

“Class A Common Unit Holders” shall have the meaning set forth in the Preamble.

 

3



--------------------------------------------------------------------------------

“Class A Common Unit Holder’s Closing Date Consideration” shall have the meaning
set forth on Section 2.2(e)(i).

“Class B Common Units” means the Class B Non-Voting Membership Units of Parent
with the rights, privileges and preferences set forth in the Parent LLC
Agreement.

“Class B Common Unit Holders” shall have the meaning set forth in the Preamble.

“Class B Common Unit Holder’s Closing Date Consideration” shall have the meaning
set forth in Section 2.2(f)(i).

“Closing” shall have the meaning set forth in Section 2.3.

“Closing Amount” shall have the meaning set forth in Section 2.2(b)(i)B.

“Closing Cash Holdback” means $500,000.00.

“Closing Date” shall have the meaning set forth in Section 2.3.

“Closing Operating Agreement Amendment” means an amendment and restatement of
the Parent LLC Agreement in such form as shall be reasonably agreed by the Buyer
and Parent.

“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.

“Collective Bargaining Agreements” mean any and all Contracts, letters, side
letters and contractual obligations of any kind, nature and description, oral or
written, that have been entered into between or that involve or apply to any
employer and any Union.

“Company” shall have the meaning set forth in the Preamble.

“Company Contracts” shall have the meaning set forth in Section 5.13(a).

“Company Intellectual Property” means, collectively, the Owned Intellectual
Property and the Licensed Intellectual Property.

“Company LLC Agreement” means the Second Amended and Restated Operating
Agreement of the Company dated as of July 31, 2007 and amended April 29, 2011 by
and between the Company and Parent.

“Confidentiality Agreement” shall have the meaning set forth in Section 7.5(a).

“Contemplated Transactions” means all of the transactions contemplated by this
Agreement and the Ancillary Agreements, including, without limitation:

(a) the sale of the Oak Shares by Oak to the Buyer;

(b) the sale of the Class A Common Units by the Class A Common Unit Holders to
the Buyer;

 

4



--------------------------------------------------------------------------------

(c) the sale of the Class B Common Units by the Class B Common Unit Holders to
the Buyer; and

(d) the performance by the parties hereto of their respective covenants and
obligations under this Agreement and the Ancillary Agreements.

“Continuing Indemnification Rights” shall have the meaning set forth in
Section 7.3(a).

“Contract” means any agreement, contract, license, lease, commitment,
arrangement or understanding, written or oral.

“Control” means, when used with respect to any Person, the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by Contract or otherwise and the terms
“Controlling” and “Controlled” shall have meanings correlative to the foregoing.

“Copyrights” shall have the meaning set forth in the definition of “Intellectual
Property” in Section 1.1.

“Current Assets” shall have the meaning set forth in Section 2.5(a)(iii).

“Current Liabilities” shall have the meaning set forth in Section 2.5(a)(iv).

“Disclosure Schedules” shall have the meaning set forth in Section 11.11.

“Domain Names” shall have the meaning set forth in the definition of
“Intellectual Property” in Section 1.1.

“Effective Time” shall have the meaning set forth in Section 2.3.

“Employment Agreements” means the amended and restated employment agreements
between the Company and each of Leonard Laufer, Michael Heller and Nicholas
Daffan and the employment agreement between the Company and Nana Banerjee, each
of which shall become effective at the Closing.

“Environment” means all air, surface water, groundwater, or land, including land
surface or subsurface, including all fish, wildlife, biota and all other natural
resources.

“Environmental Law” means any and all federal, state, local and foreign, civil
and criminal laws, statutes, ordinances, orders, common law, codes, rules,
regulations, Environmental Permits, judgments, decrees, injunctions, or
Contracts with any Governmental Entity, relating to the protection of health and
the Environment, worker health and safety, and/or governing the handling, use,
generation, treatment, storage, transportation, disposal, manufacture,
distribution, formulation, packaging, labeling, or Hazardous Material Release of
or exposure to Hazardous Materials.

 

5



--------------------------------------------------------------------------------

“Environmental Permit” means any federal, state or local permits, licenses,
approvals, consents or authorizations required or issued by any Governmental
Entity under or in connection with any Environmental Law, including any and all
orders, consent orders or binding Contracts issued by or entered into with a
Governmental Entity under any applicable Environmental Law.

“Equity Securities” means (a) Capital Stock and (b) options, warrants, purchase
rights, subscription rights, conversion rights, exchange rights or other
Contracts that, directly or indirectly could require the issuer thereof to
issue, sell or otherwise cause to become outstanding Capital Stock.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means, with respect to any Person, any corporation or trade or
business (whether or not incorporated) which, together with such Person, is
treated as a single employer under Section 414 of the Code or
Section 4001(a)(14) or (b)(1) of ERISA.

“Escrow Agent” shall have the meaning set forth in Section 2.2(c)(i).

“Estimated Closing Cash” means the Company’s good faith estimate of Cash of the
Acquired Companies as of the Effective Time.

“Estimated Closing Statement” means an itemized statement reflecting the
Company’s good faith estimate of the Estimated Closing Cash, the Estimated Net
Working Capital and the amount of the adjustments provided for in
Section 2.2(a)(ii) and either Section 2.2(a)(v) or (vi), as applicable.

“Estimated Net Working Capital” means the Company’s good faith estimate of Net
Working Capital as of the Effective Time.

“FAR” the Federal Acquisition Regulation of the United States of America.

“FCPA” shall have the meaning set forth in Section 5.23.

“FIN 48” shall have the meaning set forth in Section 5.5(a).

“Financial Statements” shall have the meaning set forth in Section 5.5(a).

“Fundamental Representations” means (i) the representations and warranties of
the Sellers contained in Sections 3.1 (Organization), 3.2 (Authority and
Enforceability), 3.4 (The Units), 3.5 (Brokers’ Fees), 3.7 (Tax Matters) and 3.9
Intellectual Property); (ii) the representations and warranties of Oak and Oak
Blocker contained in Sections 4.1 (Organization and Good Standing), 4.2
(Authority and Enforceability), 4.4 (The Oak Shares; Books and Records), 4.5
(Brokers’ Fees), 4.7 (Taxes) and 4.8 (No Activities); (iii) the representations
and warranties of Parent, the Company and the Sellers contained in Sections 5.1
(Organization and Good Standing), 5.2(a)-(f) (Capitalization; Subsidiaries;
Indebtedness), 5.3 (Authority and Enforceability); 5.4(a)(i) (No Conflicts), 5.6
(Taxes), 5.17 (Environmental) and 5.22 (Brokers’ Fees); and (iv) the
representations and warranties of the Buyer contained in Sections 6.1
(Organization and Good Standing), 6.2 (Authority and Enforceability) and 6.5
(Brokers’ Fees).

“GAAP” shall have the meaning set forth in Section 5.5(a).

 

6



--------------------------------------------------------------------------------

“Governmental Entity” means any entity or body exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to United States federal, state, local or municipal government, foreign,
international, multinational or other government, including any department,
commission, board, agency, bureau, subdivision, instrumentality, official or
other regulatory, administrative or judicial authority thereof, and any
arbitrator, including any authority or other quasi-governmental entity
established by a Governmental Entity to perform any of such functions, and any
non-governmental regulatory body to the extent that the rules and regulations or
orders of such body have the force of Law.

“Government Contract” shall have the meaning set forth in Section 5.13(a)(xiv).

“Gross Purchase Price” shall have the meaning set forth in Section 2.2(a)(i).

“Hazardous Material” means petroleum, petroleum hydrocarbons or petroleum
products, petroleum by-products, radioactive materials, asbestos or
asbestos-containing materials, gasoline, diesel fuel, pesticides, radon, urea
formaldehyde, mold, lead or lead-containing materials, polychlorinated
biphenyls; and any other chemicals, materials, substances or wastes in any
amount or concentration which are included in the definition of “hazardous
substances,” “hazardous materials,” “hazardous wastes,” “extremely hazardous
wastes,” “restricted hazardous wastes,” “toxic substances,” “toxic pollutants,”
“pollutants,” “regulated substances,” “solid wastes,” or “contaminants” or words
of similar import, under any Environmental Law.

“Hazardous Material Release” means any spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping, or
disposing of a Hazardous Material.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“Indebtedness” means any of the following: (a) any obligation to repay borrowed
money; (b) any obligations evidenced by bonds, debentures, notes or other
similar instruments; (c) any obligations to pay the deferred purchase price of
property, securities or services other than trade accounts arising in the
ordinary course of business; (d) any obligations as lessee under leases that
have been recorded as capitalized leases; (e) any indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to acquired property; (f) any obligations, contingent or otherwise,
under or with respect to acceptance credit, letters of credit or similar
facilities; (g) any obligation with respect to interest rate and currency cap,
collar, hedging or swap Contracts; (h) any indebtedness for sums owed secured by
a Lien (other than with respect to equipment leases); (i) a guarantee of the
foregoing obligations of any other Person; (j) any guaranty of any of the
foregoing; (k) any accrued interest, fees and charges in respect of any of the
foregoing and (l) any prepayment premiums and penalties, and any other fees,
expenses, indemnities and other amounts payable as a result of the prepayment or
discharge of any of the foregoing. For the avoidance of doubt, Indebtedness
shall not include accounts payable or other current liabilities of any Acquired
Company.

“Indemnitee” means any Person that is seeking indemnification from an Indemnitor
pursuant to the provisions of this Agreement.

 

7



--------------------------------------------------------------------------------

“Indemnitor” means any party to this Agreement from which any Indemnitee is
seeking indemnification pursuant to the provisions of this Agreement.

“Indemnitor Defense Review Period” shall have the meaning set forth in
Section 10.6(b).

“Independent Expert” shall have the meaning set forth in Section 2.5(f).

“Individual Aggregate Cap” shall have the meaning set forth in Section 10.2(e).

“Intellectual Property” means all (a) patents (including utility and design
patents), patent applications, Patent Cooperation Treaty filings, patent
disclosures and all related provisionals, divisions, extensions, continuations,
continuations-in-part, divisions, reissues, and reexaminations, utility models,
certificates of invention and design patents, and all extensions thereto
(“Patents”), (b) trademarks, service marks, trade dress, brand names,
certification marks, logos, slogans, rights in designs, industrial designs,
corporate names, trade names, business names, geographic indications and other
designations of source, origin, sponsorship, affiliation, endorsement or
certification, together with the goodwill associated with any of the foregoing,
in each case whether registered or unregistered, and all applications and
registrations therefor (“Trademarks”), (c) domain names, URLs and any other
addresses for use on the Internet, mobile devices or any other computer network
or communication system (“Domain Names”), (d) copyrights and registrations and
applications therefor, together with all renewals, extensions, translations,
adaptations, derivations and combinations therefor, works of authorship,
publications, documentation, website content and database rights (“Copyrights”),
(e) “look and feel” of websites, rights of publicity and rights of privacy,
(f) know-how, trade secrets, confidential and proprietary information and
databases, algorithms, formulae, inventions, processes, techniques, technical
data, designs and customer and supplier lists and information, in each case
whether or not known to the public, whether patentable or not and whether or not
reduced to practice (“Know-How”), (g) computer programs, proprietary software
and firmware, including any and all software implementations of algorithms,
models and methodologies, whether in source code or object code, operating
systems, design documents, website code and specifications, flow-charts, user
manuals and training materials relating thereto and any translations thereof
(“Software”), (h) other intellectual property or similar corresponding or
equivalent right to any of the foregoing or other proprietary or Contract right
relating to any of the foregoing (including remedies against infringements
thereof and rights of protection of interest therein under the laws of all
jurisdictions) and (i) copies and tangible embodiments thereof, in each case
whether or not the same are in existence as of the date of this Agreement or
developed after such date and in any jurisdiction throughout the world.

“Intellectual Property Contracts” means all Contracts relating to Intellectual
Property (including any licenses, sublicenses or other agreements under which
any Acquired Company is licensee or licensor of any Intellectual Property),
except for any Contract pertaining to off-the-shelf or similarly commercially
available software or services that has a value of less than Fifty Thousand
Dollars ($50,000).

“Interim Financial Statements” shall have the meaning set forth in
Section 5.5(a).

 

8



--------------------------------------------------------------------------------

“Investor Rights Agreement” means the investor rights agreement, dated July 31,
2007, among Parent, Oak Blocker, Argus Holdings, LLC and KLH Associates, LLC.

“IRS” means the United States Internal Revenue Service or any successor agency,
and, to the extent relevant, the United States Department of Treasury.

“Know-How” shall have the meaning set forth in the definition of “Intellectual
Property” in Section 1.1.

“Knowledge” means, with respect to any fact or other matter, that an individual
will be deemed to have “Knowledge” of a particular fact or other matter if
(i) such individual is actually aware of such fact or other matter or (ii) such
individual should have been aware of such fact or other matter through the
performance of his duties in the ordinary course.

“Knowledge of the Company” means the Knowledge of Leonard Laufer, Michael
Heller, Nana Banerjee, Michael Blumstein, Nicholas Daffan, Steven Underwood,
Edward Neistat or Nicholas Sulkowski.

“Law” means any statute, law (including common law), constitution, treaty,
charter, ordinance, code, Order, rule, regulation and any other binding
requirement or determination of any Governmental Entity.

“Leased Real Property” shall have the meaning set forth in Section 5.9(a).

“Liabilities” means any debt, liability, commitment or other similar obligation
of any kind or nature, whether known or unknown, asserted or unasserted,
absolute, contingent, accrued or unaccrued, liquidated or unliquidated, or due
or to become due, including any liability for Taxes.

“Licensed Intellectual Property” means all Intellectual Property that any Person
other than an Acquired Company owns and that any Acquired Company licenses for
use in the operation of its business or otherwise has acquired rights of use
that have been granted by such Person.

“Lien” means, with respect to any property or asset (including the Units and the
Oak Shares), any lien (statutory or otherwise), mortgage, pledge, charge,
security interest, hypothecation, community property interest, equitable
interest, servitude, option, right (including rights of first refusal),
restriction (including restrictions on voting, transfer or other attribute of
ownership), lease, license, other rights of occupancy, claim, reversion,
reverter, preferential arrangement or any other encumbrance in respect of such
property or asset.

“Loss” means any loss, liability, damage, claim, obligation, disbursement, cost,
Tax, expense, fee, charge, diminution in value, penalty or settlement payment
(including, without limitation, costs of investigation and defense and
reasonable attorneys’ fees) but expressly excludes any consequential,
incremental, indirect, special, punitive or exemplary damages. “Loss” shall also
include any costs or expenses actually incurred by a Person to enforce its
rights under this Agreement.

 

9



--------------------------------------------------------------------------------

“Material Adverse Effect” means any change, event, occurrence or effect that is
materially adverse to the business, results of operations or financial condition
of Parent and its Subsidiaries, taken as a whole; provided that none of the
following shall constitute, or be considered in determining whether there has
occurred, and no change, event, occurrence or effect resulting from,
attributable to or arising out of any of the following shall constitute, a
Material Adverse Effect: (a) changes, events or occurrences generally affecting
(i) the industries in which Parent and its Subsidiaries operate or (ii) the
economy or the credit, debt, financial or capital markets, in each case, in the
United States or elsewhere in the world, including changes in interest or
exchange rates, (b) changes (or prospective changes) after the date hereof in
Law or the interpretation or enforcement thereof or in GAAP or in accounting
standards, or changes (or prospective changes) after the date hereof in general
legal, regulatory or political conditions, (c) the negotiation, execution,
announcement or performance of this Agreement or the consummation of the
transactions contemplated hereby, including the impact thereof on relationships,
contractual or otherwise, with customers, suppliers, distributors, partners,
financing sources, employees, revenue and profitability, (d) acts of war
(whether or not declared), sabotage or terrorism, or any outbreak or escalation
or worsening of any such acts of war, sabotage or terrorism, (e) earthquakes,
hurricanes, tornados or other natural disasters or calamities, (f) any action
taken by Parent or its Subsidiaries as expressly contemplated by this Agreement
or with the Buyer’s written consent or at the Buyer’s written request, (g) any
failure to meet any internal or public projections, forecasts or estimates of
revenue or earnings or the issuance of revised projections that are not as
optimistic as those in existence as of the date hereof, or (h) any increase in
the cost or availability of any financing available to the Buyer to consummate
the transactions contemplated hereby, except in the case of each of clauses
(a) or (b) to the extent that Parent and/or a Subsidiary of Parent is adversely
affected in a materially disproportionate manner relative to other participants
in the industries in which Parent and its Subsidiaries operate.

“Material Customer” shall have the meaning set forth in Section 5.19.

“Material Supplier” shall have the meaning set forth in Section 5.20.

“Merrill Lynch” shall have the meaning set forth in Section 3.5.

“Morgan Stanley” shall have the meaning set forth in Section 3.5.

“Multiemployer Plan” means a multiemployer plan within the meaning of
Section 3(37) of ERISA.

“Negative Cash Amount” shall have the meaning set forth in Section 2.5(c).

“Negative Working Capital Amount” shall have the meaning set forth in
Section 2.5(b).

“Net Closing Amount” shall have the meaning set forth in Section 2.2(c)(iii).

“Net Working Capital” means, as of the Effective Time, the Current Assets of the
Acquired Companies minus the Current Liabilities of the Acquired Companies which
shall be calculated as set forth on Annex 1 hereto, and in accordance with GAAP
applied on a consistent basis with the Acquired Companies’ historical accounting
policies.

 

10



--------------------------------------------------------------------------------

“Non-assigning Party” shall have the meaning set forth in Section 11.4.

“Non-Oak Sellers” shall have the meaning set forth in the Preamble.

“Non-Oak Sellers Disclosure Schedules” means the disclosure schedule dated and
delivered as of the date hereof by the Non-Oak Sellers to the Buyer.

“Non-Oak Sellers Indemnity Escrow Agreement” shall have the meaning set forth in
Section 2.2(c)(ii).

“Non-Oak Sellers Indemnity Escrow Amount” shall have the meaning set forth in
Section 2.2(c)(ii).

“Non-Oak Sellers Indemnity Escrow Consideration” shall mean the amount, if any,
disbursed from the Non-Oak Sellers Indemnity Escrow Amount pursuant to
Section 4(b) of the Non-Oak Sellers Indemnity Escrow Agreement to the Non-Oak
Sellers (after payment of any fees and expenses payable to any financial advisor
in connection with such release as set forth in Non-Oak Sellers Indemnity Escrow
Agreement).

“Non-Oak Sellers Pro Rata Share” means for any Seller other than Oak an amount,
expressed as a percentage, set forth opposite each such Seller’s name on the
Seller Spreadsheet with respect to the distribution of the Non-Oak Sellers
Indemnity Escrow Amount, if any, after March 31, 2014.

“Notice of Claim” shall have the meaning set forth in Section 10.6(a).

“Notice of Objection” shall have the meaning set forth in Section 2.5(e).

“Oak” shall have the meaning set forth in the Preamble.

“Oak Blocker” shall have the meaning set forth in the Preamble.

“Oak Closing Date Consideration” shall have the meaning set forth in
Section 2.2(d)(i).

“Oak Disclosure Schedules” means the disclosure schedules dated and delivered as
of the date hereof by Oak and Oak Blocker to the Buyer.

“Oak Indemnity Escrow Agreement” shall have the meaning set forth in
Section 2.2(c)(i).

“Oak Indemnity Escrow Amount” shall have the meaning set forth in
Section 2.2(c)(i).

“Oak Indemnity Escrow Consideration” shall mean the amount, if any, disbursed
from the Oak Indemnity Escrow Amount pursuant to Section 4(b) of the Oak
Indemnity Escrow Agreement to Oak (after payment of any fees and expenses
payable to any financial advisor in connection with such release as set forth in
the Oak Indemnity Escrow Agreement).

“Oak Shares” shall have the meaning set forth in the Recitals.

 

11



--------------------------------------------------------------------------------

“Open Source Software” means any Software that contains, or is derived in any
manner (in whole or in part) from, any software that is distributed as free
software, open source software or similar licensing or distribution models,
including software licensed or distributed under any licenses or distribution
models similar to GNU’s General Public License or Lesser/Library General Public
License or any other open source license listed by the Open Source Initiative at
http://www.opensource.org/licenses/alphabetical.

“Order” means any award, injunction, judgment, decree, order, ruling, subpoena
or verdict or other decision issued, promulgated or entered by or with any
Governmental Entity or arbitrator in connection with any investigation, inquiry,
litigation, arbitration, mediation or similar legal proceeding.

“Ordinary Bonus Accrual” shall have the meaning set forth in Section 7.7(c).

“ordinary course” or “ordinary course of business” means, with respect to an
action taken by any Person, an action that (a) is consistent in nature, scope
and magnitude with the past practices of such Person and is taken in the
ordinary course of the normal, day-to-day operations of such Person, (b) does
not require authorization by the board of directors or shareholders of such
Person (or by any Person or group of Persons exercising similar authority) and
does not require any other separate or special authorization of any nature and
(c) is similar in nature, scope and magnitude to actions customarily taken,
without any separate or special authorization, in the ordinary course of the
normal, day-to-day operations of other Persons that are in the same line of
business as such Person.

“Organizational Documents” means, with respect to any entity, the certificate of
incorporation or formation, the articles of incorporation, by-laws, articles of
organization, partnership agreement, operating agreement, limited liability
company agreement, formation agreement, joint venture agreement or other similar
organizational documents of such entity (in each case, as amended).

“Owned Intellectual Property” means all Intellectual Property owned, or
purported to be owned, by any Acquired Company.

“Parent” shall have the meaning set forth in the Preamble.

“Parent Disclosure Schedule” means the disclosure schedule dated and delivered
as of the date hereof by Parent to the Buyer.

“Parent LLC Agreement” means the Second Amended and Restated Operating Agreement
dated as of September 27, 2007 by and among Oak Blocker, the Class A Common Unit
Holders and the Class B Common Unit Holders.

“Patents” shall have the meaning set forth in the definition of “Intellectual
Property” in Section 1.1.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Permit” means any license, permit, regulatory or governmental authorization.

 

12



--------------------------------------------------------------------------------

“Permitted Liens” means (i) Liens for Taxes not yet due and payable or being
contested in good faith by appropriate proceedings and with respect to which the
Acquired Companies maintain adequate reserves, (ii) mechanics’, carriers’,
workmen’s, repairmen’s or other similar Liens arising in the ordinary course of
business prior to the Closing , and (iii) other Liens which arise in the
ordinary course of business and that do not individually or in the aggregate
materially detract from the value of the property or assets subject thereto or
materially impair the use thereof in the operation of the Acquired Companies’
business.

“Person” means an individual, a corporation, a partnership, a limited liability
company, a trust, an unincorporated association or a Governmental Entity.

“Plan” means any bonus, incentive compensation, deferred compensation, pension,
profit sharing, retirement, equity purchase, equity option, equity ownership,
equity appreciation rights, restricted equity, phantom equity, deferred
compensation, leave of absence, layoff, stay, vacation, day or dependent care,
cafeteria, life, health, welfare, retirement, accident, disability, worker’s
compensation insurance, severance, separation, change of control, or other
employee benefit plan, policy, or arrangement, whether written or oral,
including, without limitation, any “employee benefit plan” within the meaning of
Section 3(3) of ERISA.

“Policies” shall have the meaning set forth in Section 5.18(a).

“Positive Cash Amount” shall have the meaning set forth in Section 2.5(c).

“Positive Working Capital Amount” shall have the meaning set forth in
Section 2.5(b).

“Post-Closing Period” means any taxable period or portion thereof beginning
after the Closing Date. If a taxable period begins on or prior to the Closing
Date and ends after the Closing Date, then the portion of the taxable period
that begins on the day following the Closing Date shall constitute a
Post-Closing Period.

“Post-Closing Statement” shall have the meaning set forth in Section 2.5(d).

“Pre-Closing Income” shall have the meaning set forth in Section 7.8(a)(i).

“Pre-Closing Period” means any taxable period or portion thereof that is not a
Post-Closing Period.

“Pre-Closing Tax Period” shall have the meaning set forth in
Section 10.2(a)(iii).

“Pro Rata Share” means for any Seller an amount, expressed as a percentage, set
forth opposite each such Seller’s name on the Seller Spreadsheet.

“Purchase Price” shall have the meaning set forth in Section 2.2(a).

“Real Property Leases” shall have the meaning set forth in Section 5.9(a).

 

13



--------------------------------------------------------------------------------

“Registered Intellectual Property” means all Owned Intellectual Property that is
subject to registrations, applications for registration, or other filings with
or issuances by any Governmental Entity or any other Person, including, without
limitation, any Registrar or Registry of Domain Names.

“Released Matters” shall have the meaning set forth in Section 7.14.

“Released Parties” shall have the meaning set forth in Section 7.14.

“Representative” shall have the meaning set forth in Section 7.12(a).

“Required Consents” shall have the meaning set forth in Section 2.4(e)(i).

“Restricted Business” shall have the meaning set forth in Section 7.13(a).

“Restricted Period” shall have the meaning set forth in Section 7.13(a).

“Restricted Unit Agreements” means the Restricted Unit Agreements entered into
by Parent and each of the Class B Common Unit Holders in connection with the
grant of Class B Units to the Class B Unit Holders under the AIAS Holding
Company, LLC 2007 Equity Incentive Plan.

“Review Period” shall have the meaning set forth in Section 2.5(e).

“Revolving Credit Agreement” means the Revolving Credit and Term Loan Agreement,
dated as of April 29, 2011, by and among the Company, the lenders named therein
and SunTrust Bank, as administrative agent.

“Seller Indemnitees” shall have the meaning set forth in Section 10.5.

“Seller Spreadsheet” means a statement dated as of the Closing Date setting
forth the name of each Seller, the number of Units (by type) held by each
Seller, the Pro Rata Shares of each Seller and the Non-Oak Sellers Pro Rata
Shares for each Seller other than Oak, the portion of the Net Closing Payment
allocated to each Seller, and each Seller’s wire transfer instructions, if
applicable, delivered by the Company at Closing pursuant to Section 2.4(g).

“Sellers” shall have the meaning set forth in the Preamble.

“Sellers’ Transaction Expenses” means the out-of-pocket costs, expenses and fees
incurred or committed to by the Sellers, any of the Acquired Companies or Oak
Blocker and whether or not paid prior to the Closing in connection with the
preparation and negotiation of this Agreement and the consummation of the
transactions contemplated hereby including, without limitation, all investment
banker and broker fees, commissions and expenses of legal counsel, accountants,
auditors and consultants.

“Series A Preferred Units” means the Series A Convertible Preferred Units of
Parent with the rights, privileges and preferences set forth in the Parent LLC
Agreement.

“Software” shall have the meaning set forth in the definition of “Intellectual
Property” in Section 1.1.

 

14



--------------------------------------------------------------------------------

“Statement of Indebtedness and Transaction Expenses” shall have the meaning set
forth in Section 2.2(b)(i)B.

“Straddle Period” shall have the meaning set forth in Section 7.8(c)(ii).

“Subsidiary” or “Subsidiaries” means, with respect to any Person, any other
Person that is directly or indirectly Controlled by the first Person.

“Subsidiary Shares” shall have the meaning set forth in Section 5.2(b).

“Target Net Working Capital” means $3,429,000.

“Tax” or “Taxes” (or “Taxable” or “Taxing” where the context requires) means any
and all federal, state, local, or foreign: net or gross income, gross receipts,
net proceeds, sales, use, ad valorem, value added, franchise, bank shares,
withholding, payroll, employment, excise, property, deed, stamp, alternative or
add-on minimum, profits, windfall profits, transaction, license, lease, service,
service use, occupation, severance, energy, Transfer Taxes, unemployment, social
security, workers’ compensation, capital, premium, recapture, environmental
(including taxes under Code Section 59A), customs, duties, net worth,
registration, business license fees, estimated and other taxes, including any
liability arising from any failure to file any form required to be filed by the
IRS, including, without limitation, Form TD F 90-22.1 (Report of Foreign Bank
and Financial Accounts), assessments, customs, duties, fees, levies, or other
governmental charges in the manner of taxes, whether disputed or not, together
with any interest, penalties, additions to tax, or additional amounts with
respect thereto.

“Tax Proceeding” shall have the meaning set forth in Section 7.8(b)(i).

“Tax Returns” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

“Taxing Authority” means any Governmental Entity having jurisdiction with
respect to any Tax.

“Third Party Claim” shall have the meaning set forth in Section 10.6(a).

“Third Party Defense” shall have the meaning set forth in Section 10.6(b).

“Trademarks” shall have the meaning set forth in the definition of “Intellectual
Property” in Section 1.1.

“Transferred Employee” shall have the meaning set forth in Section 7.7(a).

“Transfer Taxes” means sales, use, transfer, real property transfer, recording,
documentary, stamp, registration and stock transfer taxes and fees.

“Union” means any and all labor organizations, unions, employee associations,
agencies and/or employee committees or plans that do, might or purport to
represent any employees associated in any manner with any Acquired Company.

 

15



--------------------------------------------------------------------------------

“Union Contracts” means any and all existing and/or new or different Collective
Bargaining Agreements that have been entered into between or involve or apply to
any Acquired Company and any labor organization.

“Units” means the Series A Preferred Units, Class A Common Units and Class B
Common Units.

“Units Consideration” shall have the meaning set forth in Section 2.8.

“Verisk” shall have the meaning set forth in the Preamble.

“WARN Act” means the Worker Adjustment and Retraining Notification Act of 1988.

“$” means United States dollars.

1.2 Construction. For the purposes of this Agreement, except as otherwise
expressly provided herein or unless the context otherwise requires (a) the
meaning assigned to each term defined herein shall be equally applicable to both
the singular and the plural forms of such term and vice versa, and words
denoting any gender shall include all genders as the context requires; (b) where
a word or phrase is defined herein, each of its other grammatical forms shall
have a corresponding meaning; (c) the terms “hereof”, “herein”, “hereunder”,
“hereby” and “herewith” and words of similar import shall, unless otherwise
stated, be construed to refer to this Agreement as a whole and not to any
particular provision of this Agreement; (d) when a reference is made in this
Agreement to an Article, Section, paragraph, Exhibit or Schedule, such reference
is to an Article, Section, paragraph, Exhibit or Schedule of this Agreement
unless otherwise specified; (e) the words “include”, “includes” and “including”
when used in this Agreement shall be deemed to be modified by the words “without
limitation”, unless otherwise specified; (f) the use of the word “or” is not
intended to be exclusive unless expressly indicated otherwise; (g) the word
“shall” shall be construed to have the same meaning and effect of the word
“will”; and (h) all accounting terms used and not defined herein have the
respective meanings given to them under GAAP.

ARTICLE II

SALE AND PURCHASE

2.1 Sale and Purchase.

(a) On the terms and subject to the conditions contained herein, at the Closing,
Oak agrees to sell to the Buyer, and the Buyer agrees to purchase from Oak, all
of the Oak Shares (free and clear of all Liens), for the consideration specified
in Section 2.2 hereof.

(b) On the terms and subject to the conditions contained herein, at the Closing,
each of the Class A Common Unit Holders agrees to sell to the Buyer, and the
Buyer agrees to purchase from such Class A Common Unit Holders, the number of
Class A Common Units set forth opposite such Class A Common Unit Holder’s name
on Exhibit A (free and clear of all Liens), for the consideration specified in
Section 2.2 hereof.

 

16



--------------------------------------------------------------------------------

(c) On the terms and subject to the conditions contained herein, at the Closing,
each of the Class B Common Unit Holders agrees to sell to the Buyer, and the
Buyer agrees to purchase from such Class B Common Unit Holder, the number of
Class B Common Units set forth opposite such Class B Common Unit Holder’s name
on Exhibit A (free and clear of all Liens), for the consideration specified in
Section 2.2 hereof.

The parties acknowledge that the purchases and sales contemplated by this
Agreement are intended to occur contemporaneously and shall be contingent upon
one another such that should any one purchase and sale contemplated under any of
clauses (a), (b) or (c) of this Section 2.1 not occur, none shall occur.

2.2 Consideration.

(a) Purchase Price. Subject to the terms and conditions of this Agreement,
including any adjustments required by Section 2.5 hereof, the aggregate purchase
price (as so adjusted, the “Purchase Price”), payable by the Buyer to the
Sellers for the Oak Shares, the Class A Common Units and the Class B Common
Units, shall be that amount equal to:

(i) $425,000,000 (the “Gross Purchase Price”), plus

(ii) the Estimated Closing Cash, if any (which amount shall be finally
determined after the date hereof and in accordance with Section 2.5), minus

(iii) an amount equal to all Indebtedness of the Acquired Companies as of the
Closing Date, which shall be paid at Closing by the Buyer as provided for in
Section 2.4(a)(iv), minus

(iv) the amount of the Sellers’ Transaction Expenses, which shall be paid at
Closing by the Buyer as provided for in Section 2.4(a)(v), plus

(v) the amount, if any, by which Estimated Net Working Capital is greater than
Target Net Working Capital, minus

(vi) the amount, if any, by which Estimated Net Working Capital is less than
Target Net Working Capital.

(b) Company’s Deliveries Prior to Closing.

(i) The Company shall deliver to the Buyer no later than five (5) Business Days
prior to the Closing Date, and the Sellers consent to such provision:

A. the Estimated Closing Statement;

B. a statement (the “Statement of Indebtedness and Transaction Expenses”)
setting forth the amounts and the respective recipients specified in
Sections 2.2(a)(iii) and (iv) above and setting forth the net amount payable to
the Sellers at the Closing after giving effect to the adjustments to Gross
Purchase Price provided for in Section 2.2(a) (such net amount, the “Closing
Amount”); and

C. the Company’s good faith estimate of the Seller Spreadsheet.

 

17



--------------------------------------------------------------------------------

The foregoing statements and the estimate of the Seller Spreadsheet shall be
subject to reasonable modifications and adjustments as agreed to by the Company
and the Buyer. The Company shall provide the Buyer and its representatives with
any information reasonably requested by them in connection with the foregoing
statements and the estimate of the Seller Spreadsheet.

(ii) The Company shall prepare the Estimated Closing Statement, based on its
good faith estimates and assumptions and in accordance with GAAP consistently
applied and using the same practices, principles and methodologies used in
preparing the Financial Statements and in accordance with Annex 1 hereto. For
purposes of calculating the Estimated Net Working Capital, any amounts
outstanding from any Acquired Company or Oak to any other Acquired Company or
Oak shall not be included in such calculation.

(iii) The Statement of Indebtedness and Transaction Expenses shall be
accompanied by such pay-off statements and other evidence as shall be reasonably
requested by the Buyer in order to confirm the payment thereof required at
Closing to fully satisfy and discharge any and all Indebtedness of the Acquired
Companies and all of Sellers’ Transaction Expenses.

(iv) The Seller Spreadsheet, when delivered to the Buyer at Closing, shall be
true and correct and shall be deemed to be the definitive calculation of the
portion of consideration payable to each of the Sellers hereunder as allocated
to each of them and of each Seller’s Pro Rata Share and (other than in the case
of Oak) Non-Oak Sellers Pro Rata Share and each Seller’s wire transfer
instructions The aggregate amounts set forth in the Seller Spreadsheet shall not
exceed the amounts otherwise payable under the applicable provisions of this
Agreement. The Buyer shall be entitled to rely on the Seller Spreadsheet in
connection with the payment of all amounts payable to the Sellers hereunder and
shall have no liability for any inaccuracies in the Seller Spreadsheet.

(c) Payments of Closing Amount. Subject to the terms and conditions of this
Agreement, at the Closing, the Buyer shall pay, by wire transfer of immediately
available funds, the Closing Amount which shall be payable as follows:

(i) the Buyer shall deposit with Wells Fargo, N.A. (or other institution
selected by the Buyer with the reasonable consent of the Representative), as
escrow agent (the “Escrow Agent”), by wire transfer of immediately available
funds, an amount equal to Ten Million Eight Hundred Seventy Six Thousand Dollars
($10,875,562) (representing 54.3778091081842% of $20,000,000) (together with all
earnings generated thereon, the “Oak Indemnity Escrow Amount”), such amount to
be held and disposed of by the Escrow Agent as provided by the escrow agreement
in the form of Exhibit B hereto (the “Oak Indemnity Escrow Agreement”);

(ii) the Buyer shall deposit with the Escrow Agent, by wire transfer of
immediately available funds, an amount equal to Nine Million One Hundred Twenty
Four Thousand Dollars ($9,124,438) (representing 45.62219089181580% of
$20,000,00) (together with all earnings generated thereon, the “Non-Oak Sellers
Indemnity Escrow Amount”), such amount to be held and disposed of by the Escrow
Agent as provided in the escrow agreement in the form of Exhibit C hereto (the
“Non-Oak Sellers Indemnity Escrow Agreement”); and

 

18



--------------------------------------------------------------------------------

(iii) the remainder of the Closing Amount less the Closing Cash Holdback (the
“Net Closing Amount”) shall be paid to the Sellers in the respective amounts set
forth on the Seller Spreadsheet.

(d) Consideration to Oak. Subject to the terms and conditions herein, Oak shall
be entitled to:

(i) the amount, in cash, set forth opposite Oak’s name on the Seller Spreadsheet
under the heading “Closing Cash Consideration” (the “Oak Closing Date
Consideration”);

(ii) a contingent right to receive, if, when, and to the extent payable, the Oak
Indemnity Escrow Consideration; and

(iii) a contingent right to receive, if, when, and to the extent payable, Oak’s
Pro Rata Share of (x) the Adjusted Closing Amount and (y) the Closing Cash
Holdback, in each case determined as set forth in Section 2.5(g).

(e) Consideration to Class A Common Unit Holders. Subject to the terms and
conditions herein, each Class A Common Unit Holder shall be entitled to:

(i) the amount, in cash, set forth opposite such Class A Common Unit Holder’s
name on the Seller Spreadsheet under the heading “Closing Cash Consideration”
(the “Class A Common Unit Holder’s Closing Date Consideration”);

(ii) a contingent right to receive, if, when, and to the extent payable, such
Class A Common Unit Holder’s Non-Oak Sellers Pro Rata Share of the Non-Oak
Sellers Indemnity Escrow Consideration; and

(iii) a contingent right to receive, if, when, and to the extent payable, such
Class A Common Unit Holder’s Pro Rata Share of (x) the Adjusted Closing Amount
and (y) the Closing Cash Holdback, in each case determined as set forth in
Section 2.5(g).

(f) Consideration to Class B Common Unit Holders. Subject to the terms and
conditions herein, each Class B Common Unit Holder shall be entitled to:

(i) the amount, in cash, set forth opposite such Class B Common Unit Holder’s
name on the Seller Spreadsheet under the heading “Closing Cash Consideration”
(the “Class B Common Unit Holder’s Closing Date Consideration”);

(ii) a contingent right to receive, if, when, and to the extent payable, such
Class B Common Unit Holder’s Non-Oak Sellers Pro Rata Share of the Non-Oak
Sellers Indemnity Escrow Consideration; and

 

19



--------------------------------------------------------------------------------

(iii) a contingent right to receive, if, when, and to the extent payable, such
Class B Common Unit Holder’s Pro Rata Share of (x) the Adjusted Closing Amount
and (y) the Closing Cash Holdback, in each case determined as set forth in
Section 2.5(g).

2.3 Closing. The consummation of the transactions contemplated by this Agreement
(the “Closing”) shall take place at the offices of McCarter & English, LLP, Four
Gateway Center, 100 Mulberry Street, Newark, New Jersey, at 9:00 a.m. on a date
to be specified by the parties which shall be no later than two Business Days
after satisfaction (or waiver as provided herein) of the conditions set forth in
Article VIII (other than those conditions that by their nature will be satisfied
at the Closing), unless another time, date and/or place is agreed to in writing
by the parties. The date upon which the Closing occurs is herein referred to as
the “Closing Date.” The Closing will be deemed effective as of 12:01 a.m. EDT on
the Closing Date (the “Effective Time”).

2.4 Transactions to be Effected at the Closing.

(a) At the Closing, the Buyer will:

(i) pay to Oak by wire transfer of immediately available funds in accordance
with the instructions set forth under the heading “Payment Instructions”
opposite Oak’s name on the Seller Spreadsheet an amount equal to the Oak Closing
Date Consideration;

(ii) pay to each Class A Common Unit Holder by wire transfer of immediately
available funds in accordance with the instructions set forth under the heading
“Payment Instructions” opposite such Class A Common Unit Holder’s name on the
Seller Spreadsheet an amount equal to such Class A Common Unit Holder’s Closing
Date Consideration;

(iii) pay to each Class B Common Unit Holder by wire transfer of immediately
available funds in accordance with the instructions set forth under the heading
“Payment Instructions” opposite such Class B Common Unit Holder’s name on the
Seller Spreadsheet an amount equal to such Class B Common Unit Holder’s Closing
Date Consideration;

(iv) pay, or cause the Company to pay, in accordance with the written
instructions provided by the Company, by wire transfer of immediately available
funds, the Indebtedness of the Acquired Companies as of the Closing Date as
specified in the Statement of Indebtedness and Transaction Expenses delivered to
the Buyer prior to Closing pursuant to Section 2.2(b)(i)B;

(v) pay, or cause the Company to pay, in accordance with the written
instructions provided by the Company, by wire transfer of immediately available
funds, those Sellers’ Transaction Expenses specified in the Statement of
Indebtedness and Transaction Expenses delivered to the Buyer prior to Closing
pursuant to Section 2.2(b)(i)B;

 

20



--------------------------------------------------------------------------------

(vi) deliver to Oak the Oak Indemnity Escrow Agreement, duly executed by the
Buyer;

(vii) deliver to the Representative the Non-Oak Sellers Indemnity Escrow
Agreement, duly executed by the Buyer;

(viii) deposit, or cause the Company to deposit, the Oak Indemnity Escrow Amount
and the Non-Oak Sellers Indemnity Escrow Amount with the Escrow Agent;

(ix) deliver to the Sellers an executed copy of the Closing Operating Agreement
Amendment (showing Oak Blocker and the Buyer as the owner of all Units); and

(x) deliver to the Representative all other documents, instruments or
certificates required to be delivered by the Buyer at or prior to the Closing
pursuant to this Agreement (including Section 8.3 hereof).

(b) At the Closing, Oak will deliver to the Buyer:

(i) a certificate or certificates representing the Oak Shares duly endorsed or
accompanied by stock powers duly endorsed in blank and all other documents and
instruments necessary to vest in the Buyer all of Oak’s right, title and
interest in and to the Oak Shares, free and clear of all Liens;

(ii) the Books and Records of Oak Blocker; and

(iii) an executed copy of the Closing Operating Agreement Amendment (showing Oak
Blocker and the Buyer as the owner of all Units).

(c) At the Closing, each Class A Common Unit Holder will deliver to the Buyer an
executed copy of the Closing Operating Agreement Amendment (showing Oak Blocker
and the Buyer as the owner of all Units and each Class A Common Unit Holder as
withdrawing as a member of Parent) and all other documentation and instruments
necessary to vest in the Buyer all of such Class A Common Unit Holder’s right,
title and interest in to the Class A Common Units, free and clear of all Liens;
and

(d) At the Closing, each Class B Common Unit Holder will deliver to the Buyer:

(i) an executed copy of the Closing Operating Agreement Amendment (showing Oak
Blocker and the Buyer as the owner of all Units and each Class B Unit Holder as
withdrawing as a member of Parent) and all other documents and instruments
necessary to vest in the Buyer all of such Class B Common Unit Holder’s right,
title and interest in and to the Class B Common Units, free and clear of all
Liens; and

(ii) all original executed Restricted Unit Agreements with respect to the
Class B Common Units set forth opposite such Class B Common Unit Holder’s name
on the Seller Spreadsheet, which agreements shall be terminated as of the
Effective Time.

 

21



--------------------------------------------------------------------------------

(e) At the Closing, each Seller and the Representative, as applicable, will
deliver to the Buyer:

(i) all copies of the consents, approvals and notices (if any) listed on
Schedule 2.4(e)(i) to this Agreement (collectively, the “Required Consents”)
obtained or provided, as the case may be, in form and substance satisfactory to
the Buyer;

(ii) evidence satisfactory to the Buyer of the completion of the matters set
forth in Section 7.4(b);

(iii) customary pay-off letters or similar acknowledgments of the full discharge
and satisfaction of any Indebtedness of Parent or any Subsidiary setting forth
the amount owed as of the Closing Date and indicating that upon payment of such
amount, such Indebtedness will be discharged in full and all related Liens
(other than Permitted Liens) will be released and removed;

(iv) the Non-Oak Sellers Indemnity Escrow Agreement, duly executed by the
Representative;

(v) the Oak Indemnity Escrow Agreement, duly executed by the Representative;

(vi) a properly prepared and executed certificate of non-foreign status under
Treas. Reg. §1.1445-2(b)(2);

(vii) a properly completed and executed Form W-9 or Form W-8 as applicable;

(viii) the Books and Records of each of the Acquired Companies;

(ix) the resignations, effective as of the Closing, pursuant to Section 7.3;

(x) a copy of (A) the certificate of formation, as amended (or similar
incorporation or formation documents), of each Acquired Company, certified by
the Secretary of State of the jurisdiction in which each such entity is
incorporated or organized, as of a date not earlier than three (3) Business Days
prior to the Closing and accompanied by a certificate of the Secretary or
Assistant Secretary of each such entity, dated as of the Closing, stating that
no amendments have been made to such certificate of formation (or similar
incorporation or formation documents) since such date and (B) all other
Organizational Documents of each Acquired Company, certified by the Secretary or
Assistant Secretary of each such entity;

 

22



--------------------------------------------------------------------------------

(xi) good standing certificates for each Acquired Company from the Secretary of
State (or other appropriate Person) of the jurisdiction in which each such
entity is incorporated or organized and from the Secretary of State (or other
appropriate Person) in each other jurisdiction in which such Acquired Company is
qualified to do business as a foreign entity, in each case dated as of a date
not earlier than five (5) Business Days prior to the Closing; and

(xii) all other documents, instruments or certificates required to be delivered
by the Sellers at or prior to the Closing pursuant to this Agreement (including
Section 8.2 hereof).

(f) At the Closing, Parent will deliver to the Buyer each of the documents,
instruments or certificates required to be delivered by Parent at or prior to
Closing (including Section 8.2).

(g) At Closing, the Company will deliver to the Buyer the Seller Spreadsheet and
each of the other documents, instruments or certificates required to be
delivered by the Company at or prior to Closing (including Section 8.2).

2.5 Adjusted Closing Amount.

(a) For purposes of this Section 2.5, the following terms shall have the
meanings assigned to them in this Section 2.5(a):

(i) “Adjusted Closing Amount” shall equal (a) the sum of the Positive Working
Capital Amount, if any, plus the Positive Cash Amount, if any; less (b) the sum
of the Negative Working Capital Amount, if any, plus the Negative Cash Amount,
if any. For purposes of determining the Adjusted Closing Amount, if one or more
of Positive Working Capital Amount, Positive Cash Amount, Negative Working
Capital Amount or Negative Cash Amount has no defined value due to the then
existing facts, then each such amount that has no defined value shall be
factored as a zero (0) in the calculation of Adjusted Closing Amount.

(ii) “Cash” means (other than restricted) cash and certificates of deposit of
the Acquired Companies as of the Effective Time. For the avoidance of doubt,
Cash shall specifically exclude the aggregate amount of all checks, deposits in
transit and electronic withdrawals of funds which have not cleared.

(iii) “Current Assets” means (without duplication) the following items as would
be described and set forth on the Financial Statements: (A) Total Accounts
Receivable; (B) Completed Work to be Invoiced; (C) Sales Discounts;
(D) Non-Trade Receivables; and (E) Total Pre-Payments by the Company.

(iv) “Current Liabilities” means (without duplication) the following items as
would be described and set forth on the Financial Statements: (A) Total Accounts
Payable; (B) VAT Payable; (C) Accrued Expenses (including Taxes Payable and
Vacation); (D) Healthcare Reimbursement Accrual; (E) Total Pre-Payments Paid
(Deferred Income) and (F) any other current liabilities incurred or accrued by
any of the Acquired Companies as of the Effective Time that should be reflected
on the consolidated financial statements of the Acquired Companies in accordance
with GAAP.

 

23



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if any Acquired Company is obligated to pay,
following the Closing Date, any portion of Indebtedness of the Acquired
Companies or the Sellers’ Transaction Expenses that are neither paid at or prior
to Closing nor subtracted from the Gross Purchase Price at the Closing pursuant
to Section 2.2(a), then such portion will be deemed to be a “Current Liability”
for purposes of the calculation of Adjusted Closing Amount pursuant to this
Section 2.5(a).

(b) (i) If Net Working Capital is greater than Estimated Net Working Capital,
then the Buyer shall owe to the Sellers (payable as to each Seller, in an amount
equal to his, her or its Pro Rata Share as reflected on the Seller Spreadsheet
and subject to reduction as set forth in Section 2.5(h)) an aggregate amount
equal to the amount by which Net Working Capital exceeds Estimated Net Working
Capital (the “Positive Working Capital Amount”), or (ii) if Net Working Capital
is less than Estimated Net Working Capital, then the Buyer shall be owed from
the Sellers the amount by which Estimated Net Working Capital exceeds Net
Working Capital (the “Negative Working Capital Amount”), the payment of which,
in each case, shall be effected through the Adjusted Closing Amount
determination and paid as set forth in Section 2.5(g) hereof.

(c) (i) If the Cash is greater than the Estimated Closing Cash, then Buyer shall
owe to the Sellers (payable as to each Seller, in an amount equal to his, her or
its Pro Rata Share as reflected on the Seller Spreadsheet and subject to
reduction as set forth in Section 2.5(h)) an aggregate amount equal to the
amount by which the Cash exceeds the Estimated Closing Cash (the “Positive Cash
Amount”), or (ii) if the Cash is less than the Estimated Closing Cash, then the
Buyer shall be owed from the Sellers the amount by which the Estimated Closing
Cash exceeds the Cash (the “Negative Cash Amount”), the payment of which, in
each case, shall be effected through the Adjusted Closing Amount determination
and paid as set forth in Section 2.5(g) hereof.

(d) Within ninety (90) days after the Closing Date, the Buyer will prepare, or
cause to be prepared (on the same basis as the preparation of the Financial
Statements), and deliver to Oak and the Representative an unaudited statement
(the “Post-Closing Statement”), which shall set forth the Buyer’s calculation of
the Adjusted Closing Amount, Net Working Capital and Cash. For purposes of such
calculation any amounts outstanding from any Acquired Company or Oak to any
other Acquired Company or Oak shall not be included in such calculation. At the
Buyer’s request, the Sellers and the Representative (i) shall reasonably
cooperate and assist, and shall cause their respective representatives to
assist, the Buyer and its representatives in the preparation of the Post-Closing
Statement and (ii) shall provide the Buyer and its representatives with any
information reasonably requested by them.

(e) Upon receipt from the Buyer, Oak and the Representative shall have thirty
(30) days to review the Post-Closing Statement (the “Review Period”). At the
request of Oak and/or the Representative, the Buyer (i) shall reasonably
cooperate and assist, and shall cause its representatives to assist, Oak, the
Representative and their respective representatives, as the case may be, in the
review of the Post-Closing Statement and (ii) shall provide Oak, the
Representative and their respective representatives with any information
reasonably requested by them. If Oak and/or the Representative disagrees with
the Buyer’s computation of the Adjusted Closing Amount, the Net Working Capital
or Cash, the Representative shall, on or prior to the last day of the Review
Period, deliver a written notice to the Buyer (the “Notice of Objection”), which
shall set forth the specific objections to the Buyer’s calculation

 

24



--------------------------------------------------------------------------------

of the Adjusted Closing Amount, the Net Working Capital or Cash. The Notice of
Objection shall specify those items or amounts with which Oak and/or the
Representative disagrees, together with a written explanation in reasonable
detail of the reasons for disagreement with each such item or amount, and shall
set forth Oak’s and/or the Representative’s calculation of the Adjusted Closing
Amount, Cash and/or the Net Working Capital based on such objections. To the
extent not set forth in the Notice of Objection delivered during the Review
Period, Oak, the Representative and the Sellers shall be deemed to have agreed
with the Buyer’s calculation of the Adjusted Closing Amount, Cash and the Net
Working Capital and no party may thereafter dispute any item or amount not set
forth in the Notice of Objection.

(f) Unless Oak or the Representative delivers the Notice of Objection to the
Buyer within the Review Period, Oak, the Representative and the Sellers shall be
deemed to have accepted the Buyer’s calculation of the Adjusted Closing Amount,
Cash and the Adjusted Closing Amount set forth in the Post-Closing Statement
shall be final, conclusive and binding. If Oak and/or the Representative
delivers the Notice of Objection to the Buyer within the Review Period, the
Buyer, Oak and the Representative shall, during the thirty (30) days following
such delivery or any mutually agreed extension thereof, use their commercially
reasonable efforts to reach agreement on the disputed items and amounts in order
to finally determine the amount of the Adjusted Closing Amount. If, at the end
of such period or any mutually agreed extension thereof, the Buyer, Oak and the
Representative are unable to resolve their disagreements, they shall jointly
retain and refer their disagreements to a nationally recognized independent
accounting firm mutually acceptable to the Buyer, Oak and the Representative
(the “Independent Expert”). The parties shall instruct the Independent Expert
promptly to review this Section 2.5 and to determine solely with respect to the
disputed items and amounts so submitted whether and to what extent, if any, the
Adjusted Closing Amount set forth in the Post- Closing Statement requires
adjustment. The Independent Expert shall base its determination solely on
written submissions by the Buyer, Oak and the Representative and not on an
independent review. The Buyer, Oak and the Representative shall make available
to the Independent Expert all relevant Books and Records and other items
reasonably requested by the Independent Expert. As promptly as practicable, but
in no event later than ninety (90) days after its retention, the Independent
Expert shall deliver to the Buyer, Oak and the Representative a report which
sets forth its resolution of the disputed items and amounts and its calculation
of the Adjusted Closing Amount. The decision of the Independent Expert shall be
final, conclusive and binding on the parties. The costs and expenses of the
Independent Expert shall be shared equally by the Buyer and the Sellers, pro
rata. The Buyer, Oak and the Representative agree to execute, if requested by
the Independent Expert, a reasonable engagement letter, including customary
indemnities in favor of the Independent Expert.

(g) Within five (5) Business Days after the Adjusted Closing Amount has been
finally determined pursuant to this Section 2.5:

(i) if the Adjusted Closing Amount is a positive number or zero, the Buyer
shall, subject to reduction pursuant to Section 2.5(h), pay to each Seller such
Seller’s Pro Rata Share (as reflected on the Seller Spreadsheet) of the Closing
Cash Holdback plus the Adjusted Closing Amount by wire transfer of immediately
available funds in accordance with the instructions set forth for such Seller on
the Seller Spreadsheet;

 

25



--------------------------------------------------------------------------------

(ii) if the Adjusted Closing Amount is a negative number, but the absolute value
of the Adjusted Closing Amount is less than the amount of the Closing Cash
Holdback, the Buyer shall, subject to reduction pursuant to Section 2.5(h), pay
to each Seller such Seller’s Pro Rata Share (as reflected on the Seller
Spreadsheet) of the amount by which the Closing Cash Holdback exceeds the
absolute value of the Adjusted Closing Amount by wire transfer of immediately
available funds in accordance with the instructions set forth for such Seller on
the Seller Spreadsheet; or

(iii) if the Adjusted Closing Amount is a negative number, and the absolute
value of the Adjusted Closing Amount is greater than the amount of the Closing
Cash Holdback (such amount, the “Cash Deficiency”), each Seller shall pay to the
Buyer such Seller’s Pro Rata Share of the Cash Deficiency by wire transfer of
immediately available funds in accordance with the instructions of the Buyer
delivered to Oak and the Representative; the Buyer shall have the right and
option to claim any amounts of the Cash Deficiency not received within such five
(5) Business Days following the final determination of the Adjusted Closing
Amount against the Oak Indemnity Escrow and/or the Non-Oak Sellers Indemnity
Escrow, as applicable.

(h) In the event of a payment by the Buyer to the Sellers pursuant to either
Section 2.5(g)(i) or 2.5(g)(ii), the amounts otherwise payable to the Sellers
shall be reduced by the aggregate amount of the Sellers’ Transaction Expenses
owed to Morgan Stanley and Merrill Lynch pursuant to Parent’s arrangements with
each of them as a consequence of the adjustments to the purchase price under
such sections. The Buyer shall promptly pay the amount of such Sellers’
Transaction Fees to Morgan Stanley and Merrill Lynch.

2.6 Withholding. Each of the Buyer, the Company and the Escrow Agent will be
entitled to deduct and withhold from the amounts otherwise payable by it
pursuant to this Agreement to any Person such amounts as it determines may be
required to be deducted and withheld with respect to the making of such payment
under the Code, or any provision of state, local or foreign Tax Law and to
request and be provided any necessary Tax forms, including IRS Form W-9 or the
appropriate series of Form W-8, as applicable, or any similar information from
the Sellers and, to the extent required by applicable Tax Laws, any beneficial
owner of any interest in any of the Sellers. In the event that any amount is so
deducted and withheld, such withheld amounts will be treated for all purposes of
this Agreement as having been paid to the Person to whom the payment from which
such amounts were withheld was made.

2.7 Approval/Waivers. Each Seller and Oak Blocker hereby: (i) approves this
Agreement, the Ancillary Agreements and the Contemplated Transactions;
(ii) waives compliance with any provisions of the Parent LLC Agreement and the
Investor Rights Agreement, including with respect to the transfer of Units
and/or the Oak Shares, with respect to the Contemplated Transactions;
(iii) amends and restates the Parent LLC Agreement effective as of the Closing
to list the Buyer as the owner of all outstanding Class A Common Units and
Class B Common Units; and (iv) terminates the Investor Rights Agreement
effective as of the Closing.

 

26



--------------------------------------------------------------------------------

2.8 Allocation of Consideration; Section 743 Adjustment. The total consideration
paid by the Buyer pursuant to this Agreement and the Oak Indemnity Escrow
Agreement and Non-Oak Indemnity Escrow Agreement shall be allocated for Tax
purposes among the Oak Shares, the Class A Common Units and the Class B Common
Units in accordance with Schedule 2.8, to this Agreement (the amount allocable
to the Class A Common Units and the Class B Common Units, the “Units
Consideration”), and the allocation set forth on Schedule 2.8 shall be binding
on the parties hereto for all Tax reporting purposes. Parent shall file an
election under Section 754 of the Code (and any equivalent election for
applicable state and local income Tax purposes), which Section 754 election (and
equivalent election) shall be filed by Parent with its U.S. federal income Tax
Return (and applicable state and local income Tax Returns) for the taxable year
that includes the Closing Date and shall be effective for such year, and any
other forms necessary for the completion of a valid Section 754 election (and
equivalent election) effective as of such taxable year and any subsequent
taxable year. As soon as reasonably practicable after the Closing Date, the
Buyer shall prepare and provide Representative with one or more schedules
allocating the Units Consideration among the assets of Parent and the Company,
and setting forth the Section 743 basis adjustment consistent with the
Section 754 election. The Representative shall have fifteen (15) days from the
date of the delivery of the foregoing schedule or schedules to review and
provide comments to the Buyer and the Buyer will reasonably consider any and all
reasonable comments provided by Representative with respect to such schedule or
schedules, provided that the Buyer shall not have any obligation to accept or
incorporate any of the Representative’s comments. Any cost associated with the
Section 754 election, including, without limitation, reasonable accounting fees,
shall be paid by the Buyer.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE NON-OAK SELLERS

Except as set forth on the Non-Oak Sellers Disclosure Schedules, each of the
Non-Oak Sellers, severally, but not jointly, and solely with respect to such
Non-Oak Seller, represents and warrants to the Buyer that each statement
contained in this Article III as it applies to such Seller is true and correct
as of the date hereof and will be true and correct as of the Closing Date.

3.1 Organization. Such Non-Oak Seller, if a legal entity, is duly organized,
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation or other formation.

3.2 Authority and Enforceability. Such Non-Oak Seller has the entity power and
authority, and, in the case of any Non-Oak Seller that is an individual, the
requisite legal capacity and the unrestricted right, power and authority, to
execute and deliver this Agreement and the Ancillary Agreements to which it is a
party, to perform its obligations hereunder and thereunder and to consummate the
Contemplated Transactions. The execution, delivery and performance by such
Non-Oak Seller of this Agreement and the Ancillary Agreements to which it is a
party and the consummation by such Non-Oak Seller of the Contemplated
Transactions have been duly authorized by all necessary action on the part of
such Non-Oak Seller and no other action is necessary on the part of such Non-Oak
Seller to authorize this Agreement or any Ancillary Agreement to which it is a
party or to consummate the Contemplated Transactions. If such Non-Oak Seller is
an individual and is married, and such Non-Oak Seller’s Units constitute
community property or otherwise need spousal or other approval for this
Agreement or the Ancillary Agreements to which he or she is a party to be legal,
valid and binding, the execution, delivery and performance of this Agreement and
the Ancillary Agreements and the consummation by such Non-Oak Seller of the
Contemplated Transactions have been duly authorized by, and, constitute the
legal, valid and binding

 

27



--------------------------------------------------------------------------------

obligation of such Non-Oak Seller’s spouse enforceable against such spouse in
accordance with its terms, except as limited by (a) bankruptcy, insolvency,
reorganization, moratoriums, fraudulent conveyance or similar Laws related to
creditors’ rights generally and (b) general principles of equity, whether such
enforceability is considered a proceeding in equity or at Law. This Agreement
and each Ancillary Agreement to which it is a party have been duly executed and
delivered by such Non-Oak Seller. Assuming due authorization, execution and
delivery by the Buyer and each other party thereto, this Agreement and each of
the Ancillary Agreements constitutes a legal, valid and binding obligation of
such Non-Oak Seller, enforceable against such Non-Oak Seller in accordance with
its terms, except as limited by (a) bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other similar Laws relating to creditors’
rights generally and (b) general principles of equity, whether such
enforceability is considered in a proceeding in equity or at Law.

3.3 No Conflicts; Consents.

(a) Except as set forth on Section 3.3(a) of the Non-Oak Sellers Disclosure
Schedule, the execution and delivery by such Non-Oak Seller of this Agreement
and the Ancillary Agreements to which it is a party does not, and the
performance by such Non-Oak Seller of its obligations hereunder and thereunder
and the consummation of the Contemplated Transactions (in each case, with or
without the giving of notice or lapse of time or both) will not, directly or
indirectly, (i) if such Non-Oak Seller is a legal entity, violate or conflict
with or result in the breach of the provisions of any of the Organizational
Documents of such Non-Oak Seller, (ii) violate, breach, conflict with or
constitute a default, an event of default, or an event creating any additional
rights (including rights of amendment, impairment, modification, suspension,
revocation, acceleration, termination, or cancellation), impose additional
obligations or result in a loss of any rights, or require a consent or the
delivery of notice, under any Contract, Law or Permit to which such Non-Oak
Seller is a party or a beneficiary or by which such Non-Oak Seller or its Units
is subject, or (iii) result in the creation of any Liens upon any of its Units.
There is no Action pending or, to the knowledge of such Non-Oak Seller after
reasonable inquiry, threatened against or affecting its Units.

(b) Except as set forth on Section 3.3(b) of the Non-Oak Sellers Disclosure
Schedule and except as provided under the HSR Act, no Permit, Order, consent,
approval or notice of, with, or to any Person is required by such Non-Oak Seller
in connection with the execution and delivery of this Agreement and the
Ancillary Agreements, the performance of the obligations hereunder and
thereunder and the consummation of the Contemplated Transactions.

3.4 The Units.

(a) Such Non-Oak Seller holds of record and owns beneficially all of the Units
set forth opposite such Non-Oak Seller’s name on Exhibit A hereto, free and
clear of all Liens, and has the right to sell and transfer such Non-Oak Seller’s
Units to the Buyer hereunder. The number of Units set forth opposite such
Non-Oak Seller’s name on Exhibit A hereto sets forth all of the Equity
Securities of Parent owned of record or beneficially by such Non-Oak Seller and
such Non-Oak Seller does not own (or have any rights in or to acquire) any other
Equity Securities of Parent or any of the other Acquired Companies. Such Non-Oak
Seller’s Units were not issued in violation of (i) any Contract to which such
Non-Oak Seller is or was a party or beneficiary or by which such Non-Oak Seller
or its properties or assets is or was subject or (ii) any preemptive or similar
rights of any Person. This Agreement, together with the other documents executed
and delivered at Closing by such Non-Oak Seller, will be effective to transfer
good and valid title to such Non-Oak Seller’s Units to the Buyer, free and clear
of all Liens.

 

28



--------------------------------------------------------------------------------

(b) Such Non-Oak Seller is not party to (i) any voting agreement, voting trust,
registration rights agreement, stockholder agreement or other similar
arrangement with respect to any Equity Securities of Parent or (ii) any Contract
obligating such Non-Oak Seller to vote or dispose of any Equity Securities of
Parent or which has the effect of restricting or limiting the transfer, voting
or other rights associated with the Units.

3.5 Brokers’ Fees. Except for fees and commissions of Morgan Stanley & Co. LLC
(“Morgan Stanley”) and Merrill Lynch, Pierce, Fenner & Smith Incorporated
(“Merrill Lynch”), which fees and commissions have been disclosed to the Buyer
in writing prior to the date hereof, such Non-Oak Seller does not have any
Liability to pay any fees or commissions to any broker, finder or similar agent
with respect to this Agreement, the Ancillary Agreements or the Contemplated
Transactions.

3.6 U.S. Status of Non-Oak Seller. Except as set forth on Section 3.6 of the
Non-Oak Sellers Disclosure Schedule, such Non-Oak Seller is not a “foreign
person” within the contemplated meaning of Section 1445 of the Code and is not a
Person whose separate existence from a “foreign person” within the meaning of
Section 1445 of the Code is disregarded for U.S. federal income tax purposes.

3.7 Tax Matters. Each Non-Oak Seller has had an opportunity to review with its
own Tax advisors the Tax consequences of the Contemplated Transactions. Such
Non-Oak Seller understands that it must rely solely on its advisors and not on
any statements or representations made by the Buyer, the Acquired Companies, Oak
Blocker or any of their respective agents. Such Non-Oak Seller understands that
it (and not the Buyer, the Acquired Companies or Oak Blocker) shall be
responsible for its own Tax Liabilities that may arise from the Contemplated
Transactions.

3.8 Proprietary Rights Agreement. No such Non-Oak Seller or Affiliate of such
Non-Oak Seller, is a party to, or is otherwise bound by, any Contract that in
any way adversely affects or will affect (i) the performance of his or her
duties as an employee, director, manager or officer of any of the Acquired
Companies, or (ii) the ability of any of the Acquired Companies to conduct its
business.

3.9 Intellectual Property. No such Non-Oak Seller or Affiliate of such Non-Oak
Seller has any interest in or rights to any Intellectual Property owned by, used
by, or licensed by or to any of the Acquired Companies. Any rights to or
interest in any of the Company Intellectual Property, which such Non-Oak Seller
ever had, has been assigned or will be assigned to the Acquired Companies prior
to the Closing free and clear of any Liens. No such Non-Oak Seller or Affiliate
of such Non-Oak Seller has granted to any other Person any rights to use any of
the Company Intellectual Property.

 

29



--------------------------------------------------------------------------------

3.10 Adequate Knowledge. Such Non-Oak Seller represents and warrants that such
Non-Oak Seller has consulted with, or had the opportunity to consult with, legal
counsel in connection with the Contemplated Transactions, and that such Non-Oak
Seller has read and understands this Agreement and such Non-Oak Seller’s
obligations hereunder including, without limitation, such Non-Oak Seller’s
indemnification obligations hereunder. Such Non-Oak Seller understands that such
indemnification obligations could cause such Non-Oak Seller to forfeit the
portion of the Purchase Price allocated to such Non-Oak Seller to which such
Seller is otherwise entitled. Such Non-Oak Seller represents that such Seller
has had the opportunity to meet with the Representative and ask any questions of
and receive answers from the Representative and obtain all information such
Non-Oak Seller believes necessary to evaluate the Contemplated Transactions.
Such Non-Oak Seller represents that all documents, records, and other
information pertaining to this Agreement the Contemplated Transactions that such
Non-Oak Seller has requested have been made available or delivered to such
Non-Oak Seller. Such Non-Oak Seller has had adequate opportunity to ask
questions of and receive answers from Parent or the Buyer concerning the terms
and conditions of this Agreement and the Contemplated Transactions.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF OAK AND OAK BLOCKER

Except as set forth on the Oak Disclosure Schedule, each of Oak and Oak Blocker,
jointly, and severally, represent and warrant to the Buyer that each statement
contained in this Article IV is true and correct as of the date hereof and will
be true and correct as of the Closing Date.

4.1 Organization and Good Standing. Each of Oak and Oak Blocker is duly
organized, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or other formation. Oak Blocker has all
requisite corporate power and authority to own the Units which it owns and to
perform all of its obligations under this Agreement and the Ancillary Agreements
to which it is a party. Oak Blocker is not and never has been qualified to do
business in any jurisdiction other than its jurisdiction of incorporation. Oak
has delivered to the Buyer a complete and accurate copy of the Organizational
Documents of Oak Blocker in effect on the date hereof.

4.2 Authority and Enforceability. Each of Oak and Oak Blocker has the entity
power and authority to execute and deliver this Agreement and the Ancillary
Agreements to which it is a party, to perform its obligations hereunder and
thereunder and to consummate the Contemplated Transactions. The execution,
delivery and performance by each of Oak and Oak Blocker of this Agreement and
the Ancillary Agreements to which it is a party and the consummation by each of
Oak and Oak Blocker of the Contemplated Transactions have been duly authorized
by all necessary action on the part of each of Oak and Oak Blocker and no other
action is necessary on the part of each of Oak and Oak Blocker to authorize this
Agreement or any Ancillary Agreement to which it is a party or to consummate the
Contemplated Transactions. This Agreement and each Ancillary Agreements to which
it is a party have been duly executed and delivered by each of Oak and Oak
Blocker. Assuming due authorization, execution and delivery by the Buyer and
each other party thereto, this Agreement and each of the Ancillary Agreements
constitutes a legal, valid and binding obligation of each of Oak and Oak
Blocker, enforceable against each of Oak and Oak Blocker in accordance with its
terms, except as limited by (a) bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other similar Laws relating to creditors’
rights generally and (b) general principles of equity, whether such
enforceability is considered in a proceeding in equity or at Law.

 

30



--------------------------------------------------------------------------------

4.3 No Conflicts; Consents.

(a) The execution and delivery by each of Oak and Oak Blocker of this Agreement
and the Ancillary Agreements to which it is a party does not, the performance by
each of Oak and Oak Blocker of its obligations hereunder and thereunder and the
consummation of the Contemplated Transactions (in each case, with or without the
giving of notice or lapse of time or both) will not, directly or indirectly,
(i) violate or conflict with or result in the breach of the provisions of any of
the Organizational Documents of Oak or Oak Blocker, (ii) violate, breach,
conflict with or constitute a default, an event of default, or an event creating
any additional rights (including rights of amendment, impairment, modification,
suspension, revocation, acceleration, termination, or cancellation), impose
additional obligations or result in a loss of any rights, or require a consent
or the delivery of notice, under any Contract, Law or Permit to which Oak or Oak
Blocker is a party or a beneficiary or by which Oak or Oak Blocker or the Oak
Shares is subject, or (iii) result in the creation of any Liens upon any of the
Oak Shares or any of Oak Blocker’s Units. There is no Action pending or, to the
knowledge of Oak or Oak Blocker, threatened against or affecting the Oak Shares
or Oak Blocker.

(b) Except as set forth on Section 4.3(b) of the Oak Disclosure Schedule, other
than as provided under the HSR Act, no Permit, Order, consent, approval or
notice of, with, or to any Person is required by Oak or Oak Blocker in
connection with the execution and delivery, of this Agreement and the Ancillary
Agreements, the performance of the obligations hereunder and thereunder and the
consummation of the Contemplated Transactions.

4.4 The Oak Shares; Books and Records.

(a) The authorized capital stock of Oak Blocker consists of 1,000 shares of
common stock, $0.001 par value per share, 100 of which are outstanding and
constitute the Oak Shares. No other Equity Securities of Oak Blocker are
authorized, issued or outstanding. All of the Oak Shares are duly authorized,
validly issued, fully paid and non-assessable and were issued in compliance with
all applicable Laws. Oak holds of record and owns beneficially all of the Oak
Shares, free and clear of all Liens. The Oak Shares were not issued in violation
of (i) any Contract to which Oak or Oak Blocker is or was a party or beneficiary
or by which Oak or Oak Blocker or its properties or assets is or was subject or
(ii) any preemptive or similar rights of any Person. This Agreement, together
with the other documents executed and delivered at Closing by Oak, will be
effective to transfer good and valid title to the Oak Shares to the Buyer, free
and clear of all Liens.

(b) There are no outstanding options, warrants or other securities or
subscription, preemptive or other rights convertible into or exchangeable or
exercisable for any shares of capital stock or other equity or voting interests
of Oak Blocker and there are no “phantom stock” rights, stock appreciation
rights or other similar rights with respect to Oak Blocker. There are no
Contracts of any kind to which Oak Blocker is a party or beneficiary or by which
Oak Blocker or its assets are subject, obligating Oak Blocker to issue, deliver,
grant or sell, or cause to be issued, delivered, granted or sold, additional
shares of capital stock of, or other equity or voting interests in, or options,
warrants or other securities or subscription, preemptive or other rights
convertible into, or exchangeable or exercisable for, shares of capital stock
of, or other equity or voting interests in, Oak Blocker, or any “phantom stock”
right, stock appreciation right or other similar right with respect to Oak
Blocker, or obligating Oak Blocker to enter into any such Contract.

 

31



--------------------------------------------------------------------------------

(c) Oak Blocker holds of record and owns beneficially all of the Units set forth
opposite Oak Blocker’s name on Exhibit A hereto, free and clear of all Liens.
The number of Units set forth opposite Oak Blocker’s name on Exhibit A hereto
sets forth all of the Equity Securities of Parent owned of record or
beneficially by Oak Blocker and Oak Blocker does not own (or have any rights in
or to acquire) any other Equity Securities of Parent. Oak Blocker’s Units were
not issued in violation of (i) any Contract to which Oak or Oak Blocker is or
was a party or beneficiary or by which Oak or Oak Blocker or their respective
properties or assets is or was subject or (ii) of any preemptive or similar
rights of any Person.

(d) Neither Oak nor Oak Blocker is party to (i) any voting agreement, voting
trust, registration rights agreement, stockholder agreement or other similar
arrangement with respect to any Equity Securities of Oak Blocker or Parent or
(ii) any Contract obligating Oak to vote or dispose of any Equity Securities of
Oak Blocker or Parent or which has the effect of restricting or limiting the
transfer, voting or other rights associated with the Oak Shares or Units.

(e) Oak Blocker has delivered or otherwise made available to the Buyer accurate
and complete copies of:

(i) Oak Blocker’s Organizational Documents, including all amendments thereto, as
presently in effect;

(ii) the stock records of Oak Blocker; and

(iii) the minutes and other records of the meetings and other actions (including
any actions taken by written consent or otherwise without a meeting) of the
stockholders, the board of directors and all committees of Oak Blocker’s board
of directors.

(f) Oak Blocker has never conducted any business under or otherwise used, for
any purpose or in any jurisdiction, any fictitious name, assumed name, trade
name or other name, other than the name “Oak XII Argus Blocker Corp.”

(g) There has not been any uncured violation of (i) any of the provisions of Oak
Blocker’s Certificate of Incorporation or By-Laws or (ii) any resolutions
adopted by Oak Blocker’s board of directors, or any committee thereof and no
event has occurred, and no condition or circumstance exists, that (with or
without notice or lapse of time) constitutes or is reasonably likely to result
directly or indirectly in such a violation.

4.5 Brokers’ Fees. Neither Oak nor Oak Blocker has any Liability to pay any fees
or commissions to any broker, finder or similar agent with respect to this
Agreement, the Ancillary Agreements or the transactions.

4.6 U.S. Status of Oak. Oak is not a “foreign person” within the meaning of
Section 1445 of the Code and is not a Person whose separate existence from a
“foreign person” within the meaning of Section 1445 of the Code is disregarded
for U.S. federal income tax purposes.

 

32



--------------------------------------------------------------------------------

4.7 Taxes.

(a) All Tax Returns required to have been filed under applicable Laws by or with
respect to Oak Blocker have been duly and timely filed (or, if due between the
date hereof and the Closing Date, will be duly and timely filed), and each such
Tax Return is true, correct and complete in all material respects and has been
completed in compliance with applicable Laws. All Taxes due and owing by Oak
Blocker (whether or not shown on any Tax Return) have been paid. Oak Blocker is
not currently the beneficiary of any extension of time within which to file any
Tax Return. With respect to Oak Blocker, no claim has ever been made in writing
by an authority in a jurisdiction where Oak Blocker does not file Tax Returns
that it is or may be subject to Taxation by that jurisdiction.

(b) Since December 31, 2011, Oak Blocker has not incurred any liability for
Taxes arising from extraordinary gains or losses, as that term is used in GAAP,
outside the ordinary course of business. Oak Blocker has no Liabilities for
Taxes, other than income Taxes not yet due and payable arising solely from Oak
Blocker’s ownership of the Units set forth opposite Oak Blocker’s name on
Exhibit A hereto.

(c) Except as set forth on Section 4.7(c) of the Oak Disclosure Schedule, since
January 1, 2007, no assessment has been made, or to the knowledge of Oak or Oak
Blocker, threatened, by any Taxing authority against Oak Blocker for any period
for which Tax Returns have been filed by Oak Blocker. No foreign, federal,
state, or local Tax examinations or audits or administrative or judicial Tax
proceedings are pending or being conducted with respect to Oak Blocker. Oak
Blocker has not received from any foreign, federal, state, or local Taxing
authority (including jurisdictions where Oak Blocker has not filed Tax Returns)
any (i) notice indicating an intent to open an audit or other review,
(ii) request for information related to Tax matters, or (iii) notice of
deficiency or proposed adjustment for any amount of Tax proposed, asserted, or
assessed by any Taxing authority against Oak Blocker. There are no Liens on any
of the stock, assets or properties of Oak Blocker with respect to Taxes (other
than Liens for Taxes not yet due and payable).

(d) Oak Blocker has withheld and timely paid all Taxes required to have been
withheld or paid and has complied with all information reporting and backup
withholding requirements, including maintenance of required records with respect
thereto.

(e) Section 4.7(e) of the Oak Disclosure Schedule (i) lists all federal, state,
local, and foreign Tax Returns filed with respect to Oak Blocker for taxable
periods ended on or after December 31, 2007, (ii) indicates those Tax Returns
that have been audited and (iii) indicates those Tax Returns that currently are
the subject of audit. Oak has delivered to the Buyer correct and complete copies
of all federal, state, local and foreign Tax Returns, examination reports, and
statements of deficiencies assessed against or agreed to by Oak Blocker since
December 31, 2007. Oak Blocker has not waived (or is subject to a waiver of) any
statute of limitations in respect of Taxes or has agreed to (or is subject to)
any extension of time with respect to a Tax assessment or deficiency. There is
no power of attorney in respect of Taxes granted by Oak Blocker that is
currently in force.

 

33



--------------------------------------------------------------------------------

(f) Oak Blocker has not made any payments, is not obligated to make any
payments, nor is a party or subject to any Contract or Plan that under any
certain circumstances could obligate it to make payments (in each case, whether
the payment is made in the form of cash, property, accelerated vesting or
otherwise) and no “disqualified individual” (within the meaning of Treasury
Regulation 1.280G-1) with respect to Oak Blocker otherwise is, or was, or could
be entitled to any such payments that would result in a nondeductible expense
under Section 280G of the Code or an excise Tax to the recipient of such
payments pursuant to Section 4999 of the Code. Oak Blocker has not participated
in or cooperated with an international boycott as defined in Section 999 of the
Code.

(g) Oak Blocker has not distributed stock of another Person, nor has Oak Blocker
had its stock distributed by another Person, in a transaction that was purported
or intended to be governed in whole or in part by Code Section 355 or Code
Section 361. Oak Blocker has not received (and is not subject to) any ruling
from any Taxing Authority or has not entered into (or is subject to) any
Contract with a Taxing Authority.

(h) Neither Oak Blocker nor any of its subsidiaries is a party to, is bound by,
or has any obligation under any tax sharing, tax indemnity, or similar agreement
in respect of Taxes. Oak Blocker has never been a United States real property
holding corporation within the meaning of Code Section 897(c)(2) during the
applicable period specified in Code Section 897(c)(1)(A)(ii). Oak Blocker has
disclosed on its federal income Tax Returns all positions taken therein that
could give rise to a substantial understatement of federal income Tax within the
meaning of Code Section 6662. Oak Blocker has never been a member of an
affiliated group (within the meaning Code Section 1504(a) or any similar
provision of state, local, or foreign Law or other Law) filing a consolidated
income Tax Return. Neither Oak Blocker nor any of its subsidiaries has any
liability for any Taxes of any Person other than Oak Blocker (A) under Treasury
Regulation Section 1.1502-6 (or any similar provision of state, local or foreign
law), (B) as a transferee or successor, (C) by contract, or (D) otherwise.

(i) Oak Blocker will not be required to include any item of income in, or
exclude any item of deduction from, Taxable income for any Taxable period (or
portion thereof) ending after the Closing Date as a result of any (i) change in
method of accounting for a taxable period ending on or prior to the Closing
Date; (ii) “closing agreement” as described in Code Section 7121 (or any
corresponding or similar provision of state, local, or foreign income Tax law)
executed on or prior to the Closing Date; (iii) intercompany transactions or any
excess loss account described in Treasury Regulations under Code Section 1502
(or any corresponding or similar provision of state, local, or foreign income
Tax law); (iv) installment sale or open transaction disposition made on or prior
to the Closing Date; (v) prepaid amount received on or prior to the Closing
Date; or (vi) election under Code §108(i).

(j) Oak Blocker has never been a party to any “reportable transaction” as
defined in Section 6707A(c)(i) of the Code and Treasury Regulation
Section 1.6011-4(b).

(k) Oak Blocker (i) is not a controlled foreign corporation as defined in Code
Section 957, (ii) is not a passive foreign investment company within the meaning
of Code Section 1297, and (iii) has no permanent establishment (within the
meaning of any applicable Tax treaty or convention) or office or fixed place of
business in a country other than the country in which it is organized.

 

34



--------------------------------------------------------------------------------

(l) All Persons providing services to Oak Blocker have been properly classified
as an employee or independent contractor for Tax purposes.

(m) At all times since its formation, Oak Blocker has been a corporation for
U.S. federal, state and local income tax purposes, has been properly treated as
a corporation subject to Subchapter C of the Code, and has not owned an interest
in any asset other than its interest in Parent and cash.

4.8 No Activities. At all times since its formation, Oak Blocker has engaged in
no activities other than acquiring and holding the Units set forth opposite Oak
Blocker’s name on Exhibit A hereto. Oak Blocker has no Liabilities except for
unpaid Taxes (that are current Taxes not yet due and payable) attributable to
its ownership of the Units set forth opposite Oak Blocker’s name on Exhibit A
hereto. Oak Blocker (i) does not have, nor has it ever had, any employees, and
(ii) does not have, nor has it ever had, any Liabilities with respect to any
Plan, whether directly or indirectly, through its affiliation with an ERISA
Affiliate.

4.9 Litigation. There is no Action (i) pending or, to the knowledge of Oak and
Oak Blocker, threatened against or affecting Oak Blocker, its business, Oak
Blocker’s Units or (ii) that challenges or seeks to prevent, enjoin or otherwise
delay the Contemplated Transactions. No event has occurred or circumstance
exists that may give rise to or serve as a basis for the commencement of any
such Action. There is no unsatisfied Order or penalty against Oak Blocker or
affecting Oak Blocker’s Units.

ARTICLE V

REPRESENTATIONS AND WARRANTIES CONCERNING THE ACQUIRED

COMPANIES

Except as set forth on the Parent Disclosure Schedule, Parent represents and
warrants to the Buyer that each statement contained in this Article V is true
and correct as of the date hereof and will be true and correct as of the Closing
Date.

5.1 Organization and Good Standing. Each Acquired Company is duly organized,
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation or other formation, has all requisite power and authority to own,
lease and operate its properties and assets, to carry on its business as now
being conducted and to perform all of its obligations under all agreements to
which it is a party (including, without limitation, this Agreement and the
Ancillary Agreements to which it is a party). Each Acquired Company is duly
licensed or qualified to do business and is in good standing in each
jurisdiction in which it owns or leases property or assets or the nature of its
activities require such licensing or qualification except where the failure to
be so qualified would not have a Material Adverse Effect. Section 5.1 of the
Parent Disclosure Schedule contains a complete and accurate list of each
Acquired Company and sets forth with respect to each Acquired Company its
jurisdiction of incorporation or other formation and each jurisdiction in which
such Acquired Company is licensed or qualified to do business. The Company has
delivered to the Buyer a complete and accurate copy of the Organizational
Documents of each Acquired Company as in effect on the date hereof.

 

35



--------------------------------------------------------------------------------

5.2 Capitalization; Subsidiaries; Indebtedness; Minute Books.

(a) Section 5.2(a) of the Parent Disclosure Schedule sets forth a complete and
accurate list of the authorized and outstanding Equity Securities of Parent
(classified by Series A Preferred Units, Class A Common Units and Class B Common
Units) and the owners of record of such Equity Securities. No other Equity
Securities of Parent are authorized, issued or outstanding. All of the
outstanding Equity Securities of Parent are duly authorized, validly issued,
fully paid and nonassessable and were issued in compliance with all applicable
Laws. The Units set forth on Exhibit A hereto represent all of the issued and
outstanding Equity Securities of Parent. None of the Units were issued in
violation of (i) any Contract to which any Seller or Acquired Company is or was
a party or beneficiary or by which any Seller or Acquired Company or their
respective properties or assets is or was subject or (ii) of any preemptive or
similar rights of any Person.

(b) Section 5.2(b)(i) of the Parent Disclosure Schedule sets forth a complete
and accurate list of each Subsidiary of Parent. Section 5.2(b)(i) of the Parent
Disclosure Schedule sets forth a complete and accurate list of the authorized
and outstanding Equity Securities (including type thereof) of each Subsidiary of
Parent. Parent is the owner of record of all outstanding Equity Securities of
each Subsidiary of Parent. All of the outstanding Equity Securities of each
Subsidiary of Parent (collectively, the “Subsidiary Shares”) are duly
authorized, validly issued, fully paid and nonassessable and were issued in
compliance with all applicable Laws. Except as set forth on Section 5.2(b)(ii)
of the Parent Disclosure Schedule, all of the Subsidiary Shares are owned by
Parent free and clear of all Liens. None of the Subsidiary Shares were issued in
violation of any (i) Contract to which any Acquired Company is or was a party or
beneficiary or by which any Acquired Company or their respective properties or
assets is or was subject or (ii) preemptive or similar rights of any Person. No
Acquired Company owns or has the right to acquire directly or indirectly any
interest in, and no Acquired Company is subject to any obligation or requirement
to provide for or to make any investment in, any Person. As of the Closing,
Parent shall have used all commercially reasonable efforts to liquidate and
dissolve of Argus Services UK Limited in compliance with all applicable Laws.

(c) Except as set forth on Section 5.2(c) of the Parent Disclosure Schedule,
there are no outstanding options, warrants or other securities or subscription,
preemptive or other rights convertible into or exchangeable or exercisable for
any Capital Stock or other equity or voting interests of any Acquired Company
and there are no “phantom stock” rights, stock appreciation rights or other
similar rights with respect to any Acquired Company. There are no Contracts of
any kind to which any Acquired Company is a party or beneficiary or by which any
Acquired Company or its assets are subject, obligating any Acquired Company to
issue, deliver, grant or sell, or cause to be issued, delivered, granted or
sold, additional Capital Stock of, or other equity or voting interests in, or
options, warrants or other securities or subscription, preemptive or other
rights convertible into, or exchangeable or exercisable for, Capital Stock of,
or other equity or voting interests in, any Acquired Company, or any “phantom
stock” right, stock appreciation right or other similar right with respect to
any Acquired Company, or obligating any Acquired Company to enter into any such
Contract. All restricted Units outstanding are Class B Common Units granted
pursuant to the terms of the AIAS Holding Company, LLC 2007 Equity Incentive
Plan and a Restricted Unit Agreement thereunder, the vesting of which will be
accelerated upon the consummation of the Contemplated Transactions.

 

36



--------------------------------------------------------------------------------

(d) There are no voting agreements, voting trusts, registration rights
agreements, member agreements or other similar arrangement with respect to the
Equity Securities of any Acquired Company other than the Investor Rights
Agreement.

(e) Upon consummation of the Contemplated Transactions, the Buyer directly and
indirectly through its ownership of Oak Blocker will own all of the issued and
outstanding Equity Securities of Parent, free and clear of all Liens. Upon
consummation of the Contemplated Transactions, Parent will own all of the issued
and outstanding Equity Securities of its Subsidiaries, free and clear of all
Liens other than any Liens imposed by reason of Parent being a Subsidiary of the
Buyer.

(f) Section 5.2(f) of the Parent Disclosure Schedule sets forth a complete and
accurate list of the Indebtedness of each of the Acquired Companies as of
July 31, 2012, identifying with regard to each item of Indebtedness, the
creditor to whom such Acquired Company is indebted, the instrument of Contract
pursuant to which such Liability was created and the total amount due and owing
as of the date of this Agreement. Except as set forth on Section 5.2(f) of the
Parent Disclosure Schedule, there are no bonds, debentures, notes or other
Indebtedness of any Acquired Company. When delivered by Parent to the Buyer at
Closing, the Statement of Indebtedness and Transaction Expenses shall
(i) completely and accurately present the aggregate total amount of the
Indebtedness of each of the Acquired Companies as of the Closing Date, and
(b) provide the Buyer with detailed and accurate instructions for completing a
full and final pay-off and discharge of each item of Indebtedness.

(g) Parent has delivered or otherwise made available to the Buyer accurate and
complete copies of:

(i) the records relating to the Capital Stock of each of the Acquired Companies;
and

(ii) the minutes and other records of all of the meetings and other actions
(including actions taken by written consent or otherwise without a meeting) of
the holders of Capital Stock of any Acquired Company, the board of directors or
managers of any Acquired Company and all committees thereof.

(h) None of the Acquired Companies has ever conducted business under or
otherwise used, for any purpose or in any jurisdiction, any fictitious name,
assumed name, trade name or other name, other than its current legal name.

(i) There have not been any uncured violations of (i) any provisions of the
Organizational Documents of any of the Acquired Companies or (ii) any
resolutions adopted by the board of directors or managers or any committee
thereof of any of the Acquired Companies and no event has occurred, and no
condition or circumstance exists, that (with or without notice or lapse of time)
constitutes or is reasonably likely to result directly or indirectly in such a
violation.

 

37



--------------------------------------------------------------------------------

(j) The Books and Records of each of the Acquired Companies are accurate, up to
date and complete in all material respects. All of the Books and Records of the
Acquired Companies are in the actual possession or control of Parent.

5.3 Authority and Enforceability. Each of Parent and the Company has the entity
power and authority to execute and deliver this Agreement and the Ancillary
Agreements to which it is a party, to perform its obligations hereunder and
thereunder and to consummate the Contemplated Transactions. The execution,
delivery and performance by each of Parent and the Company of this Agreement and
the Ancillary Agreements to which it is a party and the consummation by Parent
of the Contemplated Transactions have been duly authorized by all necessary
action on the part of each of Parent and the Company and no other action is
necessary on the part of either of Parent or the Company to authorize this
Agreement or any Ancillary Agreement to which it is a party or to consummate the
Contemplated Transactions. This Agreement and each Ancillary Agreements to which
it is a party have been duly executed and delivered by Parent and the Company.
Assuming due authorization, execution and delivery by the Buyer and each other
party thereto, this Agreement and each of the Ancillary Agreements constitutes a
legal, valid and binding obligation of each of Parent and the Company,
enforceable against Parent in accordance with its terms, except as limited by
(a) bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar Laws relating to creditors’ rights generally and (b) general
principles of equity, whether such enforceability is considered in a proceeding
in equity or at Law.

5.4 No Conflicts; Consents.

(a) Except as set forth on Section 5.4(a) of the Parent Disclosure Schedule, the
execution and delivery of this Agreement and the Ancillary Agreements to which
Parent or the Company is a party does not, the performance by Parent and the
Company of any of its obligations hereunder and thereunder and the consummation
of the Contemplated Transactions (in each case, with or without the giving of
notice or lapse of time, or both) will not, directly or indirectly, (i) violate
or conflict with or result in the breach of the provisions of any of the
Organizational Documents of any of the Acquired Companies, (ii) violate, breach,
conflict with or constitute a default, an event of default, or an event creating
any additional rights (including rights of amendment, impairment, modification,
suspension, revocation, acceleration, termination or cancellation), impose
additional obligations or result in a loss of any rights, or require a consent
or the delivery of notice, under (A) any Company Contract, or (B) any Law or
Permit applicable to an Acquired Company or to which an Acquired Company is a
party or a beneficiary or otherwise subject, or in respect of any Company
Intellectual Property, or (iii) result in the creation of any Liens upon any
asset owned or used by any Acquired Company.

(b) Except as set forth on Section 5.4(b) of the Parent Disclosure Schedule,
other than as provided under the HSR Act, no Permit or Order of, with, or to any
Person or consent, approval, notice of or to any Person under any Company
Contract is required by any Acquired Company in connection with the execution,
delivery and performance of this Agreement and the Ancillary Agreements and the
consummation of the transactions contemplated hereby and thereby.

 

38



--------------------------------------------------------------------------------

5.5 Financial Statements; No Liabilities; Accounts Receivable.

(a) Complete and accurate copies of the (i) audited consolidated financial
statements consisting of the consolidated balance sheet of the Acquired
Companies as of December 31, 2011, December 31, 2010 and December 31, 2009 and
the related statements of income and retained earnings, members’ equity and cash
flow, for the years then ended (the “Audited Financial Statements”) and
(ii) unaudited consolidated financial statements consisting of the consolidated
balance sheet of the Acquired Companies as at June 30, 2012 and the related
statements of income and retained earnings, members’ equity and cash flow for
the 6-month period then ended (the “Interim Financial Statements” and together
with the Audited Financial Statements, the “Financial Statements”) are set forth
on Section 5.5(a)(i) of the Parent Disclosure Schedule. The Financial Statements
have been prepared in accordance with United States generally accepted
accounting principles (“GAAP”) applied on a consistent basis throughout the
periods involved and in accordance with the accounting principles, methodologies
and policies set forth on Section 5.5(a)(ii) of Parent Disclosure Schedule (the
“Accounting Principles”), subject, in the case of the Interim Financial
Statements, to normal year-end adjustments (the effect of which will not be
material in amount) and the absence of notes (that, if presented, would not
differ materially from those presented in the Audited Financial Statements). The
Financial Statements were prepared from the Books and Records of the Acquired
Companies, and fairly present in all material respects the financial condition
of the Acquired Companies as of the respective dates they were prepared and the
results of the operations of the Acquired Companies for the periods indicated.
The balance sheets constituting a part of the Financial Statements fairly
present in all material respects all Liabilities of the Acquired Companies, on a
consolidated basis, of the types normally reflected in balance sheets prepared
in accordance with GAAP as and at the respective dates thereof. All adjustments
necessary to present fairly the financial position and results of operations of
the Acquired Companies and the changes in their cash flows, on a consolidated
basis, for such periods have been included in the Financial Statements, subject
(in the case of the Interim Financial Statements) to normal year-end
adjustments. The Audited Financial Statements are in material compliance with
the requirements of Financial Accounting Standard Board’s Interpretation 48
(Accounting for Uncertainty in Income Taxes) (“FIN 48”). Parent has made
available to the Buyer’s independent auditors, Deloitte & Touche LLP, any and
all of the accounting work papers with respect to compliance with FIN 48. No
financial statements of any Person other than the Acquired Companies are
(A) required by GAAP to be included in the Financial Statements or (B) included
in the Financial Statements.

(b) The Acquired Companies have no Liability except (i) those which are
adequately reflected or reserved against in the Audited Financial Statements
dated as of December 31, 2011, (ii) those which have been incurred in the
ordinary course of business consistent with past practice since December 31,
2011, (iii) Liabilities incurred as a result of this Agreement and the
Contemplated Transactions and (iv) Liabilities for the performance of executory
obligations of the Acquired Companies under Contracts to the extent such
Liabilities are reasonably ascertainable from the face of such Contracts.

 

39



--------------------------------------------------------------------------------

(c) The Accounts Receivable of the Acquired Companies are valid and genuine and
have arisen solely out of bona fide sales and deliveries of goods, performance
of services and other business transactions in the ordinary course of business
consistent with past practice and not subject to valid defenses, set offs or
counterclaims. Subject to reserves shown on the Financial Statements or on the
accounting records of the Acquired Companies as of the Closing Date (which
reserves are adequate and were calculated in a manner consistent with past
practice and, in the case of the reserves as of the Closing Date, will not
represent a greater percentage of the Accounts Receivable as of the Closing Date
than the reserves shown on the Interim Financial Statements represented of the
Accounts Receivable shown thereon), each of the Accounts Receivable either has
been or will be collectible in full, without any set-off, within the later of
(i) one hundred eighty (180) days after the date on which it first becomes due
and payable and (ii) one hundred eighty (180) days after the Closing Date. No
further goods or services are required to be provided in order to complete the
sales and to entitle the Acquired Companies or their assignees to collect the
Accounts Receivable in full and none of the Accounts Receivable has been pledged
or assigned to any Person. Section 5.5(c) of the Parent Disclosure Schedule
contains a completed and accurate list of all Accounts Receivable as of July 31,
2012 and lists the aging of each such Accounts Receivable.

(d) None of the Acquired Companies owns or maintains any inventory.

(e)  (i) Each of the Acquired Companies maintains a system of internal
accounting controls that it reasonably believes is designed to provide assurance
that: (w) transactions are executed in accordance with management’s general or
specific authorizations; (x) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP; (y) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (z) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Each of the Acquired Companies maintains internal
control over financial reporting that it reasonably believes provides reasonable
assurance regarding the reliability of financial reporting and the preparation
of financial statements for external purposes in accordance with GAAP.

(ii) There have been no formal internal investigations regarding financial
reporting or accounting policies and practices discussed with, reviewed by or
initiated at the direction of the chief executive officer, chief financial
officer (or equivalent thereof) or general counsel of any of the Acquired
Companies, the board of directors or managers of any of the Acquired Companies
or any committee thereof. Neither Parent, nor any of its Subsidiaries nor any of
their independent auditors have identified (x) any significant deficiency or
material weakness in the system of internal accounting controls utilized by any
of the Acquired Companies, (y) any fraud, whether or not material, that involves
the management or other employees of any of the Acquired Companies who have a
role in the preparation of financial statements or the internal accounting
controls utilized by any of the Acquired Companies or (z) any claim or
allegation regarding any of the foregoing.

 

40



--------------------------------------------------------------------------------

5.6 Taxes.

(a) All Tax Returns required to have been filed under applicable Laws by or with
respect to each of the Acquired Companies and their operations have been duly
and timely filed (or, if due between the date hereof and the Closing Date, will
be duly and timely filed), and each such Tax Return is true, correct and
complete in all material respects and has been completed in compliance with
applicable Laws. All Taxes due and owing by each of the Acquired Companies
(whether or not shown on any Tax Return) have been paid. None of the Acquired
Companies is currently the beneficiary of any extension of time within which to
file any Tax Return. With respect to each of the Acquired Companies, no claim
has ever been made by any Taxing Authority in a jurisdiction where such Acquired
Company does not file Tax Returns that it is or may be subject to Taxation by
that jurisdiction.

(b) The unpaid Taxes of each of the Acquired Companies (i) did not, as of the
date of the Interim Financial Statement, exceed the reserve for Tax Liabilities
(rather than any reserve for deferred Taxes established to reflect timing
differences between book and Tax income) set forth on the face of the Interim
Financial Statement (rather than in any notes thereto) and (ii) will not, as of
the Closing Date, exceed that reserve as adjusted for the passage of time
through the Closing Date in accordance with the past custom and practice of the
Acquired Companies in filing their respective Tax Returns. Since the date of the
Interim Financial Statement, each of the Acquired Companies has not incurred any
Liability for Taxes arising from extraordinary gains or losses, as that term is
used in GAAP, outside the ordinary course of business.

(c) Since January 1, 2006, no assessment has been made or threatened by any
Taxing Authority against any of the Acquired Companies for any period for which
Tax Returns have been filed by any such Acquired Company. No foreign, federal,
state, or local Tax examinations or audits or administrative or judicial Tax
proceedings are pending or being conducted with respect to any of the Acquired
Companies. None of the Acquired Companies have received from any foreign,
federal, state, or local Taxing authority (including jurisdictions where any of
the Acquired Companies has not filed Tax Returns) any (i) notice indicating an
intent to open an audit or other review, (ii) request for information related to
Tax matters, or (iii) notice of deficiency or proposed adjustment for any amount
of Tax proposed, asserted, or assessed by any Taxing authority against any of
the Acquired Companies. There are no Liens on any of the stock, limited
liability company interests or other equity interests, assets or properties of
any of the Acquired Companies with respect to Taxes (other than Liens for Taxes
not yet due and payable).

(d) Each of the Acquired Companies has withheld and timely paid all Taxes
required to have been withheld or paid in connection with any amount paid to any
employee, independent contractor, creditor, shareholder or other third party and
has complied with all information reporting and backup withholding requirements,
including maintenance of required records with respect thereto.

(e) Section 5.6(e) of the Parent Disclosure Schedule (i) lists all federal,
state, local, and foreign Tax Returns filed with respect to any of the Acquired
Companies for taxable periods ended on or after December 31, 2005,
(ii) indicates those Tax Returns that have been audited and (iii) indicates
those Tax Returns that currently are the subject of audit. Parent has delivered
to the Buyer correct and complete copies of all federal, state, local and
foreign Tax Returns, examination reports, and statements of deficiencies
assessed against or agreed to by any of the Acquired Companies since
December 31, 2005. None of the Acquired Companies have waived (or is subject to
a waiver of) any statute of limitations in respect of Taxes or has agreed to (or
is subject to) any extension of time with respect to a Tax assessment or
deficiency. There is no power of attorney in respect of Taxes granted by any of
the Acquired Companies that is currently in force.

 

41



--------------------------------------------------------------------------------

(f) None of the Acquired Companies has made any payments, is obligated to make
any payments, or is a party or subject to any Contract or Plan that under any
circumstances could obligate it to make payments (in each case whether the
payment is made in the form of cash, property, accelerated vesting or otherwise)
and no “disqualified individual” (within the meaning of Treasury Regulation
1.280G-1) with respect to any of the Acquired Companies otherwise is, or was, or
could be entitled to any such payments that would result in a nondeductible
expense to any of the Acquired Companies under Section 280G of the Code or an
excise Tax to the recipient of such payments pursuant to Section 4999 of the
Code. None of the Acquired Companies has participated in or cooperated with an
international boycott as defined in Section 999 of the Code.

(g) None of the Acquired Companies has distributed stock of another Person, nor
has any of the Acquired Companies had its stock distributed by another Person,
in a transaction that was purported or intended to be governed in whole or in
part by Section 355 of the Code or Section 361 of the Code. None of the Acquired
Companies has received (and is not subject to) any ruling from any Taxing
Authority and has entered into (and is not subject to) any Contract with a
Taxing Authority.

(h) None of the Acquired Companies is a party to, is bound by, or has any
obligation under any tax sharing, tax indemnity, or similar agreement in respect
of Taxes. None of the Acquired Companies has ever been a United States real
property holding corporation within the meaning of Section 897(c)(2) of the Code
during the applicable period specified in Section 897(c)(1)(A)(ii) of the Code.
Each of the Acquired Companies has disclosed on its federal income Tax Returns
all positions taken therein that could give rise to a substantial understatement
of federal income Tax within the meaning of Section 6662 of the Code. None of
the Acquired Companies has ever been a member of an affiliated group (within the
meaning Section 1504(a) of the Code or any similar provision of state, local, or
foreign Law or other Law) filing a consolidated income Tax Return. None of the
Acquired Companies has any Liability for any Taxes of any Person other than
itself (A) under Treasury Regulation Section 1.1502-6 (or any similar provision
of state, local or foreign law), (B) as a transferee or successor, (C) by
contract, or (D) otherwise.

(i) None of the Acquired Companies will be required to include any item of
income in, or exclude any item of deduction from, Taxable income for any Taxable
period (or portion thereof) ending after the Closing Date as a result of any
(i) change in method of accounting for a taxable period ending on or prior to
the Closing Date; (ii) “closing agreement” as described in Section 7121 of the
Code (or any corresponding or similar provision of state, local, or foreign
income Tax Law) executed on or prior to the Closing Date; (iii) intercompany
transactions or any excess loss account described in Treasury Regulations under
Section 1502 of the Code (or any corresponding or similar provision of state,
local, or foreign income Tax Law); (iv) installment sale or open transaction
disposition made on or prior to the Closing Date; (v) prepaid amount received on
or prior to the Closing Date; or (vi) election under Section 108(i) of the Code.

(j) None of the Acquired Companies has ever been a party to any “reportable
transaction”, as defined in Section 6707A(c)(i) of the Code and Treasury
Regulation Section 1.6011-4(b).

 

42



--------------------------------------------------------------------------------

(k) Each of the Acquired Companies (i) is not a controlled foreign corporation
as defined in Section 957 of the Code other than Argus Services UK Limited and
Argus Information and Advisory Services, Limited which have elected to be
treated as “disregarded entities” for United States tax purposes, (ii) is not a
passive foreign investment company within the meaning of Section 1297 of the
Code, and (iii) has no permanent establishment (within the meaning of any
applicable Tax treaty or convention) or office or fixed place of business in a
country other than the country in which it is organized.

(l) All Persons providing services to any of the Acquired Companies have been
properly classified as an employee or independent contractor for Tax purposes.

(m) Section 5.6(m) of the Parent Disclosure Schedule sets forth the following
information with respect to each Acquired Company as of June 30, 2012 (i) the
basis of each Acquired Company in its assets and (ii) tax elections affecting
each Acquired Company.

(n) At all times since its formation, for U.S. federal, state and local income
tax purposes, Parent (and any predecessor of Parent) has been properly
characterized as a partnership, the Company (and any predecessor of the Company)
has been properly characterized as a “disregarded entity.”

5.7 Compliance with Law; Orders; Permits.

(a) There has never been any and there is no Order entered, issued or rendered
by any Governmental Entity or other Person to which any Acquired Company, its
business or its properties or assets is subject. To the Knowledge of the
Company, no officer, director, manager, agent or employee of any of the Acquired
Companies is subject to any Order that relates to the business of, or any of the
assets or properties owned or used by any of the Acquired Companies, or that
prohibits such officer, director, manager, agent or employee from engaging in
the business of any of the Acquired Companies.

(b) Each Acquired Company is, and at all times has been, in compliance in all
material respects with all applicable Laws and no event has occurred and no
circumstance exits (with or without the passage of time of the giving of notice
or both) that would be reasonably likely to constitute or result in a material
violation by any of the Acquired Companies of, or a material failure on the part
of any of the Acquired Companies to comply with, any Law.

(c) Each Acquired Company has obtained, owns, holds or lawfully uses all Permits
which are necessary for it to lawfully conduct and operate its business as
currently conducted or own its assets or properties. Each such Permit is valid
and in full force and effect and is listed on Section 5.7(c) of the Parent
Disclosure Schedule. Each Acquired Company is in material compliance with all of
the terms and requirements of each Permit. The execution and delivery of this
Agreement and the Ancillary Agreements contemplated hereby, and the consummation
of the Contemplated Transactions will not adversely affect or otherwise impair
the ability of the Acquired Companies to fully enjoy the benefits or any of such
Permit.

 

43



--------------------------------------------------------------------------------

(d) No event has occurred and no circumstances exist that (with or without the
passage of time or the giving of notice or both) does or will result in (i) a
violation of, a conflict with or a failure on the part of any of the Acquired
Companies to comply in all material respects with the terms of any Permit or
(ii) a revocation, cancellation, suspension or other impairment or modification
of, any Permit that is material to the operation of the business. None of the
Acquired Companies has received written notice regarding any (x) actual,
alleged, possible or potential violation of, conflict with, or failure to
conduct its business in compliance with, any applicable Law or Permit or (y) any
termination, revocation, cancellation, suspension or other impairment or
modification of, any Permit.

(e) All applications required to have been filed for the renewal of the Permits
listed in Section 5.7(c) of the Parent Disclosure Schedule have been duly filed
on a timely basis with the appropriate Governmental Entities or other Persons,
and all other filings required to have been made with respect to such Permits
have been duly made on a timely basis with the appropriate Governmental Entity
or other Person.

(f) Each of the Acquired Companies is, and at all times as to which the
applicable statute of limitations has not expired, has been, in material
compliance with all applicable U.S. and foreign export and re-export control
Laws and applicable regulations administered by, without limitation, the United
States Department of Commerce, the United States Department of State and the
United States Department of the Treasury. No director, officer, manager, or, to
the Knowledge of the Company, employee of any of the Acquired Companies is
identified on the Office of Foreign Assets Control of the United States
Department of Treasury list of “Specially Designated Nationals and Blocked
Persons”, the Bureau of Industry and Security of the United States Department of
Commerce “Denied Persons List”, “Entity List” or “Unverified List”, the
Directorate of Defense Trade Controls of the United States Department of State
“List of Debarred Parties”, the United Nations Security Council
Counter-Terrorism Committee “Consolidated List” or “the Bank of England
Consolidated List of Financial Sanctions Target.

5.8 Properties and Assets.

(a) Section 5.8(a) of the Parent Disclosure Schedule sets forth a complete and
accurate list of all physical properties and assets, in each case with a fair
market value in excess of $100,000, that are owned, leased or used by any
Acquired Company as of the date hereof. With respect to physical properties and
assets that an Acquired Company purports to own, except as set forth on
Section 5.8(a) of the Parent Disclosure Schedule, such Acquired Company has good
and marketable title to such properties and assets free and clear of all Liens
other than Permitted Liens. With respect to physical properties and assets that
are leased by an Acquired Company, such Acquired Company has a valid leasehold
interest in such properties and assets free and clear of all Liens, other than
Permitted Liens. The Acquired Companies own, lease under valid leases or
otherwise have all necessary right to use all physical properties or assets
necessary for the conduct of their business as currently conducted or as
presently proposed to be conducted by the Acquired Companies. No physical
properties or assets related to or used by any Acquired Company are owned or
leased by any Seller or any Affiliate of any Seller or any Acquired Company
(other than another Acquired Company) or, except as set forth on Section 5.8(a)
of the Parent Disclosure Schedule, any portfolio company of Oak. The execution
and delivery of this Agreement and the Ancillary Agreements contemplated hereby,
and the consummation of the Contemplated Transactions will not adversely affect
or otherwise impair the ability of the Acquired Companies to use, and fully to
enjoy the benefits of all of, the physical properties and assets which are
currently employed, owned or leased by any of the Acquired Companies or
necessary in the conduct of their business and immediately upon consummation of
the Contemplated Transactions, the Acquired Companies will be entitled to
continue to use all the physical properties and assets which are currently
employed, owned or leased, by any of the Acquired Companies or necessary in the
conduct of their business.

 

44



--------------------------------------------------------------------------------

(b) The physical properties and assets that are owned, leased or used by the
Acquired Companies are in good and serviceable operating condition, subject to
ordinary wear and tear, free from any material defect and are not in need of
maintenance or repairs except for ordinary, routine maintenance and repairs that
are not material in nature or cost and are suitable for the purposes for which
they are currently being used.

5.9 Real Property.

(a) None of the Acquired Companies owns, or has ever owned, any fee or other
ownership interest in any real property. Section 5.9(a) of the Parent Disclosure
Schedule contains (i) a list of all real property and interests in real property
leased, licensed or occupied by each Acquired Company (the “Leased Real
Property”) and (ii) a list of all leases, licenses and other occupancy Contracts
affecting the Leased Real Property, including all amendments, extensions and
renewals thereof and related notices and Contracts thereto (collectively, the
“Real Property Leases”). There are no oral Real Property Leases.

(b) Each applicable Acquired Company has peaceful, undisturbed and exclusive
possession of the Leased Real Property. No Acquired Company has assigned
(collaterally or otherwise) or granted any other security interest in the Real
Property Leases or any interest therein, and there are no Liens on the estate or
interest created by the Real Property Leases. The Leased Real Property are
sufficient for the continued conduct of the businesses of the Acquired Companies
after the Closing in substantially the same manner as conducted prior to the
Closing. The full amount of security deposit required under each Real Property
Lease, if any, is on deposit thereunder.

5.10 Intellectual Property.

(a) Section 5.10(a)(i) of the Parent Disclosure Schedule contains a complete and
accurate list of: (i) all Registered Intellectual Property (including the owner;
inventor (if applicable); application, registration, Patent or other identifying
number under which such right is identified; application or registration/issue
date; and jurisdiction); and (ii) all Owned Intellectual Property that is
otherwise material to the operation of the Acquired Companies. For purposes of
the foregoing, Know-How need only be described in categories with detail
sufficient to identify it as such. Except as set forth on Section 5.10(a)(ii) of
the Parent Disclosure Schedule and with respect to data, the applicable Acquired
Company exclusively owns all right, title, and interest in and to the Owned
Intellectual Property, free and clear of all Liens. For the avoidance of doubt,
the foregoing is not meant as a warranty of non-infringement.

(b) With respect to any of the Registered Intellectual Property owned by an
Acquired Company, the applicable Acquired Company that owns such Intellectual
Property: (i) has timely satisfied all deadlines for prosecuting any
applications or maintaining any registrations or Patents (including timely
payment of any annuity, maintenance, renewal or related fees) with the relevant
Governmental Entity, including those arising up to and including the Closing
Date; (ii) is listed as the record title owner in the records of the relevant
Governmental Entity for such Intellectual Property; and (iii) has taken all
other actions with any Governmental Entity required to maintain its validity and
effectiveness. The Acquired Companies have taken all actions, as determined
necessary by the Acquired Companies in the exercise of reasonable and prudent
business judgment, to maintain, protect and enforce the Registered Intellectual
Property. All Registered Intellectual Property is valid, enforceable and
subsisting. No Seller nor any Acquired Company has taken any action or failed to
take any action that could reasonably be expected to result in the abandonment,
cancellation, forfeiture, relinquishment, invalidation, waiver or
unenforceability of any Registered Intellectual Property.

 

45



--------------------------------------------------------------------------------

(c) Section 5.10(c) of the Parent Disclosure Schedule identifies all Licensed
Intellectual Property and the corresponding licenses, sublicenses, work-for-hire
agreements and other agreements (except for “shrink-wrap,” “click-wrap” or other
off-the-shelf end-user licenses, each of which has incurred license fees of less
than $50,000). The Acquired Companies have taken, and to the Knowledge of the
Company, the owners of any Licensed Intellectual Property have taken all
necessary and desirable actions to maintain and protect the integrity and
viability of the Licensed Intellectual Property. None of the Licensed
Intellectual Property that is exclusively licensed to any Acquired Company is
subject to any outstanding Order.

(d) Section 5.10(d) of the Parent Disclosure Schedule lists all material
licenses, sublicenses, and other agreements pursuant to which any Acquired
Company or the Sellers authorize a third party to use, practice any rights
under, co-exist with, or grant sublicenses with respect to any Company
Intellectual Property (including on such list, whether such license is exclusive
or non-exclusive).

(e) The Company Intellectual Property constitutes all of the Intellectual
Property used in and necessary for use in the operation of the Acquired
Companies’ businesses as they are currently conducted and as they are presently
proposed to be conducted by the Acquired Companies.

(f) No aspect of the Owned Intellectual Property or the operation of the
Acquired Companies’ businesses as currently conducted infringes,
misappropriates, dilutes or otherwise violates the Intellectual Property or
other rights or assets of any Person. There currently are no claims and there
have not been any claims made against any of the Acquired Companies asserting
the invalidity, misuse, unenforceability or challenging the title, use or
inventorship of any Owned Intellectual Property. The Acquired Companies have not
received, and, to the Knowledge of the Company, are not aware of, any threats or
notices of conflict with, or infringement or misappropriation of, the Licensed
Intellectual Property nor is any Acquired Company a party to any Action alleging
infringement or misappropriation of Intellectual Property.

(g) To the Knowledge of the Company, no Person has infringed, misappropriated,
diluted or otherwise violated, or is infringing, misappropriating, diluting or
otherwise violating, any Owned Intellectual Property. The Acquired Companies
have not sent a cease and desist letter asserting the infringement,
misappropriation, likelihood of confusion, dilution, substantial similarity, or
any other violation of rights in and to any Company Intellectual Property. No
Action has been instituted relating to any Owned Intellectual Property, or, to
the Knowledge of the Company, threatened relating to any Company Intellectual
Property, and none of the Owned Intellectual Property is subject to any
outstanding Order. Except as set forth on Section 5.10(g) of the Parent
Disclosure Schedule, none of the Acquired Companies has received any opinion of
counsel regarding any Patents of any other Person.

 

46



--------------------------------------------------------------------------------

(h) Except as set forth on Section 5.10(h) of the Parent Disclosure Schedule
(i) all current and former employees, consultants, and contractors of each
Acquired Company involved in the development of any Intellectual Property of an
Acquired Company have executed and delivered and, to the Knowledge of the
Company, are in compliance with, enforceable written agreements under which they
have (A) agreed to maintain the confidentiality of the Know-How of the Acquired
Companies; and (B) assigned to the relevant Acquired Company all Intellectual
Property conceived or developed by such employees, consultants, or contractors
and, where applicable, acknowledged that works to which they contributed were
“works made for hire;” and (ii) no Affiliate or current or former partner,
director, equity holder, member, officer, employee, consultant or contractor of
any Acquired Company will, after giving effect to the Contemplated Transactions,
own or retain any rights to use any of the Company Intellectual Property other
than in the conduct of the Acquired Companies’ business. Each employee of the
Acquired Companies has executed and delivered the same form of confidentiality
and invention assignment agreement and Parent has delivered or made available to
the Buyer the form of such agreement and copies of all agreements with
consultants and contractors of the Acquired Companies.

(i) Each Acquired Company has taken reasonable steps to protect and maintain the
proprietary nature of each item of Owned Intellectual Property and the
confidentiality of the Know-How of the Acquired Companies. Without limiting the
foregoing, any receipt or use by, or disclosure to, any other Person of Know-How
owned by any Acquired Company has been pursuant to the terms of a binding
written confidentiality agreement between the applicable Acquired Company and
such other Person.

(j) No funding, facilities, or personnel of any Governmental Entity or
educational institution, were used, directly or indirectly, to develop or
create, in whole or in part, any of the Owned Intellectual Property or any
Licensed Intellectual Property exclusively licensed to any Acquired Company or,
to the Knowledge of the Company, any other Licensed Intellectual Property
licensed to any Acquired Company.

5.11 Software and Information Systems.

(a) The Software and other information technology used to operate the businesses
of the Acquired Companies as they are currently conducted and as they are
presently proposed to be conducted by the Acquired Companies (i) are in
satisfactory working order, are substantially free from reproducible programming
errors and from defects in workmanship and materials (other than customary
bugs), and are scalable to meet current and reasonably anticipated capacity;
(ii) have reasonably appropriate security, backups, disaster recovery
arrangements, and hardware and software support and maintenance to minimize the
risk of material error, breakdown, failure, or security breach occurring;
(iii) are configured and maintained in accordance with accepted business
practices to minimize the effects of viruses and malware, (iv) do not contain
any malicious code, protective feature designed to prevent its use, including,
without limitation, any computer virus, worm, software lock, drop dead device,
Trojan horse routine, trap door, bomb or any other code or instruction created
or inserted by or on behalf of the Acquired Companies that may be used to
access, modify, delete, damage or disable it and (v) have not suffered any
material error, breakdown, failure, or security breach in the last twenty-four
months that has caused disruption or damage to the operation of the business of
any Acquired Company or that was potentially reportable to any Governmental
Entity.

 

47



--------------------------------------------------------------------------------

(b) The Acquired Companies are in possession of and the Buyer will receive such
working copies of all Software, including, without limitation, object and (for
Software owned by or exclusively licensed to any Acquired Company) source code,
and all related manuals, licenses, and other documentation, as are necessary for
the current conduct and currently proposed conduct of the business of the
Acquired Companies.

(c) Section 5.11(c) of the Parent Disclosure Schedules identifies: (i) any
Contracts pursuant to which any Acquired Company licensed or otherwise provided
to any Person any source code of Software that constitutes Licensed Intellectual
Property or Owned Intellectual Property that is licensed to third parties; and
(ii) any escrow arrangements regarding the source code of Software that
constitutes Licensed Intellectual Property or Owned Intellectual Property that
is licensed to third parties. Except as set forth on Section 5.11(c)(iii) of the
Parent Disclosure Schedules, no licensee of source code that is Licensed
Intellectual Property or Owned Intellectual Property may sublicense such source
code without the written consent of the applicable Acquired Company.

(d) Section 5.11(d) the Parent Disclosure Schedule identifies all Open Source
Software that is used by each Acquired Company.

(e) All Open Source Software used by any Acquired Company is fully segregable
and independent from any Software that is proprietary to any Acquired Company,
and no Open Source Software is or has been incorporated or otherwise integrated
into, aggregated, compiled or distributed, in whole or in part, with any
proprietary Software of any Acquired Company.

(f) Each Acquired Company owns or, to the Knowledge of the Company, has the
legal right to hold and use all data used in the business operation of such
Acquired Company as currently conducted. Each Acquired Company has taken
reasonable measures to preserve the confidentiality, integrity and proprietary
nature of non-public data and, to the Knowledge of the Company, there has not
been unauthorized use or disclosure of such data. The ownership or use of such
data by the Acquired Companies does not violate any Law or Order.

5.12 Absence of Certain Changes or Events.

(a) Since December 31, 2011 there has been no Material Adverse Effect.

(b) Without limiting the generality of this Section 5.12, except as set forth on
Section 5.12(b) of the Parent Disclosure Schedule, since December 31, 2011, each
Acquired Company has conducted its business in the ordinary course, consistent
with past practice, and no Acquired Company has:

(i) amended or changed its Organizational Documents;

(ii) issued, sold or otherwise disposed of or repurchased, redeemed or otherwise
acquired any shares of, or rights of any kind to acquire (including options) any
of its Equity Securities; or granted any registration rights in respect of any
of its Equity Securities;

 

48



--------------------------------------------------------------------------------

(iii) reclassified, combined, split, subdivided or issued any other securities
in respect of, in lieu of or in substitution for, directly or indirectly, any of
its Equity Securities;

(iv) made any change in its accounting principles or practices or the methods by
which such principles or practices are applied for financial reporting purposes
(except as required by GAAP), changed, or made, any Tax election, changed any
Tax accounting method or settled any claim for Taxes or revalued any of its
assets other than in the ordinary course of business consistent with past
practice and in accordance with GAAP;

(v)  (A) adopted, established, entered into, amended or terminated any Plan,
(B) entered into, amended or modified any Collective Bargaining Agreement, Union
Contract or other Contract with any labor organization or Union, (C) entered
into amended or modified any employment, consulting, severance, change in
control or similar Contract with an executive officer, director or manager of
any Acquired Company, (D) other than in the ordinary course of business and
consistent with past practice or pursuant to a written plan or agreement,
increased the rate of compensation (including bonus opportunities) or benefits
(including severance) of any employee, officer, director, manager, consultant or
independent contractor of any Acquired Company or (E) other than in the ordinary
course of business and consistent with past practice, paid any bonuses, salaries
or other compensation to any member, manager, employee, officer, director,
manager, consultant of independent contractor of any of the Acquired Companies;

(vi) breached, cancelled, materially modified, terminated or granted a material
waiver or release of any Permit or Company Contract;

(vii) entered into, breached or violated or terminated or received any notice of
termination of (i) any material license or any distributorship, dealer, sales
representative, joint venture, credit, or similar agreement, or (ii) any
Contract or transaction involving a total remaining commitment by or to any of
the Acquired Companies of at least $250,000, individually or in the aggregate;

(viii) suffered any material damage, destruction or Loss with respect to any of
its properties or assets, whether or not covered by insurance;

(ix) acquired, sold, transferred, conveyed, leased, subleased or otherwise
disposed of any businesses or any properties or assets that have a fair market
value in excess of $250,000 (whether by merger, consolidation or otherwise),
other than acquisitions of supplies and sales of inventory or services in the
ordinary course of business consistent with past practice;

(x) mortgaged, pledged or had any Lien imposed on any material asset or property
of any of the Acquired Companies;

 

49



--------------------------------------------------------------------------------

(xi) suffered or experienced any cancellation, waiver, forbearance, transfer,
disposition or settlement of any claims or rights with a value to any of the
Acquired Companies in excess of $250,000 individually or in the aggregate;

(xii) suffered or experienced any disposal, or permission to lapse, of any
license or other rights to use any invention, patent, trademark or other
Intellectual Property (other than the termination of a license due to the
expiration of a Contract in the ordinary course pursuant to its terms),
disclosure of any trade secrets or other confidential information of any of the
Acquired Companies to a third party except pursuant to written agreements
containing reasonable confidentiality obligations entered into in the ordinary
course of business consistent with past practice, or failure to maintain in
force any patent and/or trademark, copyright (or any application therefor) of
any of the Acquired Companies;

(xiii) made any loan, advance or capital contribution to, or investment in, any
Person other than advances in the ordinary course of business consistent with
past practice;

(xiv) participated in and/or prepared for any arbitration, trial, hearing or
other proceeding or adjudication of any kind, whether before a court, judge,
agency, arbitrator, panel or any other type of adjudicator or official,
concerning any claim(s) of any kind against any Acquired Company and/or any of
their respective partners, directors, members, officers, executives, managers,
or employees;

(xv) taken any action that would constitute a “mass lay-off,” a “mass
termination,” or a “plant closing,” or which would otherwise trigger notice
requirements under any applicable Law concerning reductions in force, such as
the WARN Act, or any similar federal, state, local or foreign Law in any
applicable jurisdiction;

(xvi) made any material changes in its customary methods of operations,
including practices and policies relating to marketing, selling and pricing;

(xvii) undergone a complete or partial liquidation, dissolution, restructuring,
recapitalization or other reorganization; or

(xviii) authorized, or entered into any Contract to do, any of the foregoing.

5.13 Contracts.

(a) Section 5.13(a) of the Parent Disclosure Schedule sets forth a complete and
accurate list of all of the following Contracts to which any Acquired Company is
a party or a beneficiary or by which any Acquired Company or its assets are
subject:

(i) Contracts for the purchase or lease of materials, supplies, goods, services,
equipment or other assets and that involves or could involve (A) aggregate
annual payments by any Acquired Company in excess of $250,000 or (B) aggregate
payments by any Acquired Company in excess of $500,000;

 

50



--------------------------------------------------------------------------------

(ii) Contracts (A) for the sale by any Acquired Company of materials, supplies,
goods, services, or other assets, and that involve a specified annual minimum
dollar sales amount in excess of $400,000 or (B) pursuant to which any Acquired
Company received payments in excess of $400,000 in the year ended 2011 or
expects to receive payments in excess of $400,000 in the year ending 2012 or any
year thereafter;

(iii) partnership, joint venture or similar Contracts;

(iv) compensation, employment, severance, stay, bonus, termination, change in
control, consulting or similar Contracts;

(v) Contracts containing covenants not to compete, exclusivity or other
covenants restricting or purporting to restrict the right of any Acquired
Company or its Affiliates to engage in any line of business, acquire any
property, develop or distribute any product, provide any service (including
geographic restrictions) or to compete with any Person, or granting any
exclusive distribution rights, in any market, field or territory;

(vi) Collective Bargaining Agreements or Union Contracts or any other binding
Contract, memorandum of understanding, or similar understanding or Contract with
a Union or other representative of employees;

(vii) Contracts with any Seller or any Affiliate or family member of any Seller
or any Acquired Company;

(viii) broker, franchise, management, service, distributor, dealer,
manufacturer’s representative, sales agency, consulting or other similar type of
Contracts;

(ix) notes, debentures, bonds, equipment trusts, letters of credit, loans or
other Contracts for or evidencing Indebtedness or the lending of money;

(x) Contracts under which (A) any Person has directly or indirectly guaranteed
Indebtedness or Liabilities of any Acquired Company or (B) any Acquired Company
has directly or indirectly guaranteed Indebtedness or Liabilities of any Person
(in each case other than endorsements for the purpose of collection in the
ordinary course of business consistent with past practice);

(xi) Contracts under which any Acquired Company has, directly or indirectly,
made any advance, loan, extension of credit or capital contribution to, or other
investment in, any Person;

(xii) Contracts under which there is a continuing obligation to pay any “earn
out” payment or deferred or contingent purchase price or any similar payment
respecting the purchase of any business or assets;

(xiii) powers of attorney or similar instruments;

 

51



--------------------------------------------------------------------------------

(xiv) Contracts with any Governmental Entity (“Government Contracts”);

(xv) swap, option, forward, future or other commodities, hedging or derivatives
Contracts;

(xvi) lease, rental agreement, license, installment and conditional sale
Contract and other Contracts affecting the ownership of, leasing of, title to,
use of, or any leasehold or other interest in, any personal property (except
personal property leases and installment and conditional sales agreements having
a value per item or aggregate payments of less than $50,000 and with terms of
less than one year);

(xvii) Contracts providing for payments to or by any of the Acquired Companies
based on sales, purchases, or profits, other than direct payments for goods or
services;

(xviii) Contracts for capital expenditures by any of the Acquired Companies in
excess of $50,000;

(xix) Contracts regulating or controlling the voting or disposition of the
Equity Securities of any of the Acquired Companies or giving any Person the
right to appoint directors or managers or control the management of any of the
Acquired Companies; or

(xx) written warranties, guaranties, and/or other similar undertakings with
respect to contractual performance extended by any of the Acquired Companies
other than in the ordinary course of business consistent with past practice.

The Contracts required to be listed on Section 5.13(a) of the Parent Disclosure
Schedule together with the Real Property Leases and Intellectual Property
Contracts, are collectively referred to herein as the “Company Contracts.” The
Company has made available complete and accurate copies of each Company Contract
(including all amendments, modifications, extensions and renewals thereof and
related notices and agreements thereto) to the Buyer.

(b) Except as set forth on Section 5.13(b) of the Parent Disclosure Schedule,
(i) each Company Contract is in full force and effect and valid and enforceable
in accordance with its terms against the applicable Acquired Company and, to the
Knowledge of the Company, the other parties thereto, (ii) the Acquired Companies
are in compliance in all material respects with, and to the Knowledge of the
Company, all other parties thereto are in compliance in all material respects
with, the provisions of each Company Contract, (iii) no Acquired Company is, and
to the Knowledge of the Company, no other party thereto is, in default in a
material respect in the performance, observance or fulfillment of any
obligation, covenant, condition or other term contained in any Company Contract,
and no Acquired Company has given or received written notice to or from any
Person relating to any such alleged or potential default that has not been cured
and (iv) no event has occurred which with or without the giving of notice or
lapse of time, or both, could violate, breach, conflict with in a material
respect or constitute a material default, an event of default, or an event
creating any additional rights (including rights of amendment, impairment,
modification, suspension, revocation, acceleration, termination, or
cancellation), impose additional obligations or result in a loss of any rights,
or require a consent or the delivery of notice, under any Company Contract.
Except as set forth on Schedule 5.13(b) of the Parent Disclosure Schedule, none
of the Acquired Companies nor any other Person has demanded that any material
amounts paid or payable to any of the Acquired Companies under any of the
Company Contracts be renegotiated.

 

52



--------------------------------------------------------------------------------

(c) Each of the Acquired Companies has complied, in all material respects, with
all statutory and regulatory requirements, including the Service Contract Act,
the Contract Disputes Act, the Procurement Integrity Act, the Federal
Procurement and Administrative Services Act, national security obligations
including without limitation those specified in the National Industrial Security
Program Operating Manual, FAR, related cost principles, and the Cost Accounting
Standards, where and as applicable to each active Government Contract.

(d) The U.S. Government has not notified any of the Acquired Companies in
writing that the Company or any other Acquired Company has breached or violated
in any material respect any applicable Law or any certification or
representation pertaining to any Government Contract with a United States
Governmental Entity since January 1, 2003.

(e) Except as set forth on Section 5.13(e) of the Parent Disclosure Schedule,
for the last five (5) years, (i) no Government Contract has been terminated for
convenience or default, (ii) no stop work order, cure notice, show cause notice
or other notice threatening termination has been issued to any of the Acquired
Companies with respect to any such active Government Contract, and (iii) no
event, condition or omission has occurred or exists that would constitute
grounds for any such action with respect to any such active Government Contract.

(f) During the past five (5) years none of the Acquired Companies, nor to the
Knowledge of the Company, any of their respective directors, officers or
employees has ever been and is not now, suspended, debarred or proposed for
suspension or debarment under FAR or any applicable Law. To the Knowledge of the
Company, no such suspension or debarment actions with respect to any Government
Contract with a United Stated Governmental Entity or have been commenced or
threatened against any of the Acquired Companies, or any of their respective
directors, officers or employees.

(g) None of the Acquired Companies nor any of their respective directors,
officers or, to the Knowledge of the Company, any of their employees, agents or
consultants is (or has been since January 1, 2003) under any administrative,
civil or criminal investigation or indictment involving alleged false
statements, false claims or other misconduct arising under or relating to any
Government Contract.

(h) The Acquired Companies have developed and implemented a government contracts
compliance program which includes corporate policies and procedures designed to
ensure compliance with applicable government procurement Laws, including those
relating to contract requirements. The Company has made available to the Buyer
complete and accurate copies of the Acquired Companies’ government contracts
compliance program.

 

53



--------------------------------------------------------------------------------

5.14 Litigation. Except as set forth on Section 5.14 of the Parent Disclosure
Schedule, there is no action, suit or proceeding, claim (including, without
limitation, any demand, written assertion of rights or cease and desist
notification), complaint, arbitration, mediation, litigation, governmental
inquiry, prosecution, administrative proceeding or other investigation (each, an
“Action”), (i) pending or, to the Knowledge of the Company, threatened against
or affecting any Acquired Company, its business or its properties or assets or
(ii) that challenges or seeks to prevent, enjoin or otherwise delay the
Contemplated Transactions. No event has occurred or circumstance exists (with or
without notice or lapse of time) that could reasonably be expected to give rise
to or serve as a basis for the commencement of any such Action. No officer,
director or manager of any Acquired Company is a defendant in any Action
commenced by any holder of Equity Securities of any Acquired Company with
respect to his duties as an officer, director or manager thereof under any
applicable Law. There is no unsatisfied Order or penalty against any Acquired
Company or affecting its assets or properties and, to the Knowledge of the
Company, no officer, director, manager or employee of any of the Acquired
Companies is subject to any Order that relates to the business of, or any of the
properties or assets owned or used by any of the Acquired Companies.

5.15 Employee Benefits.

(a) Section 5.15(a)(i) of the Parent Disclosure Schedule sets forth a complete
and accurate list of all Benefit Plans. The Acquired Companies have delivered or
made available complete and accurate copies of the following documents (in each
case, as applicable) to the Buyer with respect to each Benefit Plan: (i) the
current plan document and any amendments thereto, (ii) the trust agreement (and
all amendments thereto and the latest financial statements thereof), (iii) a
written description of any Benefit Plan that is not set forth in a written
document, (iv) the most recent summary plan description together with any
summary or summaries of material modifications thereto, (v) the most recent
determination, advisory and/or opinion letter, as applicable, from the IRS
covering such Benefit Plan, and (vi) the annual reports (Form 5500 Series and
all schedules attached thereto) covering such Benefit Plan for each of the last
three (3) years. Except as disclosed on Section 5.15(a)(ii) of the Parent
Disclosure Schedule:

(b)    (i) each Benefit Plan has been administered and maintained in all
material respects in accordance with its terms and with the requirements of all
applicable Laws, including ERISA and the Code, (ii) each Benefit Plan intended
to qualify under Section 401(a) of the Code has received a favorable
determination letter, or is entitled to rely on a favorable opinion letter, from
the IRS to the effect that the Benefit Plan satisfies the requirements of
Section 401(a) of the Code and that its related trust is exempt from taxation
under Section 501(a) of the Code and, to the Knowledge of the Company, there are
no facts or circumstances that could reasonably be expected to cause the loss of
such qualification; (iii) each Benefit Plan has been timely amended to comply
with changes in the requirements for tax-qualified status under Section 401(a)
of the Code, and (iv) all contributions required to be made to each Benefit Plan
have been timely made in accordance with the terms of the plan, ERISA, the Code
and other applicable Laws, and all premiums due with respect to the insurance
policies funding any Benefit Plan have been paid;

(c)    (i) no Benefit Plan is subject to Title IV of ERISA or to the funding
requirements of Section 412 of the Code, (ii) no Benefit Plan is a Multiemployer
Plan, and (iii) no Benefit Plan is a plan that has two or more contributing
sponsors that are not ERISA Affiliates;

 

54



--------------------------------------------------------------------------------

(d) other than the Argus Defined Benefit Plan, neither the Acquired Companies
nor any of their respective ERISA Affiliates has ever sponsored, maintained or
contributed to an employee benefit plan that is subject to Title IV of ERISA or
Section 412 of the Code. With respect to the Argus Defined Benefit Plan, (i) the
plan has been terminated and liquidated in accordance with applicable Laws
(including, without limitation, the PBGC’s Standard Termination Filing
Instructions), (ii) there are no remaining Liabilities with respect to the plan,
(iii) the PBGC has not issued a notice of noncompliance with respect to the
termination of the plan, (iv) a determination letter as to the qualified status
of such plan upon its termination has been received from the IRS, and no
circumstances exist which could reasonably be expected to result in the
revocation of such letter, (v) there has not been any failure to satisfy the
minimum funding standard within the meaning of Section 412 of the Code or
Section 302 of ERISA (or any predecessor provisions), (vi) no reportable event
within the meaning of Section 4043 of ERISA for which the 30-day notice
requirement has not been waived has occurred; and (vii) neither such plan nor
the PBGC has a Lien on any of the assets or properties of the Acquired Companies
or their ERISA Affiliates;

(e) neither the execution and delivery of this Agreement or the Ancillary
Agreements, nor the consummation of any of the transactions contemplated hereby
or thereby will, either solely as a result thereof or in conjunction with any
other event, in respect of any current or former employee, officer, director,
manager, consultant or independent contractor of the Acquired Companies or any
other Person, (i) trigger any funding of any compensation, (ii) increase any
benefits otherwise payable under any Benefit Plan or Contract, (iii) result in
any payment becoming due to any such Person or (iv) result in the acceleration
of the time of payment or vesting of any benefits under any Benefit Plan or
Contract;

(f) no Benefit Plan provides for post-retirement life or health insurance,
benefits or coverage, and none of the Acquired Companies otherwise has any
actual or potential Liability for welfare benefits to former employees or
beneficiaries/dependents thereof, except (i) as may be required by Part 6 of
Subtitle B of Title I of ERISA or Section 4980B of the Code or any applicable
state Law, or (ii) continuation of welfare benefits pursuant to an employment or
severance agreement for a period following termination of employment of no
greater than one year;

(g) there are no pending actions, claims or lawsuits (excluding claims for
benefits incurred in the ordinary course of plan activities or appeals thereof)
which have been brought or, to the Knowledge of the Company, threatened with
respect to, or against any Benefit Plan and, to the Knowledge of the Company, no
event has occurred or circumstances exist that could reasonably be expected to
give rise to any such action, claim or lawsuit;

(h) each Benefit Plan and each other agreement or arrangement pursuant to which
the Acquired Companies or any of their Subsidiaries have any Liability that is a
“nonqualified deferred compensation plan” (as defined under Section 409A(d)(1)
of the Code) is, and has been, in compliance, in all material respects, both
operationally and documentarily, with Section 409A of the Code and other
guidance issued thereunder;

(i) none of the Acquired Companies is subject to any Liability, Tax or penalty
whatsoever to any Person as a result of engaging in a prohibited transaction
under ERISA or the Code, and to the Knowledge of the Company, there is no
circumstance that could reasonably be expected to result in Liability, Tax or
penalty, including a penalty under Section 502 of ERISA, as a result of a breach
of any duty under ERISA or under other Laws; and

 

55



--------------------------------------------------------------------------------

(j) the Financial Statements properly reflect all amounts required to be accrued
as Liabilities to date under each of the Benefit Plans.

5.16 Labor and Employment Matters.

(a) Section 5.16(a) of Parent Disclosure Schedule contains a complete and
accurate list of the names of each employee of the Acquired Companies. Parent
has delivered to the Buyer with a complete and accurate list of each such
person’s position or function, annual base salary, wages or fees and any
incentive or bonus arrangement as in effect as of the date hereof. None of the
Acquired Companies has received any information that would lead any of them to
believe that a material number of such employees will or may cease to provide
such services because of the consummation of the Contemplated Transactions.

(b) No Acquired Company is or has ever been subject to any Union Contracts or
Collective Bargaining Agreements and there are no Union Contracts or Collective
Bargaining Agreements being negotiated by any Acquired Company. There is no
union organization activity (including, without limitation, election activities,
or requests or demands for negotiations, recognition or representation)
involving any of the employees of the Acquired Companies, pending or threatened,
nor has there been any such activities in the past five (5) years. There has
never been union representation involving any of the employees of the Acquired
Companies. There are no picketing, strikes, slowdowns, work stoppages, other job
actions, lockouts, arbitrations, grievances or other labor disputes involving
any of the employees of the Acquired Companies, pending or, to the Knowledge of
the Company, threatened, nor have there been any such activities in the past
five (5) years.

(c) There is no unfair labor practice, charge or complaint pending or, to the
Knowledge of the Company, threatened before the National Labor Relations Board
or comparable state or local agency, nor is there any other pending or, to the
Knowledge of the Company, threatened arbitration, trial, hearing or other
proceeding or adjudication of any kind, whether before a court, judge, agency,
arbitrator, panel or any other type of adjudicator or official, concerning any
claim against any Acquired Company that relates to the employment or termination
of employment by any Acquired Company of any individual.

(d) The Acquired Companies are in compliance in all material respects with all
federal, state and foreign Laws and requirements respecting employment and
employment practices, terms and conditions of employment, collective bargaining,
disability, immigration, health and safety, wages, hours and benefits,
non-discrimination in employment, workers’ compensation and the collection and
payment of withholding and/or payroll Taxes and similar Taxes.

(e) Each Person employed by any of the Acquired Companies was and is properly
classified as exempt or non-exempt in accordance with applicable overtime Laws.
No Person treated as an independent contractor or consultant by any of the
Acquired Companies should have been properly classified as an employee for
purposes of the terms and conditions of, or the Laws applicable to, any Benefit
Plan.

 

56



--------------------------------------------------------------------------------

(f) During the preceding two (2) years, (i) none of the Acquired Companies has
effectuated a “mass layoff” or “plant closing”, as defined in the WARN Act, and
(ii) none of the Acquired Companies has been affected by any transaction or
engaged in layoffs or employment termination sufficient in number to trigger
application of any similar state, local or foreign Law. Within the past ninety
(90) days, no employee of any of the Acquired Companies has experienced an
“employment loss,” as defined by the WARN Act or any similar applicable state,
local or foreign Law, requiring notice to employees in the event of a closing or
layoff.

5.17 Environmental.

(a) All Environmental Permits held by the Acquired Companies are identified on
Section 5.17(a) of the Parent Disclosure Schedule. Except as set forth on
Section 5.17(a) of the Parent Disclosure Schedule, (i) each Acquired Company
holds all required Environmental Permits and (ii) each such Environmental Permit
will remain valid and effective upon consummation of the Closing without any
notice to or consent of any Governmental Entity.

(b) Each Acquired Company is in compliance in all material respects with all
provisions of all applicable (i) Environmental Permits and (ii) Environmental
Laws.

(c) No Acquired Company has, either expressly or by operation of Law, assumed
responsibility for or agreed to indemnify or hold harmless any Person for any
Liability or obligation, arising under or relating to Environmental Laws,
including any obligation for investigation, corrective or remedial action.

(d) No Acquired Company has (i) caused or permitted a release of Hazardous
Material on, at, under or from any Leased Real Property or any other properties
or facilities formerly owned, leased, used or occupied by any Acquired Company,
or (ii) transported for storage, treatment or disposal, by contract, agreement
or otherwise, or arranged for the transportation, treatment, storage or
disposal, of any Hazardous Material at or to any location, including without
limitation, any location used for the treatment, storage or disposal of
Hazardous Material.

(e) The consummation of the Contemplated Transactions will not trigger any
requirement under applicable Environmental Laws to disclose the existence of, or
conduct any assessment, investigation or remediation of, any environmental
conditions at any of the Leased Real Property.

5.18 Insurance.

(a) Section 5.18(a) of the Parent Disclosure Schedule sets forth a complete and
accurate (i) list of each insurance policy and fidelity bond which covers any
Acquired Company, its properties and assets or any director, manager, officer or
employee of any Acquired Company (the “Policies”) and (ii) list and description
of any self-insurance arrangement by or affecting any Acquired Company and any
reserves established thereunder. There are no pending claims under any of the
Policies as to which coverage has been questioned, denied or disputed by the
insurer or in respect of which the insurer has reserved its rights. All Policies
are in full force and effect. All premiums due under the Policies have been paid
in full or, with respect to premiums not yet due, accrued. No Acquired Company
has received a written notice of cancellation or termination of any Policy or of
any material changes that are required in the conduct of the Acquired Companies’
business as a condition to the continuation of coverage under, or renewal of,
any such Policy. The Company has made available to the Buyer (A) complete and
correct copies of all of the Policies; (B) complete and correct copies of all
pending applications for policies of insurance described in clause (i) above;
and (iii) any statement by the auditor of any of the financial statements of any
of the Acquired Companies with regard to the adequacy of such Acquired Company’s
coverage or of the reserves for claims.

 

57



--------------------------------------------------------------------------------

(b) Section 5.18(b) of the Parent Disclosure Schedule completely and accurately
sets forth, by year, for the current policy year and each of the two
(2) preceding policy years: (i) a summary of the loss experience under each
Policy; (ii) a statement describing each claim under an insurance policy for an
amount in excess of $20,000, which sets forth: (A) the name of the claimant;
(B) a description of the policy by insurer, type of insurance, and period of
coverage; and (C) the amount and a brief description of the claim; and (iii) a
statement describing the loss experience for all claims that were self-insured,
including the number and aggregate cost of such claims.

5.19 Customers. Section 5.19 of the Parent Disclosure Schedule sets forth a
complete and accurate list of the ten (10) largest customers of the Acquired
Companies based on net sales during the year ended December 31, 2011 and the
6-month period ended June 30, 2012 (the “Material Customers”). Such net sale
amounts are also set forth on Section 5.19 of the Parent Disclosure Schedule. No
Material Customer has canceled, terminated or otherwise materially and adversely
modified, or threatened to cancel, terminate, or otherwise materially and
adversely modify, its relationship with any Acquired Company and no Acquired
Company has received notice that any Material Customer may take such action or
limit its purchases from any Acquired Company. To the Knowledge of the Company,
the consummation of the Contemplated Transactions is not reasonably expected to
adversely affect the relationship of the Acquired Companies with of any of the
Material Customers.

5.20 Suppliers. Section 5.20 of the Parent Disclosure Schedule sets forth a
complete and accurate list of each supplier that is material to the operation of
the Acquired Companies’ business, including each supplier that constitutes a
material source of supply of data to any Acquired Company (the “Material
Suppliers”). Except as set forth on Section 5.20 of the Parent Disclosure
Schedule, no Material Supplier has canceled or otherwise terminated, or
threatened to cancel or otherwise terminate, its relationship with any Acquired
Company and no Acquired Company has received notice that any Material Supplier
may cancel, terminate or otherwise materially and adversely modify its
relationship with any Acquired Company. To the Knowledge of the Company, the
consummation of the Contemplated Transactions is not reasonably expected to
adversely affect the relationship of the Acquired Companies with of any of the
Material Suppliers.

5.21 Affiliate Transactions. Except as set forth on Section 5.21 of the Parent
Disclosure Schedule, no Seller or Affiliate or family member of any of the
Sellers, or Affiliate or family member of any director, manager or officer of
any Acquired Company is or was a party to, a beneficiary of or is or was subject
to, any Contract with any Acquired Company or has or had any interest in any of
the properties or assets owned or used by any Acquired Company, other than
indirect interests in such by virtue of their ownership interests in Parent.
There are no inter-company services provided to any Acquired Company by any
Seller or Affiliate of any of the Sellers or by any family member of any
director, manager or officer or direct or indirect owner of Equity Securities of
any Acquired Company (other than services provided by any such Persons as
directors, officers, managers or employees of any Acquired Company). To the
Knowledge of the Company, no Seller or Affiliate or family member of any of the
Sellers, or Affiliate or family member of any director, manager or officer of
any of the Acquired Companies engaged in competition with any of the Acquired
Companies with respect to any line of products or services of any of the
Acquired Companies (except for the ownership of less than five (5) percent of
the outstanding capital stock of any Person that is publicly traded on any
recognized exchange or in the over-the-counter market).

 

58



--------------------------------------------------------------------------------

5.22 Brokers’ Fees. Except for fees and commissions of Morgan Stanley and
Merrill Lynch, which fees and commissions have been disclosed to the Buyer in
writing prior to or on the date hereof, no Acquired Company or any of its
officers, directors, managers or agents has any Liability to pay any fees or
commissions to any broker, finder or similar agent with respect to this
Agreement, the Ancillary Agreements or the transactions contemplated by hereby
or thereby.

5.23 FCPA. No Seller nor any Acquired Company (nor any director, officer, agent,
employee, consultant of or other Person associated with or acting on behalf of a
Seller or an Acquired Company) has (a) made, authorized, offered or promised to
make any payment or transfer of anything of value, directly, indirectly or
through a third party, to any foreign or domestic government official, employee
or other representative (including employees of a government owned or controlled
entity or public international organization and including any political party or
candidate for public office), in violation of any applicable Laws made with a
view to implementing the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions, the United States Foreign
Corrupt Practices Act of 1977 (the “FCPA”), the Travel Act, the U.K.
Anti-Bribery Act or any Law of similar effect in any jurisdiction to which such
Person is subject (collectively, “Anti-Bribery Laws”) or (b) otherwise taken any
action which would cause an Acquired Company to be in violation of Anti-Bribery
Laws.

5.24 Product and Service Warranties. Each product manufactured, distributed,
sold, leased, or delivered, and each service provided by, any of the Acquired
Companies substantially conforms with all applicable contractual commitments,
including all express warranties. No Acquired Company has had any Liability
(and, to the Knowledge of the Company, there is no basis for any present or
future Action against any of the Acquired Companies that could give rise to any
Liability) for any material non-conforming service, subject only to any reserve
for warranty claims set forth on the face of the Interim Financial Statement, as
adjusted for the passage of time in accordance with the past custom and practice
of the Acquired Companies.

5.25 Bank Accounts. Section 5.25 of the Parent Disclosure Schedule sets forth a
complete and accurate list of all bank and/or brokerage accounts maintained in
the name of any of the Acquired Companies and a brief description of persons
authorized to sign on behalf of any of the Acquired Companies with respect to
each such account.

 

59



--------------------------------------------------------------------------------

5.26 No Other Representations or Warranties. Except for the representations and
warranties contained in Article III, Article IV and this Article V, none of the
Acquired Companies, the Sellers, or their respective Affiliates or
representatives makes any representation or warranty, express or implied, at law
or in equity, with respect to the Acquired Companies or their businesses, asset
or properties, or with respect to any other information provided to the Buyer or
its Affiliates or representatives in connection with the transactions
contemplated hereby and the Buyer is not relying and has not relied on any
representations and warranties whatsoever regarding the subject matter of this
Agreement, express or implied, except for the representations and warranties
contained in Article III, Article IV and this Article V. None of the Acquired
Companies nor any other Person will have or be subject to any liability or
indemnification obligation to the Buyer or, insofar as the parties hereto are
concerned, any other Person resulting from the distribution to the Buyer of, any
such information, including any information, documents, projections, forecasts,
or other material made available to the Buyer or any of its representatives in a
“data room” or “virtual data room,” confidential information memorandum or
management presentations in expectation of the transactions expressly
contemplated by this Agreement or otherwise, unless and then only to the extent
that any such information is expressly covered by a representation, warranty or
covenant contained in this Agreement.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE BUYER

The Buyer represents and warrants to the Sellers that each statement contained
in this Article VI is true and correct as of the date hereof and as of the
Closing Date.

6.1 Organization and Good Standing. The Buyer is duly organized, validly
existing and in good standing under the Laws of the State of Delaware.

6.2 Authority and Enforceability. The Buyer has the requisite power and
authority to enter into this Agreement and each of the Ancillary Agreements to
which it is a party, to perform its obligations hereunder and thereunder and to
consummate the Contemplated Transactions. The execution, delivery and
performance by the Buyer of this Agreement and each of the Ancillary Agreements
to which it is a party and the consummation by the Buyer of the Contemplated
Transactions have been duly authorized by all necessary action on the part of
the Buyer and no other action is necessary on the part of the Buyer to authorize
this Agreement or any Ancillary Agreement to which it is a party or to
consummate the Contemplated Transactions. This Agreement and each of the
Ancillary Agreements to which it is a party have been duly executed and
delivered by the Buyer. Assuming due authorization, execution and delivery by
the Sellers and each other party thereto, this Agreement and each of the
Ancillary Agreements constitutes, the valid and binding obligation of the Buyer,
enforceable against the Buyer in accordance with its terms, except as limited by
(a) bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar Laws relating to creditors’ rights generally and (b) general
principles of equity, whether such enforceability is considered in a proceeding
in equity or at Law.

6.3 No Conflicts; Consents.

(a) The execution and delivery by the Buyer of this Agreement and the Ancillary
Agreements to which it is a party does not, and the performance by the Buyer of
its obligations hereunder and thereunder and the consummation of the
Contemplated Transactions (in each case, with or without the giving of notice or
lapse of time, or both) will not, directly or indirectly, (i) violate or
conflict with the provisions of any of the Organizational Documents of the Buyer
or (ii) violate, breach, conflict with or constitute a default, an event of
default, or an event creating any additional rights (including rights of
amendment, impairment, suspension, revocation, acceleration, termination or
cancellation), impose additional obligations or result in a loss of any rights
or require a consent or the delivery of notice, under any Contract, Law or
Permit applicable to the Buyer or to which the Buyer is a party or a beneficiary
or by which the Buyer or its assets are subject, except in the case of
clause (ii) where such violation, conflict, breach, default, event or other item
would not to materially impair or delay the ability of the Buyer to perform its
obligations under this Agreement and the Ancillary Agreements.

 

60



--------------------------------------------------------------------------------

(b) Other than as provided under the HSR Act, no Permit or Order of, with, or to
any Person is required by the Buyer in connection with the execution and
delivery of this Agreement and the Ancillary Agreements, the performance of the
obligations hereunder and thereunder and the consummation of the Contemplated
Transactions, except where the failure to obtain such Permit or Order would not
materially impair or delay the ability of the Buyer to perform its obligations
under this Agreement and the Ancillary Agreements.

6.4 Availability of Funds. The Buyer will have on the Closing Date sufficient
funds to enable it to consummate the Contemplated Transactions.

6.5 Brokers’ Fees. The Buyer does not have any Liability to pay any fees or
commissions to any broker, finder or similar agent with respect to this
Agreement, the Ancillary Agreements or the Contemplated Transactions.

6.6 Purchase for Investment. The Units and Oak Shares purchased by the Buyer
pursuant to this Agreement are being acquired for investment only and not with a
view to any public distribution thereof. The Buyer shall not offer to sell or
otherwise dispose of, or sell or otherwise dispose of, the Units or Oak Shares
so acquired by it in violation of any of the registration requirements of the
Securities Act of 1933, as amended.

6.7 No Litigation. There is no Action pending or, to the Knowledge of the Buyer,
threatened against the Buyer which questions the legality or propriety of the
Contemplated Transactions.

6.8 Certain Arrangements. Other than the Confidentiality Agreement dated May 2,
2012 between Verisk and Parent and the Employment Agreements, there are no
written contracts, undertakings, commitments, agreements, obligations or
understandings between the Buyer or any of its Affiliates, on the one hand, and
any stockholder or member of any of the Acquired Companies’ management or
Parent’s or a Subsidiary’s Board of Directors, on the other hand, (a) relating
in any way to Parent, the transactions contemplated by this Agreement or to the
operations of the Acquired Companies after the Closing; or (b) pursuant to which
any Seller or holders of Equity Securities of Parent would be entitled to
receive consideration from the Buyer or any of its Affiliates for any Equity
Securities of Parent owned by such Person of a different amount or nature than
as set forth in this Agreement.

6.9 Acknowledgment. The Buyer acknowledges that (a) neither Parent nor any
Person on behalf of Parent is making any representations or warranties
whatsoever, express or implied, beyond those expressly given by Parent in
Article V above or in any certificate delivered pursuant to this Agreement,
(b) neither the Sellers nor any Person on behalf of the Sellers or any of them
is making any representations or warranties whatsoever, express or implied,
beyond those expressly given by each Seller severally in Article III or Article
IV above, and (c) the Buyer has not been induced by, or relied upon, any
representations, warranties or statements (written or oral), whether express or
implied, made by any Person or Parent, that are not expressly set forth in
Article III, Article IV or Article V or any certificate delivered pursuant to
this Agreement. Without limiting the generality of the foregoing, the Buyer
acknowledges that no representations or warranties are made with respect to any
projections, forecasts, estimates, budgets or prospect information that may have
been made available to the Buyer or any of its representatives or advisors.

 

61



--------------------------------------------------------------------------------

6.10 No Buyer Vote Required. No vote or other action of the stockholders of the
Buyer is required by applicable Law, the Organizational Documents of the Buyer
or otherwise in order for the Buyer to consummate the Transactions contemplated
hereby.

ARTICLE VII

COVENANTS

7.1 Conduct of Business.

(a) Except (i) as set forth on Schedule 7.1(a) to this Agreement, (ii) as
required by applicable Law, or (iii) with the prior written consent of the
Buyer, during the period commencing on the date hereof and ending upon the
earlier of the Closing Date and the termination of this Agreement in accordance
with its terms, the Acquired Companies shall carry on their business in the
ordinary course in a manner consistent with past practice and, to the extent
consistent therewith, and shall use their commercially reasonable efforts to
keep intact their businesses.

(b) Without limiting the generality of Section 7.1(a), except (A) as set forth
on Schedule 7.1(b) to this Agreement, (B) for cash distributions with respect to
any Equity Securities of any Acquired Company in such amounts and at such times
as determined by Parent in its sole discretion, (C) as required by applicable
Law or (D) with the prior written consent of the Buyer, during the period
commencing on the date hereof and ending at the earlier of the Closing Date and
the termination of this Agreement in accordance with its terms, the Acquired
Companies shall not take any action or enter into any transaction not
specifically contemplated by this Agreement that would result in any of the
following:

(i) any amendment to or change in the Organizational Documents of any Acquired
Company;

(ii) any issuance, sale, grant or other disposition or repurchase, redemption or
other acquisition of any Equity Securities of any Acquired Company;

(iii) any reclassification, combination, splitting, subdivision or issuance of
any other securities in respect of, in lieu of or in substitution for, directly
or indirectly, any of the Equity Securities of any Acquired Company or any
options or other rights to acquire any of the foregoing;

(iv) any change in any method of accounting or accounting principles or
practices or the methods by which such principles or practices are applied for
financial reporting purposes (except as required by GAAP) by any Acquired
Company or any change in any Tax election, any change in any tax accounting
method or any settlement of any claim for Taxes;

 

62



--------------------------------------------------------------------------------

(v) any write down or write up (or failed to write down or write up in
accordance with GAAP consistent with past practice) of any of their respective
assets other than in the ordinary course of business consistent with past
practice and in accordance with GAAP;

(vi) except as required by Law, a Contract or Benefit Plan as in effect on the
date of this Agreement, any (A) adoption, establishment, amendment, or
termination of any Benefit Plan, (B) entry into or amendment or modification to
any Collective Bargaining Agreement, Union Contract or other Contract with any
labor organization or Union, (C) entry into or amendment or modification to an
employment, consulting, severance, change in control or similar Contract with an
employee, consultant, independent contractor, executive officer, director or
manager of any Acquired Company, (D) except in the ordinary course of business
and consistent with past practice, increase in the rate of compensation
(including bonus opportunities) or benefits (including severance) of any
employee, officer, director, manager, consultant or independent contractor of
any Acquired Company, or (E) exercise any discretion to accelerate the vesting
or payment of any compensation or benefit under any Contract or Benefit Plan;

(vii) except in the ordinary course of business consistent with past practice,
(A) any cancellation, material modification, termination or grant of a material
waiver or release of any Permit, Company Contract or other right or claim or
give any consent or exercise any material right thereunder or (B) entry into any
Contract which would be a Company Contract;

(viii) any acquisition, sale, transfer, conveyance, lease or other disposition
of any businesses or any properties or assets of any Person that have a fair
market value in excess of $100,000 by any Acquired Company (other than
acquisitions of supplies and sales of inventory or services in the ordinary
course of business consistent with past practice);

(ix) any incurrence, guarantee, or assumption by any Acquired Company of any
Indebtedness except borrowings under the Revolving Credit Agreement all of which
will be paid off and discharged in full at or prior to Closing, or mortgage,
pledge or grant of a Lien on any of their properties or assets, other than
Permitted Liens;

(x) any loan, advance or capital contribution to, or investment in, any Person
other than travel loans or advances in the ordinary course of business
consistent with past practice;

(xi) any capital expenditures in excess of $300,000 per month;

(xii) any complete or partial liquidation, dissolution, restructuring,
recapitalization or other reorganization of any Acquired Company except as may
be specifically contemplated by this Agreement;

(xiii) any change of any election, change of any Tax or accounting period, the
settlement of any Tax claim or assessment relating to any of the Acquired
Companies, the surrender of any right to claim a refund of Taxes, the consent to
any extension or waiver of the limitation period applicable to any Tax claim or
assessment relating to any of the Acquired Companies; or

 

63



--------------------------------------------------------------------------------

(xiv) any authorization or entry into any Contract to do, any of the foregoing.

(c) Without limiting the generality of Section 7.1(a), during the period
commencing on the date hereof and ending at the earlier of the Closing Date and
the termination of this Agreement in accordance with its terms, the Acquired
Companies will use commercially reasonable efforts not to take any action or
enter into any transaction not specifically contemplated by this Agreement that
would result in (i) any violation of Law or any Order applicable to any Acquired
Company or the violation of any Permit or (ii) any breach of any of Parent’s
representations, warranties or covenants contained herein.

(d) Except with the prior written consent of the Buyer, during the period
commencing on the date hereof and ending upon the earlier of the Closing Date
and the termination of this Agreement in accordance with its terms, Oak will
cause Oak Blocker not to, and Oak Blocker shall not, engage in any business,
incur any Liabilities or take any action which, if taken prior to the date
hereof, would have made any representation or warranty set forth in Article IV
untrue or incorrect.

7.2 Access to Information; Notification.

(a) Between the date of this Agreement and the earlier of the Closing Date and
the termination of this Agreement in accordance with its terms, upon reasonable
notice, the Acquired Companies shall afford to the Buyer and its officers,
directors, employees, accountants, counsel, consultants, advisors, agents and
other representatives reasonable access during regular business hours to the
offices, properties, facilities, Books and Records of each of the Acquired
Companies and the officers, directors, employees, accountants, counsel,
consultants, advisors, agents and other representatives of the Acquired
Companies to discuss the business or financial condition of the Acquired
Companies, provided that such access does not unreasonably disrupt the normal
operations of the applicable Acquired Company; provided, however, that the
Acquired Companies will not be obligated to provide, or cause to be provided,
such access or information to the extent that the Acquired Companies determine,
in their reasonable judgment, that doing so would (a) violate any Requirements
of Law, (b) violate a contract or obligation of confidentiality owing to a third
party, (c) jeopardize the protection of an attorney-client privilege or
(d) expose the Acquired Companies to a material risk of Liability for disclosure
of sensitive or personal information; and provided, further, that the Acquired
Companies will not be obligated to disclose minutes of the deliberations of
their respective board of directors (or any committees thereof) in connection
with the transactions contemplated by this Agreement, or the evaluation of
possible alternatives thereto, or any materials provided to such boards of
directors (or such committees) in connection therewith. Subject to the foregoing
limitation, the Acquired Companies shall provide to the Buyer copies of all such
contracts, Books and Records and other existing documents and data as the Buyer
may reasonably request. Between the date of this Agreement and the earlier of
the Closing Date and the termination of this Agreement in accordance with its
terms, Oak shall afford to the Buyer and its officers, directors, employees,
accountants, counsel, consultants, advisors, agents and other representatives
reasonable access at all reasonable times to the Books and Records of Oak
Blocker and the officers, directors, accountants, counsel, consultants,
advisors, agents and other representatives of Oak Blocker to discuss the
business or financial condition of the Acquired Companies and Oak Blocker.

 

64



--------------------------------------------------------------------------------

(b) Between the date of this Agreement and the earlier of the Closing Date and
the termination of this Agreement in accordance with its terms, each party shall
promptly notify the other of any Action that shall be instituted or threatened
against such party to restrain, prohibit or otherwise challenge the legality of
any transaction contemplated by this Agreement. The Company and the Sellers
shall promptly notify the Buyer of (a) any Action that may be instituted or
threatened against any of the Acquired Companies which would have been listed in
a Schedule in response to Section 5.14 if such Action had arisen prior to the
date hereof; (b) any other event or matter which becomes known to Parent, the
Company or the Representative and would cause any other representation or
warranty contained in Article IV or Article V to be untrue in any material
respect or (c) any failure of any of the Acquired Companies to comply with or
satisfy any covenant, amendment or agreement to be complied with or satisfied by
any of the Acquired Companies under this Agreement or any Ancillary Agreement to
which any Acquired Company is party. Each Non-Oak Seller shall promptly notify
the Buyer of (a) any Action that may be instituted or threatened against such
non-Oak Seller related to or in connection with this Agreement, the Contemplated
Transactions or any of the Units, (b) any other event or matter which becomes
known to such Non-Oak Seller and would cause any of its representations or
warranties contained in Article III to be untrue in any material respect or
(c) any failure of such Non-Oak Seller to comply with or satisfy any covenant,
condition or agreement to be complied with or satisfied by it under this
Agreement or any Ancillary Agreement to which it is a party Oak and Oak Blocker
shall promptly notify the Buyer of (a) any Action instituted or threatened
against Oak Blocker, (b) any other event or matter which becomes known to Oak or
Oak Blocker and would cause any representation or warranty contained in Article
IV to be untrue in any material respect and (c) any failure of Oak or Oak
Blocker to comply with or satisfy any covenant, condition or agreement to be
complied with or satisfied by it under this Agreement or any Ancillary Agreement
to which it is a party. No such notification shall affect any of the
representations and warranties of Parent, the Sellers, Oak, Oak Blocker or the
Buyer hereunder, or the conditions to the obligations of the parties contained
herein or otherwise affect the remedies available.

(c) Between the date of this Agreement and the earlier of the Closing Date and
the termination of this Agreement in accordance with its terms, the Company
shall promptly advise the Buyer in writing of (a) any change or event having a
Material Adverse Effect, (b) any notice or other communication from any third
Person alleging that the consent of such third Person is or may be required in
connection with the transactions contemplated by this Agreement, (c) any
material default under any Company Contract or event which, with notice or lapse
of time or both, would become such a default on or prior to the Closing and of
which the Company has Knowledge, and (d) any material adverse change in, or any
termination of, or threatened termination in writing of, the business
relationship between the Company or any of its Subsidiary, on the one hand, and
any key customer or supplier, on the other hand, of which the Company has
Knowledge. No such notification shall affect any of the representations and
warranties of Parent or the Sellers hereunder, or the conditions to the
obligations of the parties contained herein or otherwise affect the remedies
available.

 

65



--------------------------------------------------------------------------------

(d) The Acquired Companies shall deliver to the Buyer as soon as practicable and
in any event within fifteen (15) Business Days after the end of each month
following the date hereof (i) complete and correct copies of unaudited
consolidated financial statements consisting of the consolidated balance sheet
of the Acquired Companies and the related statements of income and retained
earnings, members’ equity and cash flow for the period beginning January 1, 2012
to the end of such month and (ii) an Adjusted Cash Statement as of the end of
such month.

7.3 Resignations.

(a) At the Closing, the Acquired Companies shall deliver to the Buyer duly
signed resignations (including releases of claims other than with respect to
(i) rights granted under Sections 5.2(a) and (c) of the Parent LLC Agreement and
Section 9 of the Company LLC Agreement (collectively, the “Continuing
Indemnification Rights”)) and (ii) any right pursuant to this Agreement or the
Non-Oak Sellers Indemnity Escrow Agreement or the Oak Indemnity Escrow
Agreement) in form and substance reasonably satisfactory to the Buyer, effective
as of the Closing, of (A) all members of the boards of directors or managers (as
applicable) of each of the Acquired Companies of their positions as directors or
managers (as applicable) and (B) if requested by the Buyer in writing at least
five (5) days prior to the Closing, any officers of any Acquired Company of
their positions as officers.

(b) At the Closing, Oak Blocker shall deliver to the Buyer duly signed
resignations (including releases of claims other than with respect to
(i) indemnification rights granted to officers and board members under Oak
Blocker’s Organizational Documents (the “Blocker Indemnification Rights”) and
(ii) any right pursuant to this Agreement or the Non-Oak Sellers Indemnity
Escrow Agreement or the Oak Indemnity Escrow Agreement) in form and substance
reasonably satisfactory to the Buyer, effective as of the Closing, of all
members of the board of directors and officers of Oak Blocker.

7.4 Permits; Orders and the HSR Act.

(a) Except as provided in Section 7.4(b)-(d) with respect to the HSR Act, the
Sellers shall (and (i) the Sellers shall cause the Acquired Companies to and
(ii) Oak shall cause Oak Blocker to) use their commercially reasonable efforts
to obtain, or cause to be obtained, all Permits and the Required Consents
required for the consummation of the Contemplated Transactions in form and
substance reasonably satisfactory to the Buyer.

(b) Except as set forth in Section 7.4(d), the Buyer and the Sellers shall (and
(i) the Sellers shall cause the Acquired Companies to and (ii) Oak shall cause
Oak Blocker to) use commercially reasonable efforts to take, or cause to be
taken, all commercially reasonable actions to obtain, or cause to be obtained,
all Permits or the expiration of the initial waiting period, or any commercially
reasonable extension thereof by a Governmental Entity, required pursuant to the
HSR Act to consummate the transactions contemplated by this Agreement and the
Ancillary Agreements. The Buyer and the Sellers shall (and (i) the Sellers shall
cause the Acquired Companies to) use their commercially reasonable efforts to
make or cause to be made, as promptly as practicable (but in any event within
ten (10) Business Days) after the execution of this Agreement and not later than
any deadline required by applicable Law, all filings required of each of them or
any of their respective Subsidiaries or Affiliates under the HSR Act. The Buyer

 

66



--------------------------------------------------------------------------------

and the Sellers will cooperate with each other to prepare and submit any such
filing required under the HSR Act. The Sellers, the Buyer and Parent will
deliver to each other’s antitrust counsel such necessary information and
reasonable assistance as the other party may reasonably request in connection
with its preparation of any filing or submission that is necessary under the HSR
Act; provided, however, that certain documents and information may be designated
as being provided on an outside counsel or outside antitrust counsel basis only.
The Buyer, on the one hand, and the Sellers on the other hand, shall each be
responsible for one-half of the filing fee of $125,000 required under the HSR
Act.

(c) Except as provided in Section 7.4(d), the Buyer, the Sellers and Parent will
cooperate with each other to resolve any investigation or other inquiry by a
Governmental Entity under the HSR Act with respect to any filings made in
connection with the transactions contemplated by this Agreement and the
Ancillary Agreements. The Buyer, the Sellers and Parent will promptly inform the
other parties of any material oral or written communication with any
Governmental Entity regarding any such filings under the HSR Act or with respect
to the transactions contemplated by this Agreement. No party hereto may
independently participate in any meeting or discussion with any Governmental
Entity in respect of any such filings, investigation, or other inquiry without
giving the other parties hereto prior notice of such meeting and, to the extent
permitted by the relevant Governmental Entity, the opportunity to attend such
meeting (which, at the request of any of the parties, shall be limited to
outside antitrust counsel only).

(d) The Buyer, the Sellers and Parent will use commercially reasonable efforts
and take all actions necessary to obtain any Permits or the expiration of the
initial waiting period, or any commercially reasonable extension thereof by a
Governmental Entity, required under the HSR Act, necessary in connection with
the transactions contemplated by this Agreement, to resolve any objections that
may be asserted by any Governmental Entity under the HSR Act with respect to the
transactions contemplated by this Agreement and to respond to requests for
additional information from any Governmental Entity during the initial waiting
period, or any commercially reasonable extension thereof by a Governmental
Entity, under the HSR Act; provided, however, that notwithstanding anything to
the contrary contained herein, in no event shall the Buyer be obligated to
(i) comply with a Second Request for Additional Information and Documentary
Material issued pursuant to the HSR Act, (ii) participate in any claim, suit,
investigation or proceeding by any Governmental Entity or other Person commenced
(or threatened to be commenced) which questions the validity or legality of the
transactions contemplated by this Agreement or seeks damages in connection
therewith; or (iii) propose or agree to accept any undertaking or condition, to
enter into any consent decree, to make any divestiture, to accept any
operational restriction, alter their businesses or commercial practices in any
way or take any other action that, in the reasonable judgment of the Buyer,
could be expected to limit the right of the Buyer or any of its Affiliates
(including, following the Closing, any Acquired Company) to own, operate, retain
or conduct freely all or any portion of their respective businesses or assets or
otherwise receive the full benefits of this Agreement or exercise the full
rights of ownership of the Units or Oak Shares.

 

67



--------------------------------------------------------------------------------

7.5 Confidentiality.

(a) The parties acknowledge that the Buyer or an Affiliate of the Buyer and
Parent have previously executed a confidentiality agreement dated May 2, 2012
(the “Confidentiality Agreement”), which Confidentiality Agreement is hereby
incorporated herein by reference and shall continue in full force and effect in
accordance with its terms which terms, upon execution and delivery of this
Agreement by the Sellers, shall be binding upon the Sellers as Affiliates of
Parent, to the same extent as if entered into directly by such parties;
provided, however, that effective immediately upon the Closing, the
Confidentiality Agreement shall terminate and be of no further force and effect
and no party shall have any further obligation with respect thereto.

(b) From and after the Closing, the Sellers and the Representative shall, and
shall cause their Affiliates to, hold, and shall use their reasonable best
efforts to cause their, and their respective, officers, directors, employees,
accountants, counsel, consultants, advisors, agents and other representatives to
hold, in confidence any and all information, whether written or oral, concerning
the Acquired Companies, (and, with respect to Oak, concerning Oak Blocker)
except to the extent that such Person can show that such information (a) is in
the public domain through no fault of any Seller or the Representative or any of
their Affiliates, (b) is lawfully acquired by them after the Closing from
sources which are not prohibited from disclosing such information by a legal,
contractual or fiduciary obligation, (c) that such information reasonably
relevant for enforcing the Sellers’ rights or defending against assertions by
the Buyer is disclosed to any Governmental Entity or an arbitrator or other
involved party (e.g., opposing counsel, expert witnesses, investigators) in
connection with any legal proceedings involving (x) a dispute between the Buyer
and any Seller or the Representative or the Company or (y) the interpretation,
making, performance, breach or termination hereof or of the Purchase Agreement
or (d) that such information is disclosed with the written consent of the Buyer.
Nothing herein shall restrict disclosure by the Sellers that are investment or
private equity firms or Affiliates of investment or private equity firms of the
existence of this Agreement and any of the terms and conditions hereof and
thereof and the transactions contemplated hereby and thereby and any key
financial information relating thereto provided such disclosure is made on a
confidential basis solely to existing and prospective investors of such Sellers.
If any Seller or the Representative or any of their Affiliates are compelled to
disclose any such information by judicial or administrative process or by other
requirements of Law, such Person shall promptly notify the Buyer in writing and
shall disclose only that portion of such information which such Person is
advised by its counsel in writing is legally required to be disclosed, provided
that such Person shall exercise its reasonable best efforts to obtain an
appropriate protective order or other reasonable assurance that confidential
treatment will be accorded such information. Without prejudice to the rights and
remedies otherwise available in this Agreement, the parties each acknowledge
that money damages would not be an adequate remedy for any breach of this
Section 7.5, and that the Buyer will be entitled to specific performance and
other equitable relief by way of injunction in respect of a breach or threatened
breach of any this Section 7.5.

7.6 Public Announcements. None of the Sellers nor any Acquired Company nor Oak
shall issue any press release or make any public statement relating to the
subject matter of this Agreement without the prior written approval of the
Buyer; provided, however, that any party may make any public disclosure it
believes in good faith it is required to do so by applicable Law or pursuant to
any listing agreement with any national securities exchange or stock market (in
which case the party required to make the disclosure shall consult with the
other parties to the extent possible and allow the other parties reasonable time
to comment thereon prior to issuance or release). The Buyer may issue any press
release or make any public statement relating to the subject matter of this
Agreement without the consent of the Representative, Oak or any other party
hereto provided that the Buyer shall consult with the Representative

 

68



--------------------------------------------------------------------------------

and allow the Representative reasonable time to comment thereon prior to
issuance. Nothing in this Section 7.6 shall restrict any Sellers that are
investment or private equity firms or Affiliates of investment or private equity
firms from disclosing the transactions contemplated hereby and key financial
information relating hereto provided that such disclosure is made on a
confidential basis solely to existing and prospective investors of such Sellers.
For the avoidance of doubt, the distribution of notices and/or other information
to the Sellers in furtherance of the transactions contemplated by this Agreement
shall not violate the terms of this Section 7.6. The Sellers, Parent and the
Buyer shall consult with one another concerning the means by which the Acquired
Companies’ employees, customers and suppliers and others having dealings with
the Acquired Companies will be informed of the transactions contemplated by this
Agreement and the Buyer shall have the right to be present for any such
communication.

7.7 Employee Matters.

(a) With respect to each employee of an Acquired Company at the Closing who
actually commences or continues employment with the Buyer or any of its
Affiliates (including as of the Closing, the Acquired Companies) after the
Closing (each, a “Transferred Employee”), the Buyer shall provide, or cause to
be provided, (i) until the first anniversary of the Closing Date, benefits to
Transferred Employees, under employee benefit plans, that are substantially
comparable, in the aggregate, to the benefits provided to the Transferred
Employees prior to the Closing Date under generally applicable Benefit Plans
(other than the Company’s Health Reimbursement Arrangement and the AIAS Holding
Company, LLC 2007 Equity Incentive Plan); (ii) to the extent commercially
practicable, with respect to any medical or dental plan, disability benefit plan
or life insurance plan in which the Transferred Employees participate
immediately following the Closing Date, coverage without limitations based upon
pre-existing conditions (and, to extent commercially practicable, the amount of
any expenses incurred prior to the Closing Date under the Benefit Plans shall be
credited toward satisfaction of deductibles under the benefit plans maintained
by the Acquired Companies for the Transferred Employees after the Closing Date),
(iii) to the extent permissible under the applicable benefit plan, recognition
for the service completed by the Transferred Employees for purposes of
determining eligibility service and vesting service (but not for benefit accrual
purposes) under any generally applicable employee benefit plan, program or
arrangement in which the Transferred Employees participate on or after the
Closing Date and (iv) assume responsibility for the vacation time and sick leave
benefits due to the Transferred Employees as of the Closing Date.

(b) Nothing contained in this Section 7.7 or elsewhere in this Agreement,
express or implied, shall confer upon any Transferred Employee or legal
representative or beneficiary thereof, any rights or remedies of any nature or
kind whatsoever under or by reason of this Agreement, including any right to
employment or continued employment for any specified period, or level of
compensation or benefits. Nothing contained in this Section 7.7 or elsewhere in
this Agreement, express or implied, shall (i) limit the right of the Buyer or
any of its Affiliates to terminate the employment or services of, or to reassign
or otherwise alter the status of, any Transferred Employee or contractor or
consultant of any Acquired Company after the Closing, (ii) limit the ability of
the Buyer or any of its Affiliates to terminate, amend or modify any benefit or
compensation plan, program, agreement or arrangement that the Buyer or its
Affiliates may assume, establish or maintain, including the Benefit Plans or
(iii) be construed as amending or modifying any Benefit Plan as in effect
immediately prior to the Closing.

 

69



--------------------------------------------------------------------------------

(c) The Buyer agrees that all amounts accrued by the Company as of the Closing
for payment as 2012 annual bonuses to Transferred Employees in the ordinary
course of business consistent with past practice (the “Ordinary Bonus Accrual”)
plus an amount equal to $215,000 shall be paid on or about January 31, 2013 to
such of the Transferred Employees and in such amounts as, in each case,
determined by the Representative with the approval of the Buyer, which approval
shall not be unreasonably withheld. As of June 30, 2012, the Ordinary Bonus
Accrual was $2,301,364 and as of the Closing the Ordinary Bonus Accrual shall be
accurately included in the amount of the Estimated Net Working Capital and be
reflected in the Estimated Closing Statement.

(d) Prior to the Closing Date, the Company shall take all necessary actions to
terminate the Argus Profit Sharing 401(k) Plan (the “Argus 401(k) Plan”) in
accordance with the terms of such plan and applicable Law, effective immediately
prior to the Closing, and all documentation reflecting such actions shall be
subject to the review and reasonable approval of the Buyer. Such actions shall
include, without limitation, the Company’s board of managers’ adoption of
resolutions (i) terminating the Argus 401(k) Plan, (ii) amending the Argus
401(k) Plan to provide that all participants’ account balances shall be 100%
vested as of the plan termination date and (iii) amending the Argus 401(k) Plan
to provide that distributions shall be made from the Argus 401(k) Plan to all
participants and beneficiaries with accounts in the Argus 401(k) Plan as soon as
possible following the Closing in accordance with the terms of the Argus 401(k)
Plan and applicable Law, including, without limitation, the tax requirements and
qualifications of the Code. As soon as practicable following the Closing, the
Buyer shall cause the Buyer’s or its designated Affiliate’s 401(k) plan to
accept qualified direct rollovers of the accounts (including loans) maintained
on behalf of any Transferred Employees under the Plan; provided, however, that
the obligation of the Buyer’s or its Affiliate’s 401(k) plan to accept a direct
rollover of any loans shall be subject to such reasonable procedural and other
requirements and restrictions as the Buyer deems necessary or appropriate. All
amounts accrued by the Company or Parent as of the Closing as employer
contributions to the Argus 401(k) Plan shall be contributed as determined by the
Buyer in the Buyer’s sole discretion, in cash or shares of Class A common stock,
$.001 par value per share, of Verisk to the Buyer’s or its designated
Affiliate’s 401(k) plan as a discretionary profit sharing contribution for the
2012 plan year, subject to the terms and conditions of Buyer’s or its designated
Affiliate’s 401(k) plan and applicable Law (including, without limitation,
nondiscrimination requirements).

(e) Prior to the Closing Date, Parent shall have taken all necessary actions to
terminate the AIAS Holding Company, LLC 2007 Equity Incentive Plan, effective as
of the Closing. Each Class B Common Unit Holder hereby agrees that effective as
of the Closing all Restricted Unit Agreements issued to such Class B Common Unit
Holder shall be terminated. All documentation reflecting such actions shall have
been subject to the review and reasonable approval of the Buyer.

(f) Prior to the Closing Date, the Company shall take all necessary actions to
(i) terminate the Company’s Health Reimbursement Arrangement effective
immediately prior to the Closing and (ii) reduce all accruals by the Company or
Parent for, and all employee account balances under, the Company’s Health
Reimbursement Arrangement to zero, in each of cases (i) and (ii), in accordance
with the terms of such arrangement and applicable Law (including, without
limitation, Tax withholding Laws) and all documentation reflecting such actions
shall be subject to the review and reasonable approval of the Buyer. Such
actions shall include, without limitation, the Company’s board of managers’
adoption of resolutions terminating the Company’s Health Reimbursement
Arrangement.

 

70



--------------------------------------------------------------------------------

7.8 Tax Matters.

(a) Preparation and Filing of Pre-Closing Tax Returns.

(i) The Buyer shall prepare, or cause to be prepared, and file, or cause to be
filed, all Tax Returns of the Acquired Companies and Oak Blocker which are filed
after the Closing Date, including, without limitation, the filing or amendment
of any Tax Returns that relate to any Pre-Closing Tax Period. For purposes of
preparing any income Tax Returns of Parent for any Pre-Closing Tax Period,
except as otherwise provided in this Section 7.8, the Buyer shall allocate
income, gain, loss, deduction and credit (or items thereof) attributable to such
Pre-Closing Tax Period to the Sellers in accordance with the applicable
provisions of the Parent LLC Agreement, consistent with past practice, unless
otherwise required by applicable Law or Order. With respect to the preparation
and filing of any income Tax Returns of the Acquired Companies for a Pre-Closing
Tax Period that results in the allocation and pass-through of any of the
Acquired Companies’ items of income, gain, loss, deduction or credit to the
Non-Oak Sellers’ or Oak Blocker’s income Tax Returns, the Buyer shall provide a
draft copy of such income Tax Returns to the Representative at least
twenty-three (23) days prior to the Buyer’s chosen filing date for such income
Tax Returns and shall make revisions to such income Tax Returns in response to
comments provided by Representative to Buyer no less than seven (7) days prior
to the Buyer’s chosen filing date, provided that such proposed revisions shall
only be made if they are reasonable, in accordance with the Acquired Companies
past Tax practices, in accordance with applicable Tax Laws, not contrary to any
applicable Tax Proceeding or other Order and such revisions will not increase
the Tax Liabilities of any of the Acquired Companies, Oak Blocker or the Buyer
(as compared to if such revisions were not made) for any Taxable period that
includes any period following Closing. To the extent permitted by applicable
Law, the Non-Oak Sellers and Oak Blocker shall include income, gain, loss,
deduction or other tax items attributable to the operations of the Acquired
Companies that arises from any Pre-Closing Tax Period (“Pre-Closing Income”) on
their respective Tax Returns in a manner consistent with their allocable share
of Pre-Closing Income set forth on their respective Schedule K-1s or other Tax
reporting documents attributable to their pre-Closing ownership of Parent (and
indirect ownership of any of the Acquired Companies) (with respect to each
Non-Oak Seller and Oak Blocker, its “Allocable Share”) and as shall be furnished
to the Non-Oak Sellers and Oak Blocker by the Buyer or Parent for such periods;
provided, that with respect to Oak Blocker’s Allocable Share of Pre-Closing
Income, Oak shall be obligated to remit the amount of Taxes incurred by Oak
Blocker as a result of Oak Blocker’s Allocable Share of Pre-Closing Income to
the Buyer within seven (7) days of receiving: (A) written notice from the Buyer
of the amount to be remitted, and (B) the relevant Schedule K-1s or other Tax
reporting document that reflects Oak Blocker’s Allocable Share of Pre-Closing
Income. Upon the Buyer receiving the amount of Taxes arising from Oak Blocker’s
Allocable Share of Pre-Closing Income, the Buyer shall timely remit the amount
received from Oak to the appropriate Taxing Authorities to satisfy such Tax
Liability of Oak Blocker. Any Taxes to be reported and to be paid by the Sellers
as a result of such Sellers’ (or Oak Blocker’s) Allocable Share of Pre-Closing
Income shall be excluded from, not subject to, and not limited by, the Basket or
any Individual Aggregate Cap or the Aggregate Cap.

 

71



--------------------------------------------------------------------------------

(ii) With respect to any and all Tax Returns of Oak Blocker or any Acquired
Company that relates to any Pre-Closing Tax Period and for which the Buyer seeks
payment pursuant to Section 7.8(a)(i) or for which the Buyer may seek
indemnification for Taxes pursuant to Article X, the Buyer shall: (A) provide a
draft copy of such Tax Returns to the Representative at least twenty-three
(23) days prior to the Buyer’s chosen filing date for such Tax Returns; and
(B) reasonably consider any and all reasonable comments provided by
Representative with respect to such Tax Returns, provided that such comments are
provided to Buyer no less than fifteen (15) days prior to the Buyer’s chosen
filing date, provided, further, that the Buyer shall fully control the
preparation, filing and/or amending of all such Tax Returns and, notwithstanding
the Buyer’s consideration of the Representative’s comments, neither the Buyer
nor any Acquired Company nor Oak Blocker shall have any obligation to accept or
incorporate into any such Tax Returns any of the Representative’s comments.
Notwithstanding the foregoing provisions of this Section 7.8(a)(ii), with
respect to filing any Tax Return for any Acquired Company or Oak Blocker that
pertains to a Pre-Closing Tax Period in any Tax jurisdiction where a Tax Return
has not previously been filed by such Acquired Company or Oak Blocker, in order
for any Buyer Indemnitee to be eligible for indemnification under Article X with
respect to any Tax Liability that may arise from, or be identified by, any such
Tax Return, either (I) the filing of such Tax Return must be in response to the
Buyer’s reasonably chosen resolution of a written or verbal notice from, audit,
administrative or court proceeding involving, any Taxing Authority or as
otherwise approved by the Representative (such approval not to be unreasonably
withheld, delayed or conditioned), or (II) a “commercially reasonable basis”
must exist for the filing of such Tax Return. For purposes of this
Section 7.8(a)(ii), a “commercially reasonable basis” shall include, without
limitation, the Buyer’s decision to cause Oak Blocker or any Acquired Company to
engage in a voluntary worker classification settlement program, voluntary
compliance procedure, tax amnesty program or other settlement program with any
Taxing Authority.

(iii) Except in connection with the settlement or other disposition of any Tax
Proceeding to which one or more of the Acquired Companies and/or Oak Blocker is
a party and that relates to the Tax treatment of the Class B Common Units issued
to any Class B Common Unit Holder (subject to the proviso at the conclusion of
this Section 7.8(a)(iii)) or as required by any applicable Law enacted from and
after the date hereof or any applicable ruling, binding authority or precedent
issued by any court of competent jurisdiction or the IRS (or other applicable
taxing authority) from and after the date hereof, the Buyer agrees that the
Class B Common Unit Holders shall be treated as partners for all Tax purposes,
consistent with the past practices of the Acquired Companies. Notwithstanding
anything set forth in Section 7.8(b)(i) to the contrary, each Class B Common
Unit Holder shall determine and control, in such Class B Common Unit Holder’s
sole discretion, any Tax Proceeding (or portion thereof) regarding the Tax
treatment of the Class B Common Units on such Class B Common Unit Holder’s
personal Tax Returns; provided, however, that: (x) with respect to any such Tax
Proceeding, the Class B Common Unit Holders shall act only on their own behalf,
with respect to their own personal Tax Returns and shall not represent Oak
Blocker or any Acquired Company; (y)

 

72



--------------------------------------------------------------------------------

the Class B Common Unit Holder shall keep the Buyer informed in writing as to
any such Tax Proceeding; and (z) the Class B Common Unit Holder shall consider
in good faith any written comments submitted by the Buyer with respect to any
such Tax Proceeding. For the avoidance of doubt, the Buyer shall determine and
control, in the Buyer’s sole discretion, the preparation, prosecution, defense,
settlement, disposition and/or conduct of any Tax Proceeding (and the
preparation of any Tax Returns of the Acquired Companies or Oak Blocker,
including, amended Tax Returns, filed as a result of the settlement or other
disposition of such Tax Proceeding) to which one or more of the Acquired
Companies or Oak Blocker is a party and that relates to the Tax treatment by the
Acquired Companies or Oak Blocker of the Class B Common Units issued to any
Class B Common Unit Holder during any Pre-Closing Tax Period; provided, however,
the Buyer shall not settle, compromise and/or concede such a Tax Proceeding (or
the relevant portion thereof) without the written consent of the Representative,
which consent shall not be unreasonably withheld, delayed or conditioned.

(b) Tax Proceedings; Cooperation.

(i) The Buyer shall determine and control (in its sole discretion) the
preparation, prosecution, defense, settlement, disposition and/or conduct of any
audit, examination, claim for refund, administrative or judicial proceeding or
other Action involving any Tax Liability or refund (a “Tax Proceeding”) with
respect to any Acquired Company or Oak Blocker for any Pre-Closing Tax Period;
provided, however, with respect to any Tax Proceeding (or portion thereof) of an
Acquired Company that could reasonably result in an adverse adjustment (when
compared to the prior income Tax filings of the Acquired Companies) to any
Non-Oak Seller’s Allocable Share of Pre-Closing Income as previously reported on
their personal Tax Returns, the Buyer shall not settle, compromise and/or
concede the relevant portion of such Tax Proceeding that relates to such adverse
adjustment without the written consent of the Representative, which consent
shall not be unreasonably, withheld, delayed or conditioned. The Buyer shall
keep the Representative informed in writing as to any such Tax Proceeding as it
affects a Pre-Closing Tax Period, and the Buyer shall consider in good faith any
written comments submitted to Buyer with respect to any such Tax Proceeding.

(ii) The Buyer and the Sellers shall, and shall each cause its Affiliates to,
provide to the other party such cooperation and information, as and to the
extent reasonably requested, in connection with preparing, reviewing, signing
and filing of any Tax Return, amended Tax Return or claim for refund,
determining Liabilities for Taxes or a right to refund of Taxes, or in
conducting any audit or other Action with respect to Taxes. Such cooperation and
information shall include providing copies of all relevant portions of relevant
Tax Returns, together with relevant accompanying schedules and relevant work
papers, relevant documents relating to rulings and other determinations by
Governmental Entities relating to Taxes, and relevant records concerning the
ownership and Tax basis of property, which any such party may possess. Each
party will retain all Tax Returns, schedules, work papers, and all material
records and other documents relating to Tax matters of the Acquired Companies
and Oak Blocker for the Tax period first ending after the Closing Date and for
all prior Tax periods until the later of either (A) the expiration of the
applicable statute of limitations (and, to the extent notice is provided with
respect thereto, any extensions thereof) for the Tax periods to which the Tax
Returns and other documents relate or (B) any record retention agreement entered
into with any Tax Authority. Each of the Buyer and the Representative shall give
the other party reasonable written notice prior to transferring, destroying, or
discarding any such books and records and, in the case of any proposed transfer,
destruction or discarding of such by the Representative, if the Buyer so
requests, the Representative shall allow the Buyer to take possession of such
books and records, and in the case of any proposed transfer, destruction or
discarding of such by the Buyer, if the Representative so requests, the Buyer
shall retain such records for an additional period of time reasonably requested
by the Representative. Each party shall make its employees reasonably available
on a mutually convenient basis at its cost to provide explanation of any
documents or information so provided.

 

73



--------------------------------------------------------------------------------

(c) Allocation of Certain Taxes.

(i) If an Acquired Company or Oak Blocker is permitted but not required under
applicable state, local, or foreign income Tax Laws to treat the Closing Date as
the last day of a taxable period, then the parties shall treat that day as the
last day of a taxable period.

(ii) In the case of any Taxable period that includes (but does not end on) the
Closing Date (a “Straddle Period”), the amount of any Taxes based on or measured
by income, receipts, capital or revenues of the Acquired Companies or Oak
Blocker for the Pre-Closing Tax Period shall be determined based on an interim
closing of the books as of the close of business on the Closing Date (and for
such purpose, (A) deductions in employment and payroll related Taxes, including,
the withholding of all income Taxes, FICA and FUTA, and (B) the Taxable period
of any partnership or other pass-through entity in which the Acquired Companies
or Oak Blocker holds a beneficial interest shall be deemed to terminate at such
time) and the amount of any other Taxes of the Acquired Companies or Oak Blocker
for a Straddle Period which relate to the Pre-Closing Tax Period shall be deemed
to be the amount of such Tax for the entire Taxable period multiplied by a
fraction the numerator of which is the number of days in the Taxable period
ending on the Closing Date and the denominator of which is the number of days in
such Straddle Period.

(iii) Except as otherwise required by Law, all deductions for the Sellers’
Transaction Expenses shall be reflected on the Tax Returns for the Pre-Closing
Tax Periods.

(d) Payment of Transfer Taxes and Fees. Any Transfer Taxes arising out of or in
connection with the transactions effected pursuant to this Agreement shall be
paid by the party upon whom the applicable Law imposes such Transfer Tax. Such
party shall file all necessary documentation and Tax Returns with respect to
such Transfer Taxes and the other party shall provide such cooperation in
connection with the preparation and filing of such documentation and Tax Returns
as may be reasonably requested by the filing party.

 

74



--------------------------------------------------------------------------------

(e) Termination of Tax Sharing Agreements. The Sellers shall ensure that any and
all Tax allocation agreements, Tax sharing agreements or similar agreements or
arrangements binding any Acquired Company and/or Oak Blocker shall be terminated
with respect to the Acquired Company and Oak Blocker as of the day before the
Closing Date and, from and after the Closing Date, none of any Acquired Company
or Oak Blocker shall have an obligation to make any payments or have any
Liability in respect thereof to any Person for any period.

(f) Carryovers, Refunds, and Related Matters. Any refund of Taxes (including any
interest thereon) that relates to an Acquired Company or Oak Blocker shall be
the property of such Acquired Company or Oak Blocker, as applicable, and shall
be retained by such Acquired Company (or promptly paid by the Sellers to such
Acquired Company if any such refund (or interest thereon) is received by a
Seller or any Affiliate of a Seller) or Oak Blocker (or promptly paid by Oak to
Oak Blocker if any such refund (or interest thereon) is received by Oak or any
Affiliate of Oak). Any refund of income Taxes that arises from an allocation and
pass-through of Pre-Closing Income of the Acquired Companies to any Seller and
which was properly reported on such Seller’s income Tax Return shall be the
property of such Seller, provided, that in the case of any such income Tax
refund received by Oak Blocker, Oak Blocker shall promptly remit the amount of
such income Tax refund to Oak. Any and all Tax refunds, assets or benefits of
Oak Blocker arising from or attributable to, directly or indirectly, any
expenses of any Acquired Company incurred or deemed to have been incurred prior
to or through the Closing other than Sellers’ Transaction Expenses shall be the
property of Oak Blocker and shall not be paid to Oak.

7.9 Access to Books and Records. The Buyer will, and will cause the Company and
its Subsidiaries to, preserve and keep the records held by them relating to the
respective businesses of Company and its Subsidiaries and Oak Blocker for a
period of seven (7) years from the Closing Date (or longer if required by
applicable requirements of Law) and will make such records and personnel
available to the Sellers and the Representative as may be reasonably required by
such party in connection with, among other things, any insurance claims by,
Action or tax audits against or governmental investigations of, the Sellers and
the Representative or any of their respective Affiliates.

7.10 Further Assurances. Except as otherwise provided herein, the parties hereto
shall (and (i) the Sellers and Parent shall cause the Acquired Companies to and
(ii) Oak shall cause Oak Blocker to) use their commercially reasonable efforts
to take, or cause to be taken, all actions necessary or appropriate to
consummate and make effective the Contemplated Transactions. If at any time
(whether before or after the Closing) any further action is necessary or
appropriate to carry out the purposes of this Agreement, the parties shall use
their commercially reasonable efforts to take, or cause to be taken, that
action.

7.11 Directors’ and Officers’ Insurance Policy.

(a) Prior to the Closing, the Company may obtain a six (6) year prepaid “tail
policy” on terms and conditions providing substantially equivalent benefits as
the current policies of directors’ and officers’ liability insurance maintained
by the Company and the Subsidiaries on the date of this Agreement with respect
to claims arising in whole or in part from factors or events that actually or
allegedly occurred on or before the Closing Date.

 

75



--------------------------------------------------------------------------------

(b) For a period of six (6) years after the Closing, the Company and its
Subsidiaries will fulfill and honor the obligations to indemnify, advance
expenses and exculpate the current or former directors or officers of the
Company or any of its Subsidiaries for periods prior to and including the
Closing as are currently set forth in the Organizational Documents of the
Company and the Subsidiaries subject to any limitation imposed from time to time
under applicable Law. Notwithstanding the foregoing, the Buyer shall have the
right to liquidate, dissolve, wind-up, merge, consolidate or otherwise effect
the corporate or entity existence of any of the Company or any of the
Subsidiaries.

7.12 Representative.

(a) Each of the Sellers irrevocably appoints Leonard Laufer (the
“Representative”) with power of designation and assignment as his, her or its
true and lawful attorney-in-fact and agent with full power of substitution, to
act solely and exclusively on behalf of, and in the name of, such Seller with
the full power, without the consent of such Seller, to exercise as the
Representative deems appropriate, the powers which such Seller could exercise
under the provisions of this Agreement, the Non-Oak Sellers Indemnity Escrow
Agreement or the Oak Indemnity Escrow Agreement and to take all actions
necessary or appropriate in the judgment of the Representative in connection
with this Agreement, the Non-Oak Sellers Indemnity Escrow Agreement and the Oak
Indemnity Escrow Agreement, which shall include the power and authority to
amend, modify, waive or provide consent with respect to, any provision of this
Agreement, the Non-Oak Sellers Indemnity Escrow Agreement or the Oak Indemnity
Escrow Agreement and to execute, deliver and accept such waivers and consents
and any and all notices, documents, certificates or other papers to be delivered
in connection with this Agreement, the Non-Oak Sellers Indemnity Escrow
Agreement and the Oak Indemnity Escrow Agreement and the consummation of the
Contemplated Transactions as the Representative may deem necessary or desirable.
A decision, act, consent, or instruction of the Representative shall constitute
a decision, act, consent or instruction of all of the Sellers and shall be
final, binding and conclusive on each Seller. All decisions, acts, consents or
instructions of the Representative may be relied upon by any third party as
being the decision, act, consent or instruction of every Seller. In any Third
Party Defense in which more than one Seller is an Indemnitor, the Representative
shall act on behalf of all Seller Indemnitors. The Buyer and the Buyer
Indemnitees, if applicable, will be entitled to rely exclusively upon any
notices and other acts of the Representative as being legally binding acts of
each Seller individually and the Sellers collectively. The appointment and power
of attorney granted by each Seller to the Representative shall be deemed coupled
with an interest and all authority conferred hereby shall be irrevocable whether
by death or incapacity of any such Seller or the occurrence of any other event
or events.

(b) Each Seller acknowledges and agrees that the Representative will not be
liable to the Sellers for any act done or omitted hereunder as the
Representative while acting in good faith and in the exercise of reasonable
judgment, and any act done or omitted pursuant to the advice of counsel will be
conclusive evidence of such good faith. The Sellers will, jointly and severally,
indemnify the Representative and hold it harmless against any Losses incurred
without gross negligence or bad faith on the part of the Representative and
arising out of or in connection with the acceptance or administration of his
duties under this Agreement and the Non-Oak Sellers Indemnity Escrow Agreement
and the Oak Indemnity Escrow Agreement.

 

76



--------------------------------------------------------------------------------

(c) Each of the Sellers will reimburse the Representative for his, her or its
Pro Rata Share of any out-of-pocket, independent, third-party fees and expenses
(including fees and expenses of counsel, accountants and other advisors)
incurred by the Representative that arise out of or are in connection with the
acceptance or administration of the Representative’s duties under this Agreement
and the Non-Oak Sellers Indemnity Escrow Agreement and the Oak Indemnity Escrow
Agreement.

7.13 Restrictive Covenants.

(a) For the period (the “Restricted Period”) commencing on the Closing Date and
ending (i) with respect to each of Leonard Laufer, Michael Heller, Nana
Banerjee, Nicholas Daffan, Edward Niestat and Nicholas Sulkowski, on the third
(3rd) anniversary of the Closing Date and (ii) with respect to each of Michael
Blumstein and Steven Underwood, on the first anniversary of the Closing Date,
each such Seller shall not, directly or indirectly, and each such Seller shall
cause its Affiliates not to, anywhere in the world, directly or indirectly,
(i) own, manage, operate, join, control, be employed by, or participate in the
ownership, management or control of, or be connected in any manner with,
(ii) perform any research or development or marketing services for, or
(iii) provide advice, services, Intellectual Property (including Know How) or
financing or economic assistance to, any Person which is engaged in, or
proposing to engage in, either directly or indirectly, the business engaged in
by the Acquired Companies as of the Closing Date (the “Restricted Business”). It
is recognized that the Restricted Business is expected to be conducted
throughout the world and that more narrow geographical limitations of any nature
on this non-competition covenant (and covenant set forth in Section 7.13(b)) are
therefore not appropriate.

(b) The Sellers agree that during their respective Restricted Periods, they
shall not (and shall cause their respective Affiliates not to), (i) solicit the
employment or engagement of services of any Person who is or was an employee,
contractor or consultant of any Acquired Company, the Buyer or its Affiliates,
hire any such Person, or persuade, induce or attempt to persuade or induce any
such Person to leave his, her or its employment or to refrain from providing
services to any Acquired Company, the Buyer or its Affiliates or (ii) solicit or
induce, or in any manner attempt to solicit or induce, or cause or authorize any
other Person to solicit or induce any Person to cease, diminish or not commence
doing business with any Acquired Company, the Buyer or its Affiliates.
Notwithstanding the foregoing, nothing contained herein shall preclude the
hiring of any employee or independent contractor of the Company or any
Subsidiary of the Company (i) who responds to a general solicitation of
employment through an advertisement not targeted specifically at the Company or
any Subsidiary of the Company or their respective employees (such general
solicitation shall not constitute a violation of this Section 7.13(b)), (ii) who
contacts a Seller or its Affiliate on his or her own initiative without any
direct or indirect solicitation by such Seller or its Affiliate, or
(iii) through the services of an employment search firm.

(c) The Sellers acknowledge that the restrictions contained in this Section 7.13
are reasonable and necessary to protect the legitimate interests of the Buyer
and constitute a material inducement to the Buyer to enter into this Agreement
and consummate the transactions contemplated by this Agreement. The Sellers
acknowledge that any violation of this Section 7.13 will result in irreparable
injury to the Buyer and agree that the Buyer shall be entitled to preliminary
and permanent injunctive relief, without the necessity of proving actual
damages, as well as an equitable accounting of all earnings, profits and other
benefits arising from any violation of this Section 7.13, which rights shall be
cumulative and in addition to any other rights or remedies to which the Buyer
may be entitled.

 

77



--------------------------------------------------------------------------------

(d) In the event that any covenant contained in this Section 7.13 should ever be
adjudicated to exceed the time, geographic, product or service or other
limitations permitted by applicable Law in any jurisdiction, then any court is
expressly empowered to reform such covenant, and such covenant shall be deemed
reformed, in such jurisdiction to the maximum time, geographic, product or
service or other limitations permitted by applicable Law. The covenants
contained in this Section 7.13 and each provision thereof are severable and
distinct covenants and provisions. The invalidity or unenforceability of any
such covenant or provision as written shall not invalidate or render
unenforceable the remaining covenants or provisions hereof, and any such
invalidity or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such covenant or provision in any other jurisdiction.

7.14 Sellers’ Release. EFFECTIVE AS OF THE CLOSING, EACH SELLER DOES FOR ITSELF,
HIMSELF OR HERSELF, AND ITS, HIS OR HER RESPECTIVE RELATED PERSONS, PARTNERS,
HEIRS, BENEFICIARIES, SUCCESSORS AND ASSIGNS, IF ANY, RELEASE AND ABSOLUTELY
FOREVER DISCHARGE PARENT AND ITS SUBSIDIARIES, OAK BLOCKER, THE BUYER, AND EACH
OF THEIR RESPECTIVE OFFICERS, DIRECTORS, MEMBERS, MANAGERS, STOCKHOLDERS,
AFFILIATES, EMPLOYEES AND AGENTS (EACH, HEREINAFTER REFERRED TO AS A “RELEASED
PARTY”) FROM AND AGAINST ALL RELEASED MATTERS. FOR PURPOSES HEREOF, “RELEASED
MATTERS” MEANS ANY AND ALL CLAIMS, DEMANDS, DAMAGES, DEBTS, LIABILITIES,
OBLIGATIONS, COSTS, EXPENSES (INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ AND
ACCOUNTANTS’ FEES AND EXPENSES), ACTIONS AND CAUSES OF ACTION OF ANY NATURE
WHATSOEVER, WHETHER NOW KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, THAT SUCH
SELLER NOW HAS, OR AT ANY TIME PREVIOUSLY HAD, OR SHALL OR MAY HAVE IN THE
FUTURE, ARISING BY VIRTUE OF OR IN ANY MATTER RELATED TO ANY ACTIONS OR
INACTIONS WITH RESPECT TO PARENT OR ANY SUBSIDIARY THEREOF, OAK BLOCKER, THE
BUYER, OR THEIR RESPECTIVE AFFAIRS ON OR BEFORE THE CLOSING DATE; PROVIDED THAT
RELEASED MATTERS SHALL NOT INCLUDE ANY RIGHT PURSUANT TO THIS AGREEMENT OR THE
NON-OAK SELLERS INDEMNITY ESCROW AGREEMENT OR THE OAK INDEMNITY ESCROW
AGREEMENT, ANY RIGHT TO COMPENSATION, BENEFITS OR REIMBURSABLE EXPENSES DUE FROM
PARENT OR ANY OF ITS SUBSIDIARIES OR OAK BLOCKER TO ANY SELLER INCURRED PRIOR TO
CLOSING IN THE ORDINARY COURSE OF BUSINESS AND CONSISTENT WITH PAST PRACTICES OF
PARENT AND ITS SUBSIDIARIES OR OAK BLOCKER, AS APPLICABLE, THE CONTINUING
INDEMNIFICATION RIGHTS PROVIDED TO SUCH PERSON OR THE BLOCKER INDEMNIFICATION
RIGHTS. IT IS THE INTENTION OF EACH SELLER IN EXECUTING THIS AGREEMENT AND
AGREEING TO THIS RELEASE, AND IN GIVING AND RECEIVING THE CONSIDERATION CALLED
FOR HEREIN, THAT THE RELEASE CONTAINED IN THIS SECTION 7.14 SHALL BE EFFECTIVE
AS A FULL AND FINAL ACCORD AND SATISFACTION AND GENERAL RELEASE OF AND FROM ALL
RELEASED MATTERS AND THE FINAL RESOLUTION BY SUCH SELLER AND THE RELEASED
PARTIES OF ALL RELEASED MATTERS. EACH SELLER HEREBY REPRESENTS THAT SUCH SELLER
HAS NOT VOLUNTARILY OR INVOLUNTARILY ASSIGNED OR TRANSFERRED OR PURPORTED TO
ASSIGN OR TRANSFER TO ANY PERSON ANY RELEASED MATTERS AND THAT NO PERSON OTHER
THAN SUCH SELLER HAS ANY INTEREST IN ANY RELEASED MATTER BY LAW OR CONTRACT BY
VIRTUE OF ANY ACTION OR INACTION BY SUCH SELLER. THE INVALIDITY OR
UNENFORCEABILITY OF ANY PART OF THIS SECTION 7.14 SHALL NOT AFFECT THE VALIDITY
OR ENFORCEABILITY OF THE REMAINDER OF THIS SECTION 7.14, WHICH SHALL REMAIN IN
FULL FORCE AND EFFECT.

 

78



--------------------------------------------------------------------------------

EACH SELLER RESIDING OR LOCATED IN CALIFORNIA ALSO ACKNOWLEDGES THAT HE, SHE OR
IT IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1541, WHICH
PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS, HER OR ITS
SETTLEMENT WITH THE DEBTOR.”

EACH SUCH SELLER ACKNOWLEDGES THAT IT IS AWARE OF SECTION 1542 OF THE CALIFORNIA
CIVIL CODE AND HEREBY KNOWINGLY, VOLUNTARILY, UNCONDITIONALLY, EXPRESSLY AND
FOREVER WAIVES ANY RIGHTS IT MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER
STATUTES OF COMMON LAW PRINCIPLES OF SIMILAR EFFECT IN ANY JURISDICTION,
INCLUDING, WITHOUT LIMITATION, NEW YORK AND DELAWARE.

7.15 Argus Services UK Limited. Prior to Closing the Sellers and Parent shall
take all commercially reasonable actions to wind down, liquidate and dissolve
Argus Services UK Limited in accordance with applicable Laws and shall keep the
Buyer informed with respect to such liquidation and dissolution. Parent shall
promptly deliver all such documentation in connection therewith reasonably
requested by the Buyer.

7.16 Seller Indebtedness. Each Seller will cause all indebtedness (including,
without limitation, interest thereon) owed to any of the Acquired Companies by
such Seller, or any Affiliate thereof, to be paid to the applicable Acquired
Company in full prior to Closing.

7.17 Intellectual Property. The Sellers and Parent shall take all actions
necessary to cause all Owned Intellectual Property to be properly assigned to
the applicable Acquired Company, to have all Liens thereon fully released and
discharged prior to or concurrently with the Closing and shall cause to be filed
all appropriate documents with the applicable Governmental Entity properly
recording the chain of title and release of Liens related to such Owned
Intellectual Property.

ARTICLE VIII

CONDITIONS TO CLOSING

8.1 Conditions to Obligations of the Buyer and the Sellers. The obligations of
the Buyer and the Sellers to consummate the transactions contemplated by this
Agreement are subject to the satisfaction of the following conditions:

 

79



--------------------------------------------------------------------------------

(a) No temporary restraining Order, preliminary or permanent injunction or other
Order and no Action shall be in effect enjoining, prohibiting or otherwise
preventing the consummation of the transactions contemplated by this Agreement
and the Ancillary Agreements.

(b) No Law shall have been enacted or shall be deemed applicable to the
transactions contemplated by this Agreement which makes the consummation of such
transactions illegal.

(c) The waiting period under the HSR Act shall have expired or been terminated.

8.2 Conditions to Obligations of the Buyer. The obligation of the Buyer to
consummate the transactions contemplated by this Agreement is subject to the
satisfaction (or waiver in writing by the Buyer in its sole discretion) of the
following further conditions:

(a) Each of the representations and warranties made by the Sellers, Oak Blocker
and Parent in this Agreement which are qualified as to materiality shall be true
and correct in all respects and those not so qualified shall be true and correct
in all material respects at and as of the date of this Agreement and as of the
Closing Date (except for representations and warranties which are as of a
specific date or which relate to a specific period other than or not including
the Closing Date, as the case may be, in which case such representations and
warranties shall be true and correct, or true and correct in all material
respects, as the case may be, as of such date).

(b) The Sellers, Oak Blocker and the Acquired Companies shall have performed or
complied in all material respects with all obligations, covenants and agreements
required by this Agreement to be performed or complied with at or prior to the
Closing.

(c) During the period from the date of this Agreement until the Closing, no
Material Adverse Effect shall have occurred.

(d) The Buyer shall have received certificates dated the Closing Date signed on
behalf of each Seller, Oak Blocker and Parent to the effect that the conditions
set forth in Sections 8.2(a), 8.2(b) and 8.2(c) have been satisfied.

(e) The Required Consents shall have been obtained in form and substance
reasonably satisfactory to the Buyer.

(f) The Sellers shall have executed and delivered (or caused to be executed and
delivered) to the Buyer all agreements and other documents required to be
executed and delivered to the Buyer pursuant to this Agreement at or prior to
the Closing (including, without limitation, certificates for the Oak Shares and
all other certificates, documents and instruments required to be delivered to
the Buyer at the Closing pursuant to Sections 2.4(b), (c), (d) and (e) and
Section 2.7).

(g) Since the date of this Agreement, there must not have been commenced or
threatened against any of the Sellers, Oak Blocker or any of the Acquired
Companies, or against the Buyer, any proceeding reasonably likely to result in
any challenge to, or damages or other relief in connection with, any of the
transactions contemplated by this Agreement.

 

80



--------------------------------------------------------------------------------

(h) Since the date of this Agreement, there must not have been made or
threatened against any of the Sellers, any claims reasonably asserting that such
Seller is not a holder or beneficial owner of, or does not have the right to
sell or to convey ownership of any Equity Securities of Parent or Oak Blocker,
as applicable, or that a third party is entitled to all or a portion of the
consideration payable under this Agreement.

(i) The Buyer shall have received a certificate of the Secretary of each of
Parent and Oak, in form and substance reasonably satisfactory to the Buyer with
respect to all requisite entity proceedings and authorizations with respect to
this Agreement and the transactions contemplated hereby, the Organizational
Documents and the incumbency of the officers executing this Agreement or any
certificate or document contemplated hereby.

(j) The Buyer shall have received an opinion from each of Greenberg Traurig,
LLP, counsel to Parent, the Company, the Representative and the Non-Oak Sellers,
and Finn, Dixon & Herling, LLP, counsel to Oak, dated the Closing Date, in form
and substance reasonably satisfactory to the Buyer and its counsel, McCarter &
English, LLP, to the effect set forth in Exhibit D.

(k) The Buyer shall have received from the Company the Estimated Closing
Statement, the Statement of Indebtedness and Transaction Expenses and the Seller
Spreadsheet and such additional documentation in the case of the Statement of
Indebtedness and Transaction Expenses as reasonably requested by the Buyer to
authorize the Buyer to cause the requisite payments to be made to the creditors
of the Acquired Companies in order to fully satisfy and discharge such
Indebtedness at Closing.

(l) The Buyer shall have received from Parent assignments of signing authority
on behalf of each of the Acquired Companies with respect to each bank account
and brokerage account maintained on behalf of the Acquired Companies, in each
case in form and substance reasonably satisfactory to the Buyer.

(m) The Buyer shall have received from Parent estoppel certificates executed by
each of the landlords under each of the real property leases to which the
Company is a party and the consents from the landlords under each of the real
property leases set forth on Schedule 2.4(e)(i) to this Agreement, in each case
in form and substance reasonably satisfactory to the Buyer.

(n) The Buyer shall have received from Parent evidence that all necessary
actions were taken to (i) terminate the AIAS Holding Company, LLC 2007 Equity
Incentive Plan, and all Restricted Unit Agreements thereunder, effective as of
the Closing, in accordance with their terms, (ii) terminate the Argus 401(k)
Plan and (iii) terminate the Company’s Health Reimbursement Arrangement, in each
case in form and substance reasonably satisfactory to the Buyer.

(o) The Buyer shall have received evidence of the initiation and status of the
liquidation and dissolution of Argus Services UK Limited, in form and substance
reasonably satisfactory to the Buyer.

 

81



--------------------------------------------------------------------------------

(p) The Buyer shall have received evidence reasonably acceptable to the Buyer
that all indebtedness (including, without limitation, interest thereon) owed to
any of the Acquired Companies by any Seller, or any Affiliate thereof, has been
paid to the applicable Acquired Company in full prior to Closing.

(q) The Buyer shall have received evidence reasonably acceptable to the Buyer
confirming that all actions necessary to cause all Owned Intellectual Property
to be properly assigned to the applicable Acquired Company have been completed,
that all Liens on all Owned Intellectual Property have been fully released and
discharged prior to Closing and that all appropriate documents necessary to
properly record the chain of title and release of Liens related to such Owned
Intellectual Property with the applicable Governmental Entity have been filed.

(r) The Employment Agreements shall have been executed by each of the parties
thereto and remain in full force and effect.

8.3 Conditions to Obligations of the Sellers. The obligation of the Sellers to
consummate the transactions contemplated by this Agreement is subject to the
satisfaction (or waiver in writing by the Representative in its sole discretion)
of the following further conditions:

(a) Each of the representations and warranties of the Buyer set forth in this
Agreement which are qualified as to materiality shall be true and correct in all
respects and those not so qualified shall be true and correct in all material
respects at and as of the date of this Agreement and as of the Closing Date
(except for representations and warranties which are as of a specific date or
which related to a specific period other than or not including the Closing Date,
as the case may be, in which case such representations and warranties shall be
true and correct, or true and correct in all material respects, as the case may
be, as of such date).

(b) The Buyer shall have performed or complied in all material respects with all
obligations, covenants and agreements required by this Agreement to be performed
or complied with at or prior to the Closing Date.

(c) The Sellers shall have received a certificate dated the Closing Date signed
on behalf of the Buyer by an officer of the Buyer to the effect that the
conditions set forth in Sections 8.3(a) and 8.3(b) have been satisfied.

(d) The Buyer shall have executed and delivered to the Sellers all agreements
and other documents required to be executed and delivered by the Buyer to the
Sellers pursuant to this Agreement at or prior to the Closing (including all
certificates, documents and instruments required to be delivered to the Sellers
the Closing pursuant to Section 2.4(a)) and the Buyer shall have made the
payments required to be made by the Buyer at the Closing pursuant to
Section 2.4(a).

 

82



--------------------------------------------------------------------------------

ARTICLE IX

TERMINATION

9.1 Termination.

(a) This Agreement may be terminated and the transactions contemplated hereby
may be abandoned at any time prior to the Closing:

(i) by mutual written consent of the Buyer and the Representative;

(ii) by the Buyer or the Representative if the Closing has not been consummated
within ninety (90) days after the date of this Agreement; provided that the
right to terminate this Agreement under this clause (ii) shall not be available
to any party whose breach of a representation, warranty, covenant or agreement
under this Agreement has been the cause of, or resulted in the failure of, the
Closing to occur on or before such date;

(iii) by the Buyer if (A) the Sellers, Parent or Oak Blocker shall have breached
any of the covenants or agreements contained in this Agreement to be complied
with by the Sellers, Parent or Oak Blocker such that the closing conditions set
forth in any of Section 8.2(b) would not be satisfied or (B) there exists a
breach of any representation or warranty of the Sellers, Parent or Oak Blocker
contained in this Agreement such that the closing condition set forth in
Section 8.2(a) would not be satisfied; provided, (1) in the case of clause (A)
and (B) of this Section 9.1(a)(iii), that such breach is not cured by the
Sellers, Parent or Oak Blocker, as applicable, within twenty (20) Business Days
after the Sellers, Parent or Oak Blocker receive written notice of such breach
from the Buyer and (2) the Buyer shall not be entitled to terminate this
Agreement pursuant to clause (A) or (B) of this Section 9.1(a)(iii) if, at the
time of such termination the Buyer is in breach of any representation, warranty,
covenant or other agreement contained herein in a manner that the conditions to
Closing set forth in Section 8.3(a) or Section 8.3(b), as applicable, would not
been satisfied;

(iv) by the Representative if (A) the Buyer shall have breached any of the
covenants or agreements contained in this Agreement to be complied with by the
Buyer such that the closing condition set forth in Section 8.3(b) would not be
satisfied or (B) there exists a breach of any representation or warranty of the
Buyer contained in this Agreement such that the closing condition set forth in
Section 8.3(a) would not be satisfied; provided, (1) in the case of clause (A)
and (B) of this Section 9.1(a)(iv), that such breach is not cured by the Buyer
within twenty (20) Business Days after the Buyer receives written notice of such
breach from the Representative and (2) the Representative shall not be entitled
to terminate this Agreement pursuant to this Section 9.1(a)(iv) if, at the time
of such termination any of the Sellers, Parent or Oak Blocker are in breach of
any representation, warranty, covenant or other agreement contained herein in a
manner that the conditions to Closing set forth in Section 8.2(a) or
Section 8.2(b), as applicable, would not been satisfied;

 

83



--------------------------------------------------------------------------------

(v) by the Buyer or the Representative if a Governmental Entity shall have
issued an Order or taken any other Action, in any case having the effect of
restraining, enjoining, delaying or otherwise prohibiting, or attempting to
restrain, enjoin or otherwise prohibit, the transactions contemplated by this
Agreement and such Order or other Action is final and non-appealable.

(b) The party desiring to terminate this Agreement pursuant to
Sections 9.1(a)(ii), 9.1(a)(iii), 9.1(a)(iv) or 9.1(a)(v) shall give written
notice of such termination to the other parties hereto.

9.2 Effect of Termination. In the event of termination of this Agreement in
accordance with Section 9.1, this Agreement will forthwith become void and have
no effect, without any Liability other than: (i) with respect to any claim for
willful breach of any covenant or agreement set forth in this Agreement); and
(ii) the provisions of Sections 7.5, 7.6, 9.1, this Section 9.2 and Article XI
will survive any termination hereof pursuant to Section 9.1.

ARTICLE X

INDEMNIFICATION

10.1 Survival.

(a) Except as otherwise expressly provided in this Section 10.1(a), all
representations and warranties contained in this Agreement and the Ancillary
Agreements (other than the Employment Agreements), shall survive the Closing
until and including March 31, 2014. Of the Fundamental Representations, (i) the
representations and warranties set forth in Section 3.7 (Tax Matters),
Section 4.7 (Taxes) and Section 5.6 (Taxes), shall survive the Closing for the
longer of three (3) years or the applicable statute of limitations; and (ii) all
other Fundamental Representations shall survive the Closing for a period of
three (3) years.

(b) The covenants and obligations of the parties contained herein shall, unless
and to the extent that non-compliance with such covenants or obligations is
waived in writing by the parties, survive the Closing until (i) with respect to
such covenants and obligations that are intended to be performed or owed prior
to or at the Closing, the earlier of (A) when performed in full or (B) until and
including March 31, 2014 or (ii) with respect to all other covenants and
obligations, until performed in full.

(c) The period for which a representation or warranty, covenant or agreement
survives the Closing is referred to herein as the “Applicable Survival Period.”
In the event notice of a claim for indemnification under Sections 10.2, 10.3 or
10.4 is given within the Applicable Survival Period, the representation or
warranty, covenant or agreement that is the subject of such indemnification
claim (whether or not formal legal Action shall have been commenced based upon
such claim) shall survive with respect to such claim until such claim is finally
resolved. The right to indemnification based on representations, warranties,
covenants, and agreements shall not be affected by any investigation conducted
with respect to, or any knowledge acquired (or capable of being acquired) at any
time, whether before or after the execution and delivery of this Agreement or
the Closing Date, with respect to the accuracy or inaccuracy of or compliance
with, any such representation, warranty, covenant, or agreement. The waiver of
any condition based on the accuracy of any representation or warranty, or on the
performance of or compliance with any covenant or agreement, shall not affect
the right to indemnification, payment of Losses, or other remedy based on such
representations, warranties, covenants, and agreements.

 

84



--------------------------------------------------------------------------------

10.2 Indemnification by the Sellers for Representations and Warranties of Parent
and Certain Covenants.

(a) Subject to the limitations set forth herein, each of the Sellers shall,
severally and not jointly, on a pro rata basis based upon such Seller’s Pro Rata
Share of the Net Closing Amount, indemnify and defend the Buyer and its
Affiliates (including, after the Closing, each Acquired Company) (each a “Buyer
Indemnitee” and, collectively, the “Buyer Indemnitees”) against, and shall hold
them harmless from, any and all Losses suffered or incurred by any Buyer
Indemnitee to the extent arising out of or resulting from:

(i) any inaccuracy or breach of any representation or warranty made by Parent in
Article V of this Agreement, any of the Ancillary Agreements or any certificate
or other document furnished or to be furnished to the Buyer in connection with
the Contemplated Transactions;

(ii) any breach or failure by an Acquired Company to perform any covenant or
obligation of the Company or any other Acquired Company contained in this
Agreement to be performed at or prior to Closing;

(iii) any liability for (A) any Tax imposed on any of the Acquired Companies
that relates to or arises from any and all Taxable periods ending on or before
the Closing Date and the portion through the end of the Closing Date for any
Taxable period that includes (but does not end on) the Closing Date (a
“Pre-Closing Tax Period”), (B) any Tax of any other Person for periods ending on
or before the Closing imposed upon any of the Acquired Companies as a result of
such Acquired Company being included prior to the Closing in a combined,
consolidated or unitary Tax group under Treasury Regulation Section 1.1502-6 (or
any similar provision of any other applicable Law) or, as a transferee or
successor, by agreement or otherwise, (C) any Tax of any Acquired Company that
is attributable to any of the Acquired Companies’ employment-related
classification for purposes of federal, state or foreign wage withholding and
FICA, FUTA and Medicare for Persons who performed services for any of the
Acquired Companies or any of their respective Affiliates, or (D) any Transfer
Tax of the Sellers imposed on any of the Acquired Companies;

(iv) any Liability of Parent, any other Acquired Company or Oak Blocker for any
Indebtedness of any Acquired Company existing prior to or at Closing;

(v) any Liability of Parent, any other Acquired Company, Oak Blocker or the
Sellers for Sellers’ Transaction Expenses;

(vi) any demand, claim, suit, action, cause of action, proceeding or assessment
brought by any current or former holder of any Equity Securities of Parent or
any Acquired Company or holder of any warrants or options to purchase any of the
foregoing relating to such holder’s ownership, transfer or other disposition of
any Equity Securities of Parent or any Acquired Company or relating to this
Agreement or the transactions contemplated hereby;

 

85



--------------------------------------------------------------------------------

(vii) any inaccuracy in the Seller Spreadsheet, except to the extent such
inaccuracy is taken into account in any adjustments required by Section 2.5
hereof (it being understood and agreed that the amounts set forth in the Seller
Spreadsheet are subject to adjustment pursuant to Section 2.5); or

(viii) the winding up, liquidation and dissolution of Argus Services UK Limited,
whether prior to or after Closing.

(b) The Sellers shall not be liable for any Losses for any inaccuracy or breach
of any representation or warranty pursuant to Section 10.2(a)(i) (other than
Losses related to any inaccuracy or breach of any of the Fundamental
Representations) unless the total of all such Losses for any claims for
indemnification made by the Buyer Indemnitees under Section 10.2(a)(i) for
breaches of representations and warranties (other than Losses related to any
inaccuracy or breach of any of the Fundamental Representations) exceeds
$2,000,000 in the aggregate (the “Basket”), in which event the Sellers shall be
liable for all such Losses from the first dollar. For the avoidance of doubt,
any claims for indemnification by the Buyer Indemnitees for Losses under any of
Sections 10.2(a)(ii) through and including 10.2(a)(viii) shall not be subject to
the Basket.

(c) Except for any liability for Losses based on any breach of or any inaccuracy
in a Fundamental Representation, Losses resulting under any of Sections
10.2(a)(iii) through and including (viii) or Losses resulting from fraud (i) the
aggregate liability of the Sellers for indemnifiable Losses under
Section 10.2(a) shall not exceed an amount equal to the aggregate amount of the
Oak Indemnity Escrow Amount and the Non-Oak Sellers Indemnity Escrow Amount,
(ii) the Buyer Indemnitees may recover from the Sellers any indemnification with
respect to claims for Losses pursuant to Section 10.2(a) only by making claims
in accordance with the Non-Oak Sellers Indemnity Escrow Agreement and the Oak
Indemnity Escrow Agreement and only against the Oak Indemnity Escrow Amount and
the Non-Oak Sellers Indemnity Escrow Amount, (iii) no Seller shall have any
liability for indemnifiable Losses in excess of: in the case of Oak, the Oak
Indemnity Escrow Amount, and in the case of the Non-Oak Sellers, such Non-Oak
Sellers the ratable share of Non-Oak Sellers Indemnity Escrow Amount and
(iv) the Oak Indemnity Escrow Amount and the Non-Oak Sellers Indemnity Escrow
Amount shall be the Buyer Indemnitees’ sole and exclusive source of recovery
with respect to any amounts required to be paid by the Sellers pursuant to
Section 10.2(a).

(d) For Losses incurred based on breaches of or inaccuracies in any of the
Fundamental Representations and Losses resulting under any of Sections
10.2(a)(iii) through and including Section 10.2(a)(viii), the Buyer Indemnitees
shall be entitled to recovery, first, from the Oak Indemnity Escrow Amount and
the Non-Oak Sellers Indemnity Escrow Amount, as applicable, and, second, if and
to the extent such Losses exceed such escrowed amounts or such escrowed funds
have been exhausted or reserved for other claims, directly from the Sellers
(subject to the Individual Aggregate Cap (as defined below)), on a several and
not joint basis.

(e) Except for fraud, the cumulative indemnification obligation of each Seller
under this Agreement shall in no event exceed the portion of the Purchase Price
actually paid to such Seller (such amount for any single Seller, the “Individual
Aggregate Cap,” and the aggregate of the Individual Aggregate Caps for all
Sellers, the “Aggregate Cap”).

 

86



--------------------------------------------------------------------------------

10.3 Indemnification by Oak.

(a) Oak shall indemnify and defend the Buyer Indemnitees against, and shall hold
them harmless from, any and all Losses suffered or incurred by any Buyer
Indemnitee to the extent arising out of or resulting from:

(i) any inaccuracy or breach of any representation or warranty made by Oak or
Oak Blocker in Article IV of this Agreement, any of the Ancillary Agreements or
any certificate or other document furnished or to be furnished to the Buyer in
connection with the Contemplated Transactions;

(ii) any breach of or failure by Oak or Oak Blocker to perform any covenant or
obligation of Oak or Oak Blocker contained in this Agreement to be performed at
or prior to Closing or any breach or failure by Oak to perform any covenant or
obligation of Oak to be performed after the Closing, in each case as set out in
this Agreement;

(iii) any fees, expenses or other payments incurred or owed by Oak or Oak
Blocker to any agent, broker, investment banker or other firm or Person retained
or employed by it in connection with the Contemplated Transactions that are not
included as Sellers’ Transaction Expenses;

(iv) any demand, claim, suit, action, cause of action, proceeding or assessment
brought by any current or former holder of any Oak Shares or holder of any
warrants or options or other rights to purchase Oak Shares in connection with
this Agreement or the transactions contemplated hereby;

(v) any liability for (A) any Tax imposed on Oak Blocker that relates to or
arises from any and all Pre-Closing Tax Periods, (B) any Tax of any other Person
for periods ending on or before the Closing imposed upon Oak Blocker as a result
of Oak Blocker being included prior to the Closing in a combined, consolidated
or unitary Tax group under Treasury Regulation Section 1.1502-6 (or any similar
provision of any other applicable Law) or, as a transferee or successor, by
agreement or otherwise, (C) any Tax of Oak Blocker that is attributable to Oak
Blocker’s employment-related classification for purposes of federal, state or
foreign wage withholding and FICA, FUTA and Medicare for Persons who performed
services for Oak Blocker or any of their respective Affiliates, or (D) any
Transfer Tax of Oak imposed on Oak Blocker; and

(vi) any Liability of Parent, any other Acquired Company or Oak Blocker for any
Indebtedness of Oak Blocker existing prior to or at Closing

(b) For the avoidance of doubt, as noted in Section 10.2(e) above, except for
fraud, the cumulative indemnification obligation of Oak under this Agreement
shall in no event exceed Oak’s Individual Aggregate Cap.

 

87



--------------------------------------------------------------------------------

10.4 Indemnification by the Non-Oak Sellers.

(a) Each Non-Oak Seller shall indemnify and defend the Buyer Indemnitees
against, and shall hold them harmless from, any and all Losses suffered or
incurred by any Buyer Indemnitee to the extent arising out of or resulting from:

(i) any inaccuracy or breach of any representation or warranty made by such
Non-Oak Seller in Article III of this Agreement, any of the Ancillary Agreements
or any certificate or other document furnished or to be furnished to the Buyer
in connection with the Contemplated Transactions;

(ii) any breach of or failure by such Non-Oak Seller to perform any covenant or
obligation of such Non-Oak Seller contained in this Agreement to be performed at
or prior to Closing or any breach or failure by such Non-Oak Seller to be
performed after the Closing, in each case as set out in this Agreement; and

(iii) any fees, expenses or other payments incurred or owed by such Non-Oak
Seller to any agent, broker, investment banker or other firm or Person retained
or employed by it in connection with the Contemplated Transactions that are not
included as Sellers’ Transaction Expenses.

(b) For the avoidance of doubt, as noted in Section 10.2(e) above, except for
fraud, the cumulative indemnification obligation of a Non-Oak Seller under this
Agreement shall in no event exceed such Non-Oak Seller’s Individual Aggregate
Cap.

10.5 Indemnification by the Buyer. The Buyer shall indemnify and defend the
Sellers and, as applicable, their respective Affiliates, personal
representatives, trustees, heirs, successors and assigns (the “Seller
Indemnitees”) against, and shall hold them harmless from, any and all Losses
suffered or incurred by any Seller Indemnitee to the extent arising out of or
resulting from:

(i) any inaccuracy or breach of any representation or warranty made by the Buyer
in this Agreement or any of the Ancillary Agreements;

(ii) any breach by the Buyer of any covenant or agreement contained in this
Agreement or any of the Ancillary Agreements; and

(iii) any Loss related to the ownership or operation of the Acquired Companies
by the Buyer or its Affiliates after the Closing other than any Loss arising or
relating, directly or indirectly, to any event or occurrence from a period prior
to Closing for which the Buyer would be entitled to indemnification hereunder.

10.6 Indemnification Procedure for Third Party Claims.

(a) In the event that an Indemnitee receives notice of the assertion of any
claim or the commencement of any Action by a third party in respect of which
indemnity may be sought under the provisions of this Article X (a “Third Party
Claim”), the Indemnitee shall notify the Indemnitor in writing of such Third
Party Claim (such notice, a “Notice of Claim”); provided that the failure or
delay in notifying the Indemnitor of such Third Party Claim will not relieve the
Indemnitor of any Liability it may have to the Indemnitee, except and only to
the extent that the Indemnitor can demonstrate that such failure or delay caused
actual prejudice to the Indemnitor with respect to such Third Party Claim.

 

88



--------------------------------------------------------------------------------

(b) As to any such Third Party Claim, the Indemnitor will have fifteen (15) days
from the date on which the Indemnitor receives the Notice of Claim (the
“Indemnitor Defense Review Period”) to notify the Indemnitee that the Indemnitor
desires to assume the defense or prosecution of such Third Party Claim and any
litigation resulting therefrom (a “Third Party Defense”); provided, however,
that in the event that such Third Party Claim is asserted or commenced against
any Buyer Indemnitee and relates to Tax the Buyer Indemnitee shall be entitled
in all respects to control the defense. If the Indemnitor assumes the Third
Party Defense in accordance herewith, (i) the Indemnitee may retain separate
co-counsel (but the fees and expenses of such counsel shall not be at the
expense of the Indemnitor unless the employment of such counsel has been
specifically authorized in writing by the Indemnitor) and participate in the
defense of the Third Party Claim, but the Indemnitor shall control the defense
thereof; (ii) the Indemnitor will not consent to the entry of any judgment or
enter into any settlement with respect to the Third Party Claim without the
prior written consent of the Indemnitee which consent shall not be unreasonably
withheld; (iii) the Indemnitor shall be conclusively deemed to have acknowledged
that the Third Party Claim is within the scope of its indemnity obligation under
this Agreement; (iv) the Indemnitor shall conduct the Third Party Defense
actively and diligently and provide reasonable updates in connection with the
Third Party Defense to the Indemnitee; and (v) the Indemnitee will provide
reasonable cooperation in the Third Party Defense. Notwithstanding the
foregoing, if counsel for the Indemnitee reasonably determines that there is a
conflict between the positions of the Indemnitor and the Indemnitee in
conducting the defense of such Action or that there are legal defenses available
to such Indemnitee different from or in addition to those available to the
Indemnitor, then counsel for the Indemnitee shall be entitled, if the Indemnitee
so elects, to conduct the defense to the extent reasonably determined by such
counsel to protect the interests of the Indemnitee, at the expense of the
Indemnitor.

(c) If the Indemnitor does not assume the Third Party Defense prior to the end
of the Indemnitor Defense Review Period, the Indemnitee shall have the right to
assume the Third Party Defense; provided, however, that the Indemnitor shall
have the right, at its expense, to participate in such Third Party Defense but
the Indemnitee shall control the investigation, defense and settlement thereof.
The Indemnitee shall conduct the Third Party Defense actively and diligently,
and the Indemnitor will provide reasonable cooperation in the Third Party
Defense. The Indemnitee shall not consent to the entry of any judgment or enter
into any settlement with respect to the Third Party Claim in any manner without
the consent of the Indemnitor which consent shall not be unreasonably withheld
or delayed.

(d) The Indemnitor will not be entitled to assume the Third Party Defense if:

(i) the Third Party Claim seeks, in addition to or in lieu of monetary damages,
any injunctive or other equitable relief;

(ii) the Third Party Claim relates to or arises in connection with any criminal
Action, indictment or allegation;

 

89



--------------------------------------------------------------------------------

(iii) the Indemnitor fails to provide reasonable assurance to the Indemnitee of
its financial capacity to prosecute the Third Party Defense or the maximum
foreseeable damages or amount that may be claimed exceeds the applicable escrow
amount;

(iv) the Third Party Claim could give rise to Losses which are more than the
amount indemnifiable by the Indemnitor pursuant to this Article X; or

(v) in the case where the Indemnitee is Buyer Indemnitee, the Third Party Claim
relates to Taxes.

10.7 Indemnification Procedures for Non-Third Party Claims. In the event of a
claim that does not involve a Third Party Claim being asserted against it, the
Indemnitee shall send a notice of claim to the Indemnitor. The notice of claim
shall set forth the amount, if known, or, if not known, an estimate, of the
foreseeable maximum amount of claimed Losses (which estimate shall not be
conclusive of the final amount of such Losses) and a description of the basis
for such claim. The Indemnitor will have fifteen (15) days from receipt of such
notice of claim to dispute the claim and the Indemnitee will provide reasonable
cooperation and assistance the Indemnitor in determining the validity of the
claim for indemnity. If the Indemnitor does not give notice to the Indemnitee
that it disputes such claim within fifteen (15) days after its receipt of the
notice of claim, the claim specified in such notice of claim will be
conclusively deemed a Loss subject to indemnification hereunder.

10.8 Limitations of Liability; Determinations of Loss Amount; Exclusive
Remedies.

(a) Notwithstanding anything herein to the contrary, no Indemnitee shall be
entitled to indemnification or reimbursement under any provision of this
Agreement for any Losses to the extent such Indemnitee has been indemnified or
reimbursed for such amount under any other provisions of this Agreement or any
Ancillary Agreement, including any adjustments to the Purchase Price pursuant to
Section 2.5, or for any Losses to the extent such Indemnitee would have been
indemnified or reimbursed for such amount under any other provisions of this
Agreement but for certain limitations on receiving such amount, including the
limitations set forth in Section 10.2.

(b) The Losses suffered by any Indemnitee shall be calculated after giving
effect to any amounts actually recovered by the Indemnitee from third parties,
including insurance proceeds. If any insurance proceeds or other recoveries from
third parties are actually recovered by an Indemnitee subsequent to the receipt
by such Indemnitee of an indemnification payment hereunder in respect of the
claims to which such insurance proceeds or third party recoveries relate, the
Indemnitee shall hold such recovered amounts in trust and promptly refund to
each Indemnitor its pro rata share of such amount.

(c) Any Indemnitee that becomes aware of any Losses for which it seeks
indemnification under this Article X shall be required to use commercially
reasonable efforts to mitigate such Losses (regardless of whether mitigation is
required under applicable Law), including seeking all available insurance and
other third party recoveries and an Indemnitor shall not be liable for any
Losses to the extent that it is attributable to the Indemnitee’s failure to
satisfy its obligations under this Section 10.8(c)

 

90



--------------------------------------------------------------------------------

(d) Except with respect to claims based on fraud by an Indemnitor or a request
for injunctive relief or specific performance or in connection with a dispute
under Section 2.5, the parties hereby agree that following the Closing, no party
shall have any liability, and no party shall make any claim for any Losses or
other matter under, relating to or arising out of this Agreement or any
Ancillary Agreement whether based on contract, tort, strict liability, other
Laws or otherwise, except as provided in this Article X.

(e) Notwithstanding anything in this Agreement to the contrary, no party shall
be liable under this Agreement or any Ancillary Agreement for any consequential,
incidental, indirect, special, punitive or exemplary damages, whether based on
contract, tort, strict liability, other Law or otherwise and whether or not
arising from the other Party’s sole, joint or concurrent negligence, strict
liability or other fault.

10.9 Tax Treatment of Indemnification Payments. Except as otherwise required by
applicable Law, the parties shall treat any indemnification payment made
hereunder as an adjustment to the consideration payable under this Agreement.

ARTICLE XI

MISCELLANEOUS

11.1 Notices. Any notice, request, demand, waiver, consent, approval or other
communication which is required or permitted hereunder shall be in writing and
shall be deemed given (a) on the date established by the sender as having been
delivered personally, (b) on the date delivered by a private courier as
established by the sender by evidence obtained from the courier, (c) on the date
that that receipt of an electronic mail (e-mail) is requested and received, or
(d) on the fifth (5th) day after the date mailed, by certified or registered
mail, return receipt requested, postage prepaid. Such communications, to be
valid, must be addressed as follows:

If to the Buyer, to:

Insurance Services Office, Inc.

c/o Verisk Analytics, Inc.

545 Washington Boulevard

Jersey City, New Jersey 07310

Attention: Kenneth E. Thompson

                  Executive Vice President, General Counsel

                  and Corporate Secretary

Tel: 201-469-2975

e-mail: kenneth.thompson@verisk.com

 

91



--------------------------------------------------------------------------------

With a required copy to:

McCarter & English, LLP

Four Gateway Center

100 Mulberry Street

Newark, New Jersey 07102

Attention: Lisa A. Heeb, Esq.

Tel: 973-622-4444

email: lheeb@mccarter.com

If to Parent, the Representative or any Non-Oak Seller, to such party:

c/o Argus Information and Advisory Services, LLC

Main Street, Suite 1175

White Plains, New York 10606

Attention: Leonard Laufer

e-mail: llaufer@argusinformation.com

With a required copy to:

Greenberg Traurig, LLP

Park Avenue

New York, New York 10166

Attention: Michael B. Solovay, Esq.

e-mail: solovaym@gtlaw.com

If to Oak, to:

Oak Investment Partners XII

One Gorham Island

Westport, CT 06880

Attention: Annie Lamont

e-mail: annie@oakvc.com

With a required copy to:

Finn Dixon & Herling LLP

Broad Street, 15th Floor

Stamford, CT 06901

Attention: Michael J. Herling, Esq.

e-mail: mherling@fdh.com

or to such other address or to the attention of such Person or Persons as the
recipient party has specified by prior written notice to the sending party (or
in the case of counsel, to such other readily ascertainable business address as
such counsel may hereafter maintain). If more than one method for sending notice
as set forth above is used, the earliest notice date established as set forth
above shall control.

 

92



--------------------------------------------------------------------------------

11.2 Amendments and Waivers. No amendment of this Agreement will be effective
unless it is in writing and signed by the Buyer, Oak and the Representative. No
waiver of any provision of this Agreement will be effective unless it is in
writing and signed by the party granting the waiver, and no such waiver will
constitute a waiver of satisfaction of any other provision of this Agreement. To
be valid, any document signed by a party in accordance with this Section 11.2
must be signed by a party authorized to do so. No failure or delay by any party
in exercising any right or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof of the exercise of any other right, power or privilege.

11.3 Expenses. Each party hereto shall bear its own costs, fees and expenses
with respect to this transaction and the preparation and execution of this
Agreement, it being understood that any expenses of the Acquired Companies shall
be borne by the Sellers as Sellers’ Transaction Expenses; provided, that, the
Buyer, on the one hand, and the Sellers, on the other hand, shall share equally
the costs of any HSR Act filing fee in connection with the transactions
contemplated by this Agreement.

11.4 Assignment. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns; provided,
that no assignment of any party’s rights or obligations may be made without the
written consent of the other parties hereto and any such assignment shall
provide that the assigning party will continue to be bound by all obligations
hereunder as if such assignment had not occurred and perform such obligations to
the extent that its assignee fails to do so. Notwithstanding the foregoing,
(i) this Agreement or any of the rights or obligations of the Buyer hereunder
may be assigned by the Buyer at any time to any Affiliate of the Buyer provided
that the Buyer remains primarily responsible to pay the consideration payable
pursuant to the terms of this Agreement, (ii) this Agreement may be assigned by
any party (other than the Buyer) (the “Assigning Party”) after Closing without
the consent of the other parties (the “Non-assigning Party”) to an Affiliate of
the Assigning Party, in each case provided that advance notice of such
assignment is given to the Non-assigning Party, such Affiliate enters into a
written agreement with the Non-assigning Party to be bound by the provisions of
this Agreement in all respects and to the same extent as the Assigning Party is
bound and that the Assigning Party will continue to be bound by all obligations
hereunder as if such assignment had not occurred and perform such obligations to
the extent that such Affiliate fails to do so and (ii) the Buyer may
collaterally assign its rights under this Agreement in connection with any
secured loan arrangement.

11.5 Governing Law. The Laws of the State of New York applicable to contracts to
be made and performed wholly within the State of New York, without giving effect
to principles of conflict of Laws, shall govern all matters arising out of or
relating to this Agreement and all of the transactions it contemplates.

 

93



--------------------------------------------------------------------------------

11.6 Consent to Jurisdiction. Each party hereto irrevocably submits to the
exclusive jurisdiction of any state or federal court located in New York for the
purposes of any Action arising out of this Agreement or the Ancillary Agreements
or any transaction contemplated hereby or thereby, and agrees to commence any
such Action only in such courts. Each party further agrees that service of any
process, summons, notice or document by U.S. registered mail to such party’s
respective address set forth herein shall be effective service of process for
any such Action. Each party irrevocably and unconditionally waives any objection
to the laying of venue of any Action arising out of this Agreement, Ancillary
Agreements or the transactions contemplated hereby or thereby in such courts,
and hereby irrevocably and unconditionally waives and agrees not to plead or
claim in any such court that any such Action brought in any such court has been
brought in an inconvenient forum. EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
ANCILLARY AGREEMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY OR THE
ACTIONS OF SUCH PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND
ENFORCEMENT HEREOF AND THEREOF.

11.7 Counterparts. The parties may sign this Agreement in several counterparts,
each of which will be deemed an original but all of which together will
constitute one instrument. The parties agree that delivery of this Agreement may
be effected by means of an exchange of facsimile or other electronic copies
which shall have the same effect as signatures delivered in person.

11.8 Third Party Beneficiaries. Except as set forth in Section 7.11, this
Agreement does not and is not intended to confer any rights or remedies upon any
Person, including any employee, any beneficiary or dependents thereof, or any
collective bargaining representative thereof, other than the parties to this
Agreement; provided, however, that in the case of Article X, the other
Indemnitees and their respective heirs, executors, administrators, legal
representatives, successors and assigns, are intended third party beneficiaries
of the provisions contained in such Article.

11.9 Entire Agreement. This Agreement, the Ancillary Agreements, the Exhibits,
the Schedules and the other documents, instruments and other agreements
specifically referred to in this Agreement and/or such documents or delivered
pursuant to this Agreement or such documents constitute the final and entire
agreement between the parties and the complete and exclusive expression of the
parties’ agreement on the subject matter of this Agreement superseding all prior
oral or written agreements or policies relating to this Agreement other than
confidentiality, non-disclosure and non-compete agreements between any of the
Sellers and the Acquired Companies, which agreements shall remain in full force
and effect as of and following Closing. The provisions of this Agreement may not
be explained, supplemented, or qualified through evidence of trade usage or a
prior course of dealings or performance.

11.10 Captions. All captions contained in this Agreement are for convenience of
reference only, do not form a part of this Agreement and shall not affect in any
way the meaning or interpretation of this Agreement.

 

94



--------------------------------------------------------------------------------

11.11 Disclosure Schedules. Each of the Non-Oak Sellers Disclosure Schedule, the
Oak Disclosure Schedule and Parent Disclosure Schedule (collectively, the
“Disclosure Schedules”) has been arranged in sections corresponding to each
representation and warranty set forth in Article III, Article IV and Article V,
respectively. The disclosure in any section of the Non-Oak Sellers Disclosure
Schedule shall qualify the corresponding section in this Agreement and such
other sections of this Agreement as may be reasonably apparent on its face from
such disclosure that it is applicable to another section of the Disclosure
Schedules or to the extent disclosure in any section of the Non-Oak Sellers
Disclosure Schedule is specifically cross-referenced in another section of the
Disclosure Schedules. The disclosure in any section of the Oak Disclosure
Schedule shall qualify the corresponding section in this Agreement and such
other sections of this Agreement as may be reasonably apparent on its face from
such disclosure that it is applicable to another section of the Disclosure
Schedules or to the extent disclosure in any section of the Oak Disclosure
Schedule is specifically cross-referenced in another section of the Disclosure
Schedules. The disclosure in any section of the Parent Disclosure Schedule shall
qualify the corresponding section in this Agreement and such other sections of
this Agreement as may be reasonably apparent on its face from such disclosure
that it is applicable to another section of the Disclosure Schedules or to the
extent disclosure in any section of the Parent Disclosure Schedule is
specifically cross-referenced in another section of the Disclosure Schedules.
Neither the specification of any dollar amount in any representation or warranty
contained in this Agreement nor the inclusion of any specific item in any
Schedule hereto is intended to imply that such amount, or higher or lower
amounts, or the item so included or other items, are or are not material, and no
party shall use the fact of the setting forth of any such amount or the
inclusion of any such item in any dispute or controversy between the parties as
to whether any obligation, item or matter not described herein or included in
any Schedule is or is not material for purposes of this Agreement. Unless this
Agreement specifically provides otherwise, neither the specification of any item
or matter in any representation or warranty contained in this Agreement nor the
inclusion of any specific item in any Schedule hereto is intended to imply that
such item or matter, or other items or matters, are or are not in the ordinary
course of business, and no party shall use the fact of the setting forth or the
inclusion of any such item or matter in any dispute or controversy between the
parties as to whether any obligation, item or matter not described herein or
included in any Schedule is or is not in the ordinary course of business for
purposes of this Agreement. To the extent that there is any discrepancy between
the description of an item or matter disclosed in any of the Disclosure
Schedules and the corresponding Data Room Reference number on the Disclosure
Schedules, the description of the item or matter shall control.

11.12 Severability. If any provision of this Agreement is held invalid, illegal
or unenforceable in any jurisdiction, the remainder of this Agreement, or
application of that provision to any Persons or circumstances, or in any
jurisdiction, other than those as to which it is held unenforceable, will not be
affected by that unenforceability and will be enforceable to the fullest extent
permitted by Law.

11.13 Specific Performance. The Buyer and the Sellers each agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed by them in accordance with the terms hereof and
that each party shall be entitled to specific performance of the terms hereof
pursuant to and in accordance with the terms hereof acknowledging that the
purchases and sales contemplated hereby are intended to occur contemporaneously
and are each contingent one upon the other, in addition to any other remedy at
Law or equity.

11.14 Interpretation. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement, and any rule of construction or
interpretation otherwise requiring this Agreement to be construed or interpreted
against any party by virtue of the authorship of this Agreement shall not apply
to the construction and interpretation hereof.

 

95



--------------------------------------------------------------------------------

11.15 Guaranty. Verisk unconditionally guaranties the prompt and full discharge
by the Buyer of all of the Buyer’s covenants, agreements and obligations in this
Agreement in accordance with the terms hereof. If the Buyer shall default in the
due and punctual performance of any of the Buyer’s covenants, agreements or
obligations hereunder, Verisk shall perform or cause to be performed such
covenants, agreements or obligations.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

96



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

BUYER: INSURANCE SERVICES OFFICE, INC. By:   /s/ Frank J. Coyne Name:   Frank J.
Coyne Title:   Chairman and Chief Executive Officer VERISK: VERISK ANALYTICS,
INC. By:  

/s/ Frank J. Coyne

Name:   Frank J. Coyne Title:   Chairman and Chief Executive Officer COMPANY:
ARGUS INFORMATION AND ADVISORY SERVICES, LLC By:  

/s/ Leonard Laufer

Name:   Leonard Laufer Title:   CEO PARENT: AIAS HOLDING COMPANY, LLC By:  

/s/ Leonard Laufer

Name:   Leonard Laufer Title:   CEO

 

97



--------------------------------------------------------------------------------

REPRESENTATIVE:

/s/ Leonard Laufer

Leonard Laufer OAK:   OAK INVESTMENT PARTNERS XII, LIMITED PARTNERSHIP By:   Oak
Associates XII, LLC, its General partner By:  

/s/ Ann H. Lamont

Name:   Ann H. Lamont Title:   Managing Member OAK BLOCKER: OAK XII ARGUS
BLOCKER CORP. By:  

/s/ Ann H. Lamont

Name:   Ann H. Lamont Title:   President NON-OAK SELLERS: ARGUS HOLDINGS, LLC
By:  

/s/ Leonard Laufer

Name:   Leonard Laufer Title:   Manager By:  

/s/ Michael Heller

Name:   Michael Heller Title:   Manager

 

98



--------------------------------------------------------------------------------

KLH ASSOCIATES, LLC By:   /s/ Leonard Laufer Name:   Leonard Laufer Title:  
Manager By:   /s/ Michael Heller Name:   Michael Heller Title:   Manager
            /s/ Nana Banerjee Nana Banerjee             /s/ Michael Blumstein
Michael Blumstein             /s/ Michael Bopp Michael Bopp             /s/
Nicholas Daffan Nicholas Daffan             /s/ Stephen Denby Stephen Denby
            /s/ Dennis Jones Dennis Jones             /s/ John Jones John Jones
            /s/ Patricia Kemp Patricia Kemp             /s/ Nasim Khoshkhou
Nasim Khoshkhou             /s/ Michael Laubsted Michael Laubsted
            /s/ Gene Lockhart Gene Lockhart

 

99



--------------------------------------------------------------------------------

            /s/ Edward Niestat Edward Niestat             /s/ Alex Sulkowski
Alex Sulkowski             /s/ Steven Underwood Steven Underwood             /s/
David Williams             David Williams             /s/ Sabrina Zook Sabrina
Zook

 

100